Exhibit 10.6

Confidential Treatment Requested. Confidential treatment has been requested for
portions of this exhibit. The copy filed herewith omits the information subject
to the confidentiality request. Omissions are designated as “[Redacted].” A
complete version of this exhibit has been filed separately with the Securities
and Exchange Commission.

CREDIT CARD PROGRAM AGREEMENT

by and among

FEDERATED DEPARTMENT STORES, INC.,

FDS BANK,

FACS GROUP, INC.,

and

CITIBANK, N.A.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   1

1.1

   Generally    1

1.2

   Miscellaneous    17

ARTICLE II ESTABLISHMENT OF THE PROGRAM

   17

2.1

   Credit Program    17

2.2

   Exclusivity    17

2.3

   Retail Portfolio Acquisitions    19

2.4

   Retail Portfolio Dispositions    21

2.5

   Partner Exclusivity    21

2.6

   General Electric Capital Corporation / Macy’s Credit Card Program    22

ARTICLE III PROGRAM MANAGEMENT AND ADMINISTRATION

   22

3.1

   Program Objectives    22

3.2

   Operating Committee    22

3.3

   Executive Committee    26

3.4

   Program Relationship Managers; Partner Program Team    26

ARTICLE IV PROGRAM OPERATIONS

   27

4.1

   Operation of the Program    27

4.2

   Certain Responsibilities of the FDS Companies    28

4.3

   Certain Responsibilities of Bank    29

4.4

   Ownership of Accounts    30

4.5

   Branding of Accounts/Credit Cards/Credit Card Documentation/Solicitation
Materials    30

4.6

   Underwriting and Risk Management    31

4.7

   Cardholder Terms    32

4.8

   Value Propositions    32

4.9

   Participation in Reversals    33

4.10

   Sales Taxes    35

ARTICLE V MARKETING

   36

5.1

   Promotion of Program    36

5.2

   Marketing Commitment    36

5.3

   Communications with Cardholders    37

5.4

   Additional Marketing Support    38

5.5

   Ancillary Products    38

5.6

   Marketing Plan    39

ARTICLE VI CARDHOLDER INFORMATION

   39

6.1

   Customer Information    39

6.2

   Cardholder Data    40

6.3

   FDS Shopper Data; FDS Prospect List    44

 

i



--------------------------------------------------------------------------------

ARTICLE VII OPERATING STANDARDS

   45

7.1

   Reports    45

7.2

   Servicing; Interim Servicing; Transition of Services at the Election of the
FDS Companies    46

7.3

   Service Level Standards    46

7.4

   Credit Systems    48

7.5

   Systems Interface; Technical Support    49

ARTICLE VIII MERCHANT SERVICES

   50

8.1

   Transmittal and Authorization of FDS Charge Transaction Data    50

8.2

   POS Terminals    50

8.3

   In-Store Payments    50

8.4

   Settlement Procedures    51

8.5

   Bank’s Right to Charge Back    52

8.6

   No Processing Fees    52

ARTICLE IX PROGRAM ECONOMICS

   53

9.1

   Bank’s Responsibility for Program Operation    53

9.2

   Settlement Statements    53

9.3

   FDS Compensation    53

9.4

   Budgeting    54

ARTICLE X INTELLECTUAL PROPERTY

   55

10.1

   The FDS Licensed Marks    55

10.2

   Bank Licensed Marks    57

10.3

   Intellectual Property    58

ARTICLE XI REPRESENTATIONS, WARRANTIES AND COVENANTS

   59

11.1

   General Representations and Warranties of FDS    59

11.2

   General Representations and Warranties of Bank    61

11.3

   General Covenants of the FDS Companies    62

11.4

   General Covenants of Bank    63

ARTICLE XII ACCESS, AUDIT AND DISPUTE RESOLUTION

   64

12.1

   Access Rights    64

12.2

   Audit Rights    64

12.3

   Dispute Resolution    65

ARTICLE XIII CONFIDENTIALITY

   69

13.1

   General Confidentiality    69

13.2

   Use and Disclosure of Confidential Information    70

13.3

   Unauthorized Use or Disclosure of Confidential Information    70

13.4

   Return or Destruction of Confidential Information    70

ARTICLE XIV EVENTS OF DEFAULT; RIGHTS AND REMEDIES

   71

14.1

   Events of Default    71

14.2

   Defaults by Bank    72

 

ii



--------------------------------------------------------------------------------

14.3

   Defaults by the FDS Companies    72

14.4

   Remedies for Events of Default    73

ARTICLE XV TERM/TERMINATION

   73

15.1

   Term    73

15.2

   Termination by the FDS Companies Prior to the End of the Initial Term or
Renewal Term    73

15.3

   Termination by Bank Prior to the End of the Initial Term or Renewal Term   
74

15.4

   Automatic Termination    74

ARTICLE XVI EFFECTS OF TERMINATION

   74

16.1

   General Effects    74

16.2

   The FDS Companies’ Option to Purchase the Program Assets    75

16.3

   Dedicated Program Personnel    77

16.4

   Rights of Bank if Purchase Option Not Exercised    77

ARTICLE XVII INDEMNIFICATION

   78

17.1

   FDS Indemnification of Bank    78

17.2

   Bank Indemnification of the FDS Companies    79

17.3

   Procedures    80

17.4

   Notice and Additional Rights    81

ARTICLE XVIII MISCELLANEOUS

   82

18.1

   Securitization    82

18.2

   Assignment    82

18.3

   Sale or Transfer of Accounts    83

18.4

   Subcontracting    83

18.5

   Amendment    83

18.6

   Non-Waiver    83

18.7

   Severability    83

18.8

   Waiver of Jury Trial and Venue    83

18.9

   Governing Law; Compliance with Law    84

18.10

   Specific Performance    84

18.11

   Captions    84

18.12

   Notices    84

18.13

   Coordination of Consents and Approvals    85

18.14

   Further Assurances    85

18.15

   No Joint Venture    85

18.16

   Press Releases    85

18.17

   No Set-Off    86

18.18

   Conflict of Interest    86

18.19

   Third Parties    86

18.20

   Force Majeure    86

18.21

   Entire Agreement    86

18.22

   Binding Effect    87

18.23

   Counterparts/Facsimiles    87

 

iii



--------------------------------------------------------------------------------

18.24

   Financial Statements    87

18.25

   Survival    87

 

iv



--------------------------------------------------------------------------------

CREDIT CARD PROGRAM AGREEMENT

This Credit Card Program Agreement is made as of the 1st day of June, 2005, by
and among Federated Department Stores, Inc., a Delaware corporation, (“FDS”),
FDS Bank, a federally-chartered stock savings bank (“FDS Bank”), FACS Group,
Inc., an Ohio corporation (“FACS”, and together with FDS and FDS Bank, the “FDS
Companies”), and Citibank, N.A., a national banking association (“Bank”).

W I T N E S S E T H:

WHEREAS, the FDS Companies, directly and through subsidiaries, are engaged in,
among other activities, operating retail department stores and a Credit Card
Business (as hereinafter defined);

WHEREAS, concurrently with the execution of this Agreement, FDS, FDS Bank and
Bank are entering a purchase and sale agreement (the “Purchase Agreement”;
unless otherwise defined herein, terms defined therein being used in this
Agreement as so defined) pursuant to which Bank shall purchase the Credit Card
Business, subject to the satisfaction of certain conditions, in the following
transactions, as more fully set forth in the Purchase Agreement: (1) at the
First Closing, Bank shall purchase the FDS Accounts and certain related assets
and liabilities; (2) at the Second Closing, Bank shall purchase the GE/Macy’s
Accounts and certain related assets and liabilities; and (3) at the Third
Closing, Bank shall purchase the May Accounts and certain related assets and
liabilities;

WHEREAS, the FDS Companies have requested that Bank establish a program pursuant
to which, from and after the Effective Date of this Agreement, Bank shall issue
private label and co-branded credit cards to be serviced, marketed and promoted
in accordance with the terms hereof;

WHEREAS, the parties hereto agree that the goodwill associated with the FDS
Licensed Marks contemplated for use hereunder are of substantial value that is
dependent upon the maintenance of high quality services and appropriate use of
the trademarks pursuant to this Agreement; and

NOW, THEREFORE, in consideration of the terms, conditions and mutual covenants
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

1.1 Generally. The following terms shall have the following meanings when used
in this Agreement:

“AAA” means the American Arbitration Association.



--------------------------------------------------------------------------------

“Account” means any account under which a purchase, cash advance, convenience
check or balance transfer transaction may be or has been made by or to a Person
(or any Person authorized by such Person) pursuant to a Credit Card Agreement
established pursuant to the terms of this Agreement or acquired pursuant to the
Purchase Agreement. For the avoidance of doubt, the term Account shall include
(i) the Purchased Accounts from their respective dates of purchase pursuant to
the Purchase Agreement, and (ii) all Accounts established or reactivated from
and after the Effective Date, including the Private Label Accounts, the General
Purpose Accounts and the Employee Accounts.

“Account Documentation” means, with respect to an Account, any and all
documentation arising from that Account, including Credit Card Documentation,
checks or other forms of payment arising from that Account, notices to
Cardholders, credit bureau reports (to the extent not prohibited from transfer
by contract with the credit bureau), adverse action notices, change of terms
notices, other notices, correspondence, memoranda, documents, stubs,
instruments, certificates, agreements, magnetic tapes, disks, hard copy formats
or other computer-readable data transmissions, any microfilm, electronic or
other copy of any of the foregoing, and any other written, electronic or other
records or materials of whatever form or nature, including tangible and
intangible information, arising from any of the foregoing to the extent related
to the Program; provided that Account Documentation shall not include FDS’s or
any of its Affiliates’ register tapes, invoices, sales or shipping slips,
delivery or other receipts or other indicia of the sale of FDS Goods and
Services, or any reports, analyses or other documentation prepared by any of the
FDS Companies or their Affiliates for use in the retail business operated by the
FDS Companies and their Affiliates regardless of whether derived in whole or in
part from the Account Documentation; and provided, further, that notwithstanding
that certain information included in the Account Documentation might also
constitute FDS Shopper Data, nothing contained in this definition shall limit
FDS’s rights in and to the FDS Shopper Data as set forth in Section 6.3.

“Additional Marketing Commitment” means the obligation of Bank to pay the
amounts set forth in Schedule 1.1(l) for the purposes specified by the Operating
Committee.

“Additional Premium” means the collective reference to (i) the “Additional
Premium” portion of the FDS Purchase Price, as defined on the Final First
Closing Statement, as finally determined in accordance with Section 2.3 of the
Purchase Agreement, (ii) the “Additional Premium” portion of the GE/Macy’s
Purchase Price, as defined on the Final Second Closing Statement, as finally
determined in accordance with Section 3.3 of the Purchase Agreement, and
(iii) the “Additional Premium” portion of the May Purchase Price, as defined on
the Final Third Closing Statement, as finally determined in accordance with
Section 4.3 of the Purchase Agreement.

“Adjusted Fair Market Value” has the meaning set forth in Schedule 16.2(d)(i).

“Adverse Sales Development” means, with respect to any twelve (12) Fiscal Month
period after the Benchmark Year (as defined below), (i) a decrease of
thirty-three percent (33%) or more in the aggregate sales volume in the FDS
Channels as compared to the immediately preceding twelve (12) Fiscal Month
period or (ii) aggregate sales volume in the FDS Channels is less than sixty-six
percent (66%) of the aggregate sales volume in the FDS Channels during the
Benchmark Year; provided, however, that, to the

 

2



--------------------------------------------------------------------------------

extent that Bank is servicing Program Assets related to any Sold Chain or Sold
Area Stores pursuant to any agreement or arrangement with the purchaser thereof,
the aggregate sales volume in the FDS Channels for any period referred to above
shall include the aggregate sales volume at such Sold Chain or Sold Area Stores
during the twelve (12) Fiscal Month period ending prior to the sale of such Sold
Chain or Sold Area Store. For purposes hereof, “Benchmark Year” means the twelve
(12) Fiscal Month period beginning with the Fiscal Month in which the Third
Closing Date occurs.

“Affiliate” means, with respect to any Person, each Person that controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” of a Person means the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise. Notwithstanding the foregoing, solely for purposes of this Agreement
and regardless of its characterization under Applicable Law, CEBA Bank shall be
deemed to be an Affiliate of Bank and not an Affiliate of FDS, except as
otherwise expressly provided in this Agreement and except that for purposes of
Articles VI and XIII hereof, CEBA Bank also shall be deemed to be an Affiliate
of FDS.

“Agreement” means this Program Agreement, together with all of its schedules and
exhibits, as modified, altered, supplemented, amended and/or restated from time
to time.

“Ancillary Products” means (i) any financial services or financial or credit
related products (other than FDS Credit Cards), including insurance products and
services, credit protection products, investment and securities products, home
equity products, wealth accumulation products, savings and deposit products and
debt suspension products and (ii) any auto, travel or other membership clubs and
similar services that are not FDS Goods and Services.

“Applicable Law” means, to the extent applicable to the Program or any Party
hereto, all federal, state and local laws (including common law), statutes,
regulations, injunctions, written regulatory guidance, substantive
recommendations (which Bank shall request in writing if so requested by FDS),
orders, judgments, directives or determinations of any Governmental Authority or
any order or judgment of any arbitrator, as may be amended and in effect from
time to time during the Term, including (i) the Truth in Lending Act and
Regulation Z; (ii) the Equal Credit Opportunity Act and Regulation B; (iii) the
Fair Debt Collection Practices Act; (iv) the Fair Credit Reporting Act; (v) the
Gramm-Leach-Bliley Act; and (vii) the USA PATRIOT Act, and, in each case, any
implementing regulations or interpretations issued thereunder.

“Applicable Order” means, with respect to any Person, a judgment, injunction,
writ, decree or order of any Governmental Authority, in each case legally
binding on that Person or on any material amount of its property.

“Approved Ancillary Products” means the products listed on Schedule 1.1(a) and
any additional Ancillary Products approved for offering under the Program after
the Effective Date pursuant to the terms of this Agreement.

 

3



--------------------------------------------------------------------------------

“Average Private Label Interest Free Receivables” means, for any twelve
(12) consecutive Fiscal Month period, the Average Private Label Receivables that
are unbilled and subject to any active interest free payment plan or three
(3) or six (6) month deferred payment plan plus the Average Private Label
Receivables that have been billed under (i) the 12-PAY or twelve (12) months
SEAT plans or (ii) other new Account types introduced pursuant to Article III
and designated for inclusion in the calculation of Average Private Label
Interest Free Receivables in connection with such introduction.

“Average Private Label Receivables” means, for any twelve (12) consecutive
Fiscal Month period, Average Receivables under Private Label Accounts.

“Average Receivables” means, (a) for any Fiscal Month, the Cardholder
Indebtedness calculated on a sum of cycles basis of reporting monthly
receivables under the Accounts, and (b) for any Fiscal Year, (i) the sum of the
amounts determined pursuant to clause (a) for each Fiscal Month in such Fiscal
Year divided by (ii) the number of Fiscal Months in such Fiscal Year.

“Bad Debt Reserve” means the bad debt reserve maintained by Bank solely with
respect to the Accounts under the Program in an amount, from time to time, equal
to the product of (i) forty percent (40%) of the aggregate amount of Cardholder
Indebtedness multiplied by (ii) the Loss Rate multiplied by (iii) 7/12. For
purposes of this definition, “Loss Rate” means, with respect to the twelve
(12) Fiscal Month period with respect to which the calculation of the Bad Debt
Reserve is being made, a percentage equal to (i) (A) the aggregate amount of
Cardholder Indebtedness that is forecasted by Bank (in a manner consistent with
its forecasts for partner Credit Card portfolios managed by Bank of a similar
size and nature) to be written-off under the Program during such twelve
(12) Fiscal Month period, calculated on a sum of cycles basis of reporting
monthly receivables under the Accounts, minus (B) the aggregate amount
forecasted by Bank (in a manner consistent with its forecasts for partner Credit
Card portfolios managed by Bank of a similar size and nature) to be recovered
with respect to previously written-off Cardholder Indebtedness during such
twelve (12) Fiscal Month period (including recovery of sales taxes paid on
written-off Cardholder Indebtedness), divided by (ii) the aggregate amount of
the average amount of Cardholder Indebtedness under the Program forecasted for
each Fiscal Month during such twelve (12) Fiscal Month period (in each case,
calculated on a sum of cycles basis of reporting monthly receivables under the
Accounts for each Fiscal Month).

“Bank” has the meaning set forth in the preamble hereof; provided that Bank
shall mean CEBA Bank with respect to Bank’s rights and obligations hereunder
following the assignment of this Agreement to CEBA Bank pursuant to
Section 18.2.

“Bank Licensed Marks” means the trademarks, tradenames, service marks, logos and
other proprietary designations of Bank listed on Schedule 1.1(b) and licensed to
the FDS Companies under Section 10.2 hereof.

“Bank Manager” has the meaning set forth in Section 3.4(a) hereof.

“Bank Parent” means Citigroup, Inc.

“Bank Systems” means Systems owned, leased or licensed by and operated by or on
behalf of Bank or any of its controlled Affiliates; provided that a System shall
not be a Bank System if access or permission to use such System must be granted
by FDS or any of its Affiliates in order for Bank or any of its Affiliates to
use such System hereunder.

 

4



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
other applicable state or federal bankruptcy, insolvency, moratorium or other
similar law and all laws relating thereto.

“Billing Cycle” means the interval of time between regular periodic Billing
Dates for an Account.

“Billing Date” means, for any Account, the last day of a Billing Cycle as of
when the Account is billed.

“Billing Statement” means a summary of Account credit and debit transactions for
a Billing Cycle including a descriptive statement covering purchases, charges,
past due account information and Loyalty Program information.

“Budget” means the semi-annual or annual (as the case may be) budget for the
Program, in substantially the form attached hereto as Schedule 9.4(a) or such
other form as may be approved by the Operating Committee, which in each case
shall set forth, among other information determined by the Operating Committee,
the projected account volumes, revenues, expenses, write-offs, and funding needs
and obligations for the Program for the period covered and an explanation of how
such needs will be met.

“Business Day” means any day, other than a Saturday, Sunday or legal holiday, on
which both FDS and Bank are open for business at their respective U.S.
headquarters.

“Business Plan” means a three-year business plan for the Program, in
substantially the form agreed upon by the Parties on or prior to the Effective
Date or such other form as may be approved by the Operating Committee, which
shall in each case describe strategies for Program growth and shall include
detailed financial statements, a schedule of all major assumptions underlying
such financial statements, a description of all capital expenditures and Systems
improvements projected for the period, the projected funding needs of the
Program for such period, and an explanation of how those needs will be met.

“Card Association” means Visa International Inc. and Visa U.S.A. Inc. or any
successor thereto and, to the extent that, any time following the Effective
Date, FDS Bank approves the issuance pursuant hereto of Co-Branded Credit Cards
bearing the mark of any other card association or card network (e.g.,
MasterCard, American Express or Discover), such other card association or card
network.

“Cardholder” means any Person who has been issued an FDS Credit Card and
includes authorized user(s).

“Card Association Contract” has the meaning set forth in Section 9.3(c) hereof.

“Cardholder Data” means (i) the Cardholder List and (ii) all other personally
identifiable information about a Cardholder (A) received by or on behalf of Bank
(including by the FDS Servicer in its capacity as such) in connection with the
Cardholder’s application for use of an FDS Credit Card or Account or
(B) otherwise obtained by or on behalf of Bank (including information obtained
by the FDS Servicer in its capacity as such and information contained in the
Master File conveyed to Bank pursuant to

 

5



--------------------------------------------------------------------------------

the Purchase Agreement) for inclusion in its database of Cardholder information
(including information about a Cardholder purchased by Bank), including all
transaction and experience information collected by or on behalf of Bank
(including by the FDS Servicer in its capacity as such) with regard to each
purchase charged by a Cardholder using his or her FDS Credit Card (including FDS
Charge Transaction Data with respect to charges on Private Label Accounts and
transaction and experience information with respect to charges on General
Purpose Accounts).

“Cardholder Indebtedness” means all amounts charged and owing to Bank by
Cardholders with respect to Accounts (including principal balances from
outstanding charges, charges for Approved Ancillary Products, balance transfers,
convenience checks, cash advances, finance charges, NSF fees, late charges,
pay-by-phone fees and any other fees and charges), whether or not billed, less
the amount of any credit balances owing by Bank to Cardholders, including in
respect of any payments and any credits associated with returns of goods and/or
services and other credits and adjustments, whether or not billed.

“Cardholder List” means any list (whether in hardcopy, magnetic tape, electronic
or other form) that identifies Cardholders, including any such listing that sets
forth the names, addresses, email addresses (as available), telephone numbers or
social security numbers of any or all Cardholders.

“Change of Control” means, with respect to any Person (the “subject Person”),
(i) a Person or group becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934 (except that a Person or
group shall be deemed to own all securities it has the right to acquire)),
directly or indirectly, of more than fifty percent (50%) of the total voting
power of the subject Person, (ii) such subject Person merges, consolidates,
acquires, is acquired by, or otherwise combines with any other Person in a
transaction in which the subject Person is not the surviving entity or which
constitutes a “merger of equals”, it being understood that a subject Person
shall not be considered the “surviving entity” of a transaction if either
(A) the members of the Board of Directors of the subject Person immediately
prior to the transaction constitute less than a majority of the members of the
Board of Directors of the ultimate parent entity of the entity surviving or
resulting from the transaction or (B) securities of the subject Person that are
outstanding immediately prior to the transaction (or securities into which such
securities are converted in the transaction) represent less than fifty percent
(50%) of the total voting power of the ultimate parent entity of the entity
surviving or resulting from the transaction, or (iii) the subject Person sells
all or substantially all of its assets to a Person that is not an Affiliate of
the subject Person.

“Co-Branded Credit Card” means a Credit Card, including the Credit Cards listed
on Schedule 1.1(c) as “Co-Branded Credit Cards,” that (i) bears an FDS Licensed
Mark and a trademark, tradename, service mark, logo or other proprietary
designation of a Card Association and (ii) is linked to a General Purpose
Account and (except in the case of SAV Visa Accounts or as otherwise agreed by
the Parties) a Private Label Account.

“Confidential Information” has the meaning set forth in Section 13.1(a) hereof.

“Conversion Costs” has the meaning set forth in Section 16.2(d)(iii) hereof.

 

6



--------------------------------------------------------------------------------

“CPI” means the Consumer Price Index for All Urban Consumers (CPI-U) for the
U.S. City Average for All Items, as published by the United States Department of
Labor Bureau of Labor Statistics, or any successor organization.

“Credit Card” means a credit card pursuant to which the cardholder or authorized
user may purchase goods and services, obtain cash advances or convenience
checks, and transfer balances through open-end revolving credit, commonly known
as a credit or charge card; provided that the term does not include: (i) any
gift card; (ii) any debit card, smart card, stored value card, electronic or
digital cash card or any other card that does not provide the holder thereof
with the ability to obtain credit other than through an overdraft line or
similar feature; (iii) any secured card, including any card secured by a lien on
real or other property or by a deposit (but excluding any credit card issued in
respect of an Employee Account, which shall be deemed a Credit Card for purposes
of this Agreement); (iv) any card issued to the holder of a securities brokerage
account that allows the holder to obtain credit through a margin account; or
(v) any credit or charge card designated as a corporate credit or charge card.

“Credit Card Agreement” means the Credit Card agreement between Bank (including
as an assignee of FDS Bank, GE Bank or May Bank (as defined in the Purchase
Agreement)) and a Cardholder (and any replacement of such agreement), governing
the use of an Account, together with any amendments, modifications or
supplements that now or hereafter may be made to such Credit Card Agreement (and
any replacement of such agreement).

“Credit Card Application” means the credit application that must be completed
and submitted in order to establish an Account (including any such application
submitted at the POS, by phone or via the Internet).

“Credit Card Business” means the Business, as that term is defined in the
Purchase Agreement.

“Credit Card Documentation” means, with respect to the Accounts, all Credit Card
Applications; Credit Card Agreements; FDS Credit Cards; documentation containing
the terms and conditions of any Loyalty Programs mailed or sent to Cardholders;
and Billing Statements, in each case relating to such Accounts.

“Disclosing Party” has the meaning set forth in Section 13.1(d) hereof.

“Early Age Collection” has the meaning set forth in Section 4.2(a)(iv) hereof.

“Effective Date” means the First Cut-Off Time (as defined in the Purchase
Agreement).

“Employee Accounts” means the Prepaid Employee Accounts and Private Label
Accounts designated (including by designation in the master file) by an FDS
Company as Accounts that are eligible for any employee discount or otherwise
designated by an FDS Company as “Employee Accounts” from time to time.

“Equity Holder” means the FDS entity that is the owner of the preferred equity
interests of CEBA Bank that are issued pursuant to the Purchase Agreement.

 

7



--------------------------------------------------------------------------------

“Estimated Remittance” has the meaning set forth in Section 8.4(c) hereof.

“Event of Default” means the occurrence of any one of the events listed in
Section 14.1 hereof.

“Exchange Act” means the Securities and Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

“Executive Committee” has the meaning set forth in Section 3.3 hereof.

“FACS” has the meaning set forth in the preamble hereof.

“Fair Market Value” has the meaning set forth in Schedule 16.2(e).

“FDIC” means the Federal Deposit Insurance Corporation.

“FDS” has the meaning set forth in the preamble hereof.

“FDS Accounts” has the meaning set forth in the Purchase Agreement.

“FDS Bank” has the meaning set forth in the preamble hereof.

“FDS Bank Designees” has the meaning set forth in Section 3.2(c) hereof.

“FDS Channels” means (i) all retail establishments owned or operated by FDS or
its Affiliates (including Licensee departments therein), (ii) all websites owned
or operated by FDS or its Affiliates or their Licensees, and (iii) all mail
order, catalog and other direct access media that are owned or operated by FDS
or its Affiliates or their Licensees.

“FDS Charge Transaction Data” means the transaction information (in the form of
electronic information) with regard to a charge on an Account with respect to
each purchase of FDS Goods and Services or Approved Ancillary Products by a
Cardholder on credit and each return of FDS Goods and Services or Approved
Ancillary Products for credit.

“FDS Companies” has the meaning set forth in the preamble hereof.

“FDS Credit Card” means a Co-Branded Credit Card, a Private Label Credit Card or
a Credit Card linked to a Prepaid Employee Account.

“FDS Debit Cards” has the meaning set forth in Section 2.2(d) hereof.

“FDS Event of Default” means the occurrence of any one of the events listed in
Section 14.3 hereof or an Event of Default where an FDS Company is the
defaulting Party.

“FDS Goods and Services” means the products and services sold, charged or
offered by or through FDS Channels, including for personal, household, or
business purposes, and including accessories, delivery services, protection
agreements, gift cards, shipping and handling, and work or labor to be performed
for the benefit of customers of the FDS Channels.

 

8



--------------------------------------------------------------------------------

“FDS Licensed Marks” means the trademarks, tradenames, service marks, logos and
other proprietary designations of the FDS Companies listed on Schedule 1.1(e)
and licensed to Bank by the FDS Companies under Section 10.1 hereof.

“FDS Manager” has the meaning set forth in Section 3.4(a) hereof.

“FDS Marketing Commitment” means the obligation of Bank to pay the amounts set
forth in Schedule 1.1(l) for marketing purposes as set forth in, and in
accordance with, Section 5.2(b).

“FDS Matters” has the meaning set forth in Section 3.2(f) hereof.

“FDS Profit Share” has the meaning set forth in Schedule 1.1(i).

“FDS Prospect List” has the meaning set forth in Section 6.3(b) hereof.

“FDS Revenue Share” means the sum of the Net Credit Sale Share (as set forth on
Schedule 9.3(a)) plus the New Account Payments (as set forth on Schedule
9.3(a)).

“FDS Servicer” means FDS Bank or such of its Affiliates, including FACS,
responsible for performing the servicing functions referred to in
Section 7.2(a).

“FDS Servicing Charge” means, for any Fiscal Month, the amount calculated as set
forth in Schedule 1.1(g).

“FDS Shopper” means any Person who makes purchases of FDS Goods and Services.

“FDS Shopper Data” means all personally identifiable information regarding an
FDS Shopper that is obtained by (or on behalf of) FDS or any of its Affiliates
at any time (including prior to the date hereof), including personally
identifiable information obtained in connection with such FDS Shopper making a
purchase of FDS Goods and Services.

“FDS Systems” means Systems owned, leased or licensed by and operated by or on
behalf of FDS or its Affiliates; provided that a System shall not be an FDS
System if access or permission to use such System must be granted by Bank or any
of its Affiliates in order for FDS or any of its Affiliates to use such System
hereunder.

“FDS Transaction” means any purchase, exchange or return of FDS Goods and
Services by a Cardholder using an FDS Credit Card.

“FedCustomer” means the retail marketing database used by FDS and its
Affiliates.

“Federal Funds Rate” means the offered rate as reported in The Wall Street
Journal in the “Money Rates” section for reserves traded among commercial banks
for overnight use in amounts of one million dollars ($1,000,000) or more or, if
no such rate is published for a day, the rate published for the preceding
Business Day, calculated on a daily basis based on a 365 day year.

 

9



--------------------------------------------------------------------------------

“Finance Charge Reversal Percentage” means, with respect to any Fiscal Quarter,
an amount, expressed as a percentage, equal to (i) the aggregate amount of all
finance charges that had been assessed on the Accounts and then reversed by FDS
or its Subsidiaries (other than System generated refunds of provisional finance
charges assessed prior to on time payment in full of amounts due by a
Cardholder) during the twelve (12) Fiscal Month period ended at the end of such
Fiscal Quarter calculated on a sum of cycles basis of reporting monthly
receivables under the Accounts, divided by (ii) the aggregate amount of all
finance charges assessed on the Accounts during the twelve (12) Fiscal Month
period ended at the end of such Fiscal Quarter calculated on a sum of cycles
basis of reporting monthly receivables under the Accounts.

“Fiscal Month” means each four (4) or five (5) week period designated as such in
the calendar published by the National Retail Federation for retailers on a
Fiscal Year-reporting basis; provided, that the Fiscal Month in which the
Effective Date occurs shall be deemed to begin on the Effective Date.

“Fiscal Quarter” means each three (3) Fiscal Month period set forth in the
calendar published by the National Retail Federation for retailers on a Fiscal
Year-reporting basis; provided that the Fiscal Quarter in which the Effective
Date occurs shall be deemed to begin on the Effective Date.

“Fiscal Year” means the fiscal year set forth in the calendar published by the
National Retail Federation setting forth the fiscal year for retailers on a
52/53 week fiscal year ending on the Saturday closest to January 31; provided
that the Fiscal Year in which the Effective Date occurs shall be deemed to begin
on the Effective Date.

“Force Majeure Event” has the meaning set forth in Section 18.20 hereof.

“Funding Costs” has meaning set forth on Schedule 1.1(m).

“Future Subcontractors” has the meaning set forth in Section 6.2(h)(i) hereof.

“GE Bank” means GE Capital Consumer Card Co., an Ohio banking corporation.

“GE/Macy’s Account” has the meaning set forth in the GE/Macy’s Program
Agreement.

“GE/Macy’s Program Agreement” means the Amended and Restated Credit Card Program
Agreement, dated as of June 4, 1996, by and among GE Bank, FDS and the other
parties thereto, as amended, restated or otherwise modified from time to time.

“GE/Macy’s Receivables” has the meaning set forth in the GE/Macy’s Program
Agreement.

“General Purpose Account” means an Account linked to any Co-Branded Credit Card
and usable solely for the purpose of financing (i) purchases (and all fees and
charges relating thereto) of goods and services through sellers or channels
other than the FDS Channels and (ii) purchases (and all fees and charges
relating thereto) of FDS Goods and Services through any FDS Channel that does
not honor the Private Label Account linked to such Co-Branded Credit Card (e.g.,
purchase of FDS Goods and Services at a Macy’s store using a Bloomingdale’s
branded FDS Credit Card).

 

10



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state or local domestic, foreign or
supranational governmental, regulatory or self-regulatory authority, agency,
court, tribunal, commission or other governmental, regulatory or self-regulatory
entity.

“Gross Receivables” means amounts owing (net of credit balances) from
cardholders with respect to accounts in a Credit Card portfolio (including
outstanding loans, cash advances and other extensions of credit; billed or
unbilled finance charges and late charges; and any other billed or unbilled
fees, charges and interest assessed on such accounts).

“Guidelines” has the meaning set forth in Section 6.1(b) hereof.

“High Collar” has the meaning set forth on Schedule 1.1(f) hereto.

“Indemnified Party” has the meaning set forth in Section 17.3(b) hereof.

“Indemnifying Party” has the meaning set forth in Section 17.3(b) hereof.

“Initial Term” has the meaning set forth in Section 15.1 hereof.

“Inserts” has the meaning set forth in Section 5.3(a) hereof.

“In-Store Payment” means any payment on an Account made in a retail store owned
or operated by FDS or any of its Subsidiaries by a Cardholder or a person acting
on behalf of a Cardholder.

“Intellectual Property” means, on a worldwide basis, all intellectual property,
including (i) rights associated with works of authorship, including copyrights,
moral rights and mask-works; (ii) trademarks, service marks, internet domain
names and other source indicators and the goodwill associated therewith;
(iii) trade secret rights; (iv) patents, designs, algorithms and other
industrial property rights; (v) other intellectual and industrial property
rights of every kind and nature, however designated, whether arising by
operation of law, contract, license or otherwise; and (vi) applications,
registrations, renewals, extensions, continuations, divisions or reissues
thereof now or hereafter in force (including any rights in any of the
foregoing).

“Interchange Fees” means the interchange fees or interchange reimbursement fees
paid or payable to Bank by the Card Association with respect to the Accounts, in
Bank’s capacity as a Credit Card issuer, and in connection with Cardholder usage
of the Accounts.

“Interim Services” means the services set forth in Schedule 1.1(n).

“Joint IP” has the meaning set forth in Section 10.3(b) hereof.

“Knowledge” means, with respect to any of the FDS Companies or Bank, the actual
knowledge of the executive officers of the organization who have managerial
responsibility for the Program, after reasonable inquiry.

 

11



--------------------------------------------------------------------------------

“Late Fee Reversal Percentage” means, with respect to any Fiscal Quarter, an
amount equal to (i) the aggregate amount of all late fees that had been assessed
on the Accounts and then reversed by FDS or its Subsidiaries during the twelve
(12) Fiscal Month period ended at the end of such Fiscal Quarter calculated on a
sum of cycles basis of reporting monthly receivables under the Accounts, divided
by (ii) the aggregate amount of all late fees assessed on the Accounts during
the twelve (12) Fiscal Month period ended at the end of such Fiscal Quarter
calculated on a sum of cycles basis of reporting monthly receivables under the
Accounts.

“Legally Required Communications” means any communications with Cardholders
(including any communications relating to customer service, account management
and collections) that are required by Applicable Law.

“LIBOR” means the London Interbank Offered Rates.

“Licensee” means any Person authorized by FDS or any of its Subsidiaries to
operate in and sell FDS Goods and Services from the FDS Channels under the FDS
Licensed Marks, solely with respect to such Person’s or any of its Subsidiaries’
operation in and sale of FDS Goods and Services from the FDS Channels or under
the FDS Licensed Marks.

“Low Collar” has the meaning set forth on Schedule 1.1(f) hereto.

“Loyalty Programs” has the meaning set forth in Section 4.8(a) hereof.

“Manager” has the meaning set forth in Section 3.4(a) hereof.

“Marketing Plan” has the meaning set forth in Section 5.6(a) hereof.

“May Co.” means The May Department Stores Company, a Delaware corporation.

“May Merger” means the merger of May Co. with and into Milan Acquisition Corp.,
a Subsidiary of FDS, pursuant to the Agreement and Plan of Merger, dated as of
February 27, 2005, by and among FDS, Milan Acquisition Corp. and May Co., as
amended or otherwise modified from time to time.

“Merchant Discount” means a discount rate generally applied against settlements
due to merchants for transactions with respect to the use of a Credit Card,
which includes the Interchange Fees as well as any other transaction fees.

“Monthly Settlement Sheet” has the meaning set forth in Section 9.2(a) hereof.

“MSA” means a metropolitan statistical area as defined by the U.S. Office of
Management and Budget and announced in an OMB Bulletin.

“Net Credit Sales” means, for any Fiscal Year or Fiscal Month, an amount equal
to (i) gross credit sales on Accounts (including gift card sales, sales tax,
delivery charges, Licensee sales and any other amount included in the full
amount charged by Cardholders) during such Fiscal Year or Fiscal Month, minus
(ii) the sum of credits for returned goods and cancelled services and other
credits (such as concessions, discounts and adjustments) on Accounts during such
Fiscal Year or Fiscal Month.

 

12



--------------------------------------------------------------------------------

“Net FDS Write-offs” means, with respect to Accounts that have been written-off
in a Fiscal Month as losses on a sum of cycles basis of reporting monthly
receivables under the Accounts in accordance with the credit and collection
policies contained in the Risk Management Policies, (a) amounts charged to the
written-off Accounts, identified by Account, relating to the sale of FDS Goods
and Services, including sales and use tax but excluding finance charges and late
charges, minus (b) the portion of any recoveries received during such Fiscal
Month on previously written-off Accounts attributable to the sale of FDS Goods
and Services, including sales and use taxes but excluding finance charges and
late charges.

“New Account Payments” has the meaning set forth in Schedule 9.3(a) hereof.

“New Bank Mark” has the meaning set forth in Section 10.2(b) hereof.

“New FDS Mark” has the meaning set forth in Section 10.1(b) hereof.

“Nominated Purchaser” has the meaning set forth in Section 16.2(a) hereof.

“Operating Committee” has the meaning set forth in Section 3.2(a) hereof.

“Operating Procedures” means the operating procedures for the Program in effect
from time to time in accordance with Section 4.1(b) hereof.

“Parties” means the collective reference to the FDS Companies and Bank; and
unless the context otherwise requires, “Party” means either the collective
reference to the FDS Companies, on the one hand, or Bank, on the other hand.

“Partner Designees” has the meaning set forth in Section 3.2(c) hereof.

“Partner Event of Default” means the occurrence of any one of the events listed
in Section 14.2 hereof or an Event of Default where a Bank is the defaulting
Party.

“Partner Matters” has the meaning set forth in Section 3.2(g) hereof.

“Partner Servicing Charge” means the amount calculated as set forth on Schedule
1.1(g).

“Person” or “person” means any individual, corporation, business trust,
partnership, association, limited liability company or similar organization, or
any Governmental Authority.

“POS” means point of sale.

“Premium” means the collective reference to (i) the “Premium” portion of the FDS
Purchase Price, as defined on the Final First Closing Statement, as finally
determined in accordance with Section 2.3 of the Purchase Agreement, (ii) the
“Premium” portion of the GE/Macy’s Purchase Price, as defined on the Final
Second Closing Statement, as finally determined in accordance with Section 3.3
of the Purchase Agreement, and (iii) the “Premium” portion of the May Purchase
Price, as defined on the Final Third Closing Statement, as finally determined in
accordance with Section 4.3 of the Purchase Agreement.

 

13



--------------------------------------------------------------------------------

“Prepaid Employee Account” means a payment product issued to an employee of FDS
or any of its Subsidiaries that may be used for the purchases of FDS Goods and
Services and otherwise has the same functionality and features as a Private
Label Account, except that the terms of such Account shall require the
applicable employee to prepay the amount that can be utilized for purchases
pursuant to that Account, and is designated by an FDS Company as an Account that
is eligible for an employee discount.

“Pre-Tax Profit” has the meaning set forth in Schedule 1.1(i).

“Previously Disclosed” means a disclosure in writing setting forth an exception
to the representations and warranties of FDS or Bank, as applicable, in each
case as set forth in the corresponding Schedule to this Agreement, which
Schedules are being delivered by FDS and Bank concurrently with the execution
and delivery of this Agreement by the Parties.

“Primary Initial Program Terms” means (a) the credit offerings and cardholder
terms described in Section 4.7 and Schedule 4.7, (b) the Value Propositions
described in Section 4.8 and Schedules 4.8(a) and 4.8(b), (c) the Risk
Management Policies set forth in Schedules 4.6(b), 4.6(c)(i) and 4.6(c)(ii), and
(d) the SLAs set forth in Schedule 7.3.

“Private Label Accounts” means the (i) Accounts linked to Private Label Credit
Cards and (ii) Accounts linked to Co-Branded Credit Cards solely for the purpose
of financing the purchase of FDS Goods and Services (and all fees and charges
relating thereto) through any FDS Channel (except any such FDS Channel that has
not provided for cross-acceptance of such Credit Card from another FDS Channel,
the marks of which are linked to such Co-Branded Credit Card).

“Private Label Credit Card” means a Credit Card that bears an FDS Licensed Mark
and may be used solely to finance purchases of FDS Goods and Services through
any FDS Channel associated with the FDS Licensed Marks appearing on the face of
such Credit Card, including the Credit Cards listed on Schedule 1.1(c) as
“Private Label Credit Cards”. Each Private Label Credit Card is linked to solely
a Private Label Account (and not a General Purpose Account).

“Program” means the Private Label Credit Card and Co-Branded Credit Card program
established pursuant to this Agreement.

“Program Assets” means the Accounts, Account Documentation, Cardholder List,
Cardholder Data, Solicitation Materials and all Cardholder Indebtedness (whether
held by Bank or a third party).

“Program Expenses” has the meaning set forth in Schedule 1.1(i).

“Program Objectives” has the meaning set forth in Section 3.1 hereof.

 

14



--------------------------------------------------------------------------------

“Program Privacy Policy” means the privacy policy and associated disclosures to
be provided by Bank to Cardholders in connection with the Program, as set forth
in Section 6.2(a) and as modified from time to time in accordance with such
Section, provided, however, that the Program Privacy Policy shall be deemed not
to include the portion of the notice set forth in Schedule 6.2(b) entitled
“Citigroup Privacy Promise to Consumers”.

“Program Purchase Date” has the meaning set forth in Section 16.2(c) hereof.

“Purchase Agreement” has the meaning set forth in the recitals hereof.

“Purchased Accounts” means the collective reference to (i) the FDS Accounts from
and after the occurrence of the First Closing, (ii) the GE/Macy’s Accounts from
and after the occurrence of the Second Closing and (iii) the May Accounts from
and after the occurrence of the Third Closing.

“Quarterly Settlement Sheet” has the meaning set forth in Section 9.2(b) hereof.

“Receiving Party” has the meaning set forth in Section 13.1(d) hereof.

“Retail Merchants” has the meaning set forth in Section 8.1 hereof.

“Renewal Term” has the meaning set forth in Section 15.1 hereof.

“Right of First Offer” has the meaning set forth in Schedule 2.2.

“Risk Management Policies” means the underwriting and risk management policies,
procedures and practices applicable to the Program, consistent with this
Agreement, including policies, procedures and practices for credit and Account
openings, transaction authorization, fraud, collections, credit line assignment,
increases and decreases, over-limit decisions, Account closures, payment
crediting and charge-offs.

“Sales Tax Refunds” means refunds, rebates, credits or deductions of sales and
use tax by any taxing authority in respect of an Account, and all allowable
interest relating thereto.

“Second Look Program” has the meaning set forth in Section 2.2(c) hereof.

“Services Transition Date” has the meaning set forth in Section 7.2(d) hereof.

“Significant Portfolio” has the meaning set forth in Section 2.3(b)(i) hereof.

“SLA” means each individual performance standard set forth on Schedule 7.3.

“Small Portfolio” has the meaning set forth in Section 2.3(a) hereof.

“Sold Area Stores” has the meaning set forth in Section 2.4 hereof.

“Sold Chain” has the meaning set forth in Section 2.4 hereof.

“Solicitation Materials” means works of authorship, documentation, materials,
artwork, copy, brochures, applications, any other written or recorded materials
and any advertisements in any format or media (including television, internet
and radio), used to promote or identify the Program to Cardholders and potential
Cardholders, including direct mail solicitation materials and coupons.

 

15



--------------------------------------------------------------------------------

“Special Condition” has the meaning set forth in Section 11.4(g) hereof.

“SPIFs” has the meaning set forth in Section 5.2(a)(v) hereof.

“Subsidiary” when used with respect to any Person, means another Person, where
an amount of the voting securities, or other voting ownership or voting
partnership interests of the second Person sufficient to elect at least a
majority of its board of directors or similar governing body (or if there are
not such voting interests, fifty percent (50%) or more of the equity interest of
which) is owned directly or indirectly by the first Person or by another
Subsidiary of the first Person.

“Systems” means software, databases, computers, systems and networks.

“Systems Transition Date” has the meaning set forth in Section 7.4(a) hereof.

“Term” means the Initial Term and each Renewal Term.

“Termination Period” means the period beginning on the earlier of the date of
expiration of this Agreement or the date of any notice of termination pursuant
to Article XV and ending on either (i) the date the Program Assets are purchased
pursuant to Section 16.2, if FDS or a Nominated Purchaser purchases the Program
Assets, or (ii) the date that either (A) the FDS Companies deliver written
notice to Bank of their election not to purchase the Program Assets or (B) the
right of the FDS Companies to purchase the Program Assets expires in accordance
with the terms of this Agreement.

“Total Servicing Transfer” has the meaning set forth in Section 7.2(c) hereof.

“Trademark Style Guide” means any rules governing the manner of usage of
trademarks, tradenames, service marks, logos and other proprietary designations.

“Transition Plan” means the transition plan agreed upon by the Parties on or
before the Effective Date as to the actions the Parties shall take to initiate
the Program in accordance with this Agreement and which shall be attached hereto
as Schedule 1.1(j).

“Unamortized Premium” has the meaning set forth in Schedule 1.1(k).

“Unapproved Matter” has the meaning set forth in Section 3.2(e)(ii)(B) hereof.

“Value Propositions” means the value propositions described in Section 4.8 and
any other card-related promotional or rewards programs as may be established by
the Operating Committee from time to time.

“Year-End Settlement Sheet” has the meaning set forth in Section 9.2(c) hereof.

 

16



--------------------------------------------------------------------------------

1.2 Miscellaneous. As used herein: (a) all references to the plural number shall
include the singular number (and vice versa); (b) all references to “herein,”
“hereunder,” “hereof” or like words shall refer to this Agreement as a whole and
not to any particular section, subsection or clause contained in this Agreement;
(c) all references to “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation”; (d) unless specified as Business
Days, all references to days or months shall be deemed references to calendar
days or months; and (e) all references to “$” or “dollars” shall be deemed
references to United States dollars.

ARTICLE II

ESTABLISHMENT OF THE PROGRAM

2.1 Credit Program. Beginning as of the Effective Date, Bank shall offer and
issue the FDS Credit Cards, and shall issue (or arrange to be issued by an
Affiliate or another third party acceptable to FDS or currently offering such
products on Bank’s behalf) the Approved Ancillary Products. Bank shall promptly
open a new Account and issue a new Private Label Credit Card or Co-Branded
Credit Card with respect to each Credit Card Application approved in accordance
with the Risk Management Policies. In addition, in the case of any employee of
FDS or any of its Subsidiaries who applies for an FDS Credit Card but is not
approved for a Private Label Account in accordance with the Risk Management
Policies, Bank shall arrange for an Affiliate to offer, or cause to be offered,
and Bank shall issue, or arrange for the issuance by an Affiliate of, a Prepaid
Employee Account. To the extent approved in accordance with the terms of this
Agreement, in addition to the FDS Credit Cards and Approved Ancillary Products,
the Program shall include such other Ancillary Products and other payment
products as shall be incorporated in the Program in the future.

2.2 Exclusivity.

(a) General. Except as otherwise provided in this Section 2.2 and in
Section 2.3, during the Term, each of the FDS Companies, on behalf of itself and
its Affiliates, agrees that it shall not, by itself or in conjunction with or
pursuant to agreements with others, directly or indirectly: (i) issue, offer or
market in the United States a Credit Card, whether or not bearing an FDS
Licensed Mark or any other mark comprised, in whole or in part, of the name of
any FDS retail entity, other than through the Program; (ii) expressly authorize
any third party to issue, offer or market in the United States a revolving
credit or installment loan product bearing an FDS Licensed Mark or any other
mark comprised, in whole or in part, of the name of any FDS retail entity, other
than through the Program; or (iii) sell, rent or otherwise make available, or
allow others to sell, rent or otherwise make available, any FDS Shopper Data or
other Cardholder information for marketing, issuance or offering of any
revolving credit or installment loan product bearing an FDS Licensed Mark or any
other mark comprised, in whole or in part, of the name of any FDS retail entity.

(b) GE/Macy’s and May Credit Cards. Notwithstanding Section 2.2(a), (i) FDS and
its Affiliates shall have the right to continue to exercise their rights and
perform their obligations pursuant to the GE/Macy’s Program Agreement until the
termination thereof; provided that FDS shall not permit the term of such
agreement to be extended or renewed and (ii) following the May Merger and prior
to the Third Closing Date, FDS and its Affiliates shall be entitled to offer the
May Accounts and operate the May Business (as defined in the Purchase Agreement)
as contemplated by the Purchase Agreement.

 

17



--------------------------------------------------------------------------------

(c) Second-Look Credit Card Program. Notwithstanding Section 2.2(a), FDS and its
Affiliates shall have the right at any time during the Term to establish a
program (a “Second Look Program”) for issuing Credit Cards, including Private
Label Credit Cards and Co-Branded Credit Cards, using the FDS Licensed Marks, to
customers whose Credit Card Applications have been declined by Bank (and
customers who were granted credit under the Program, but for whom the credit
granted is not sufficient to accommodate the purchase of any FDS Goods and
Services). Upon the request of any FDS Company, Partner shall forward to the FDS
Companies or a provider of secondary financing the Credit Card Applications with
respect to such customers and shall take such other actions as are reasonably
requested by the FDS Companies in order to facilitate the issuance of Credit
Cards to such customers pursuant to any Second Look Program.

(d) Debit Cards. In the event that FDS or any of its Affiliates desires to issue
or market a debit card that bears the brand of the relevant card association and
one or more FDS Licensed Marks (“FDS Debit Cards”), FDS shall first provide
notice to Bank of such desire. Bank shall have thirty (30) days from the receipt
of such notice to make a proposal (or to cause one of its Affiliates to make a
proposal) with respect to such issuance. If Bank or one of its Affiliates elects
to make such a proposal during such time period, FDS shall negotiate in good
faith with Bank or such Affiliate to arrive at an agreement providing for the
offering, on mutually satisfactory terms, of a debit card product featuring
functionality and terms mutually agreeable to FDS and Bank. In the event that
FDS and Bank (or Bank’s Affiliate) fail to reach agreement on the principal
terms thereof within thirty (30) days from the date of Bank’s initial proposal
to FDS, FDS shall be free to issue FDS Debit Cards or enter into an arrangement
with any third party to issue FDS Debit Cards; provided that FDS shall not enter
into any such third party arrangement having contractual terms, product features
and functionality that are in the aggregate materially less favorable to FDS
than the terms, features and functionality offered to FDS by Bank or its
Affiliate.

(e) Retail Portfolio Acquisition. Notwithstanding Section 2.2(a), Bank’s sole
rights with respect to Credit Card portfolios acquired by FDS or its Affiliates
during the Term are set forth in Section 2.3 hereof. The limitations,
restrictions and procedures set forth in Section 2.2(d) shall not apply to debit
card portfolios acquired by FDS or its Affiliates, and Bank shall have no rights
with respect to any such acquired portfolios.

(f) Payment Plans. Without the prior written consent of Bank, none of FDS or its
Affiliates shall offer the payment plans set forth on Schedule 4.8(b)(i) to
their retail customers except (i) through the Program, (ii) through a
second-look Credit Card program established in compliance with Section 2.2(c) or
(iii) to the extent that, without the consent of FDS, such payment plans are no
longer offered through the Program.

(g) Other Products. Notwithstanding the prohibitions set forth in this
Section 2.2, FDS and its Affiliates shall be free to do any of the following at
any time:

(i) issue, offer or market any payment products not expressly covered in this
Section 2.2 (e.g., FDS and its Affiliates shall not be restricted from issuing,
accepting or otherwise taking action with respect to (A) gift cards, pre-paid
cards or stored value

 

18



--------------------------------------------------------------------------------

cards, whether or not bearing an FDS Licensed Mark, or (B) debit cards (whether
or not bearing an FDS Licensed Mark) other than to the extent set forth above
with respect to FDS Debit Cards);

(ii) participate in rewards programs and promotions by card associations or for
cards not branded with any of the FDS Licensed Marks (e.g., American Express
Membership Rewards);

(iii) offer its customers a loyalty program of any type (whether or not using an
FDS Licensed Mark); provided that (a) no such program shall (1) promote the
generation of Credit Card accounts in the United States other than the Accounts
or (2) be marketed more prominently in any retail stores operated by FDS and
Subsidiaries than the Loyalty Programs offered under the Program; and (b) the
Loyalty Programs offered under the Program shall be the primary loyalty programs
of FDS and its Subsidiaries (as applicable); and

(iv) accept any type of Credit Card, debit card or other payment product for
purchases of FDS Goods and Services.

2.3 Retail Portfolio Acquisitions.

(a) Small Acquired Portfolios. If FDS or any of its Affiliates acquires
(including by merger, consolidation or other business combination) a retail
department store business that directly or through an Affiliate or unaffiliated
third party issues a Credit Card in the United States and the portfolio of such
Credit Cards has Gross Receivables, as of the month-end preceding the date of
acquisition, of less than five hundred million dollars ($500,000,000) (a “Small
Portfolio”), unless it is prohibited from doing so by contractual prohibitions
applicable to the acquired business or by Applicable Law, FDS or such Affiliate
shall sell, and Bank shall purchase, such Small Portfolio in accordance with the
terms and procedures set forth in Schedule 2.3(a); provided, however, that
Bank’s obligation to purchase the Small Portfolio shall be subject only to
receipt of applicable regulatory approvals and the execution by FDS of the
transaction agreement referred to in Section 2.3(c).

(b) Significant Acquired Portfolios.

(i) If FDS or any of its Affiliates acquires (including by merger, consolidation
or other business combination) a retail department store business that directly
or through an Affiliate or unaffiliated third party issues a Credit Card in the
United States and the portfolio of such Credit Cards has Gross Receivables, as
of the month-end preceding the date of acquisition, of five hundred million
dollars ($500,000,000) or more (a “Significant Portfolio”), FDS may elect to
(A) keep such Significant Portfolio (or if the portfolio is then subject to an
agreement with a third party issuer, retain such portfolio with such third party
issuer), or (B) subject to Bank’s Right of First Offer, transfer such
Significant Portfolio to a third party.

(ii) If FDS elects to keep such Significant Portfolio (or if the portfolio is
then subject to an agreement with a third party issuer, retain such portfolio
with such third party issuer), FDS shall have the right to operate (itself or
through arrangements with a third party) the Credit Card business associated
with such Significant Portfolio. If FDS does not sell the Significant Portfolio
to Bank and this Agreement remains in effect, the restrictions of Section 2.2
shall not apply to the Credit Card business associated with such Significant
Portfolio, including any growth thereof.

 

19



--------------------------------------------------------------------------------

(c) In the event of a sale of a Small Portfolio to Bank or if FDS accepts an
offer from Bank to purchase a Significant Portfolio, (i) the Parties shall
promptly negotiate in good faith and execute a purchase agreement for such
portfolio, which shall contain terms and conditions substantially similar to the
Purchase Agreement to the extent applicable (and such other terms and conditions
as may be mutually satisfactory to the Parties), and (ii) FDS shall arrange for
the Parties to have reasonable access to information regarding such portfolio to
enable the Parties to perform customary due diligence for purposes of
determining the purchase price for such portfolio. The Parties shall not
unreasonably withhold or delay execution of such purchase agreement or any other
documents necessary to effectuate such sale. The Parties shall use reasonable
efforts to ensure that the closing under such purchase agreement occurs as
promptly as reasonably practicable following the execution of such purchase
agreement.

(d) Third Party Programs. Notwithstanding the foregoing provisions of this
Section 2.3, if the Credit Cards offered by the acquired retail department store
business are issued by a third party pursuant to a program agreement or other
contractual arrangement between such third party and such acquired retail
business, the FDS Companies shall not be required to terminate such agreement or
arrangement in order to offer such portfolio to Bank. Following completion of
such acquisition, FDS and its Affiliates shall be entitled to continue to comply
with such agreements or arrangements and to renew such agreements or
arrangements upon their expiration. Without limiting their rights and
obligations hereunder, Bank shall cooperate with the FDS Companies in an effort
to ensure that the operation of the Program and the acquired program can both
continue without disruption to the customer base of FDS and its Affiliates;
provided, however, that any cross-acceptance of Credit Cards between the Program
and any such other third party program or arrangement shall be made only on a
reciprocal basis.

(e) Bank Programs. Notwithstanding the foregoing provisions of this Section 2.3,
if the Credit Cards offered by the acquired retail department store business are
owned by Bank or any of its Affiliates, upon request of FDS, FDS and Bank shall
negotiate in good faith in order to enter into an agreement containing mutually
satisfactory terms pursuant to which the acquired Credit Card portfolio would be
integrated into the Program by converting the acquired Credit Card accounts into
Accounts subject to this Agreement; provided, however, that if the Parties,
after having used good faith to do so, cannot reach a mutually satisfactory
agreement for the integration of such acquired Credit Card portfolio into the
Program, then the Program and the acquired Credit Card portfolio shall continue
to be operated in accordance with the then-existing respective terms applicable
to each, and Bank shall not be deemed in breach of the provisions of Section 2.5
in respect of the continued operation of such acquired Credit Card portfolio.

(f) Conversion of Purchased Accounts. If Bank or any of its Affiliates acquires
any Credit Card portfolio pursuant to this Section 2.3, unless otherwise
provided in this Section 2.3, the Parties shall integrate such Credit Card
portfolio with the Program and convert all acquired Credit Card accounts to
Accounts established under the Program, which converted Accounts shall be
subject to the same terms and conditions as the Accounts and to this Agreement,
and shall participate in the Program, as if they were originated under this
Agreement. Bank shall cover all costs and expenses related to conversions
pursuant to this Section 2.3(f) (which costs and expenses shall be Program
Expenses), including replacement of Credit Cards, notices to Cardholders and
complying with other requirements of Applicable Law.

 

20



--------------------------------------------------------------------------------

(g) No Other Obligations. Except as set forth in this Section 2.3, neither Party
nor any of their respective Affiliates shall (i) have any obligation to include
in the Program any Credit Card portfolios acquired in connection with any
merger, consolidation, acquisition or other transaction or otherwise cause them
to be transferred to Bank or (ii) have any obligation to include any debit card
program so acquired in the Program or otherwise transfer any such program to
Bank. Except to the extent included in the Program, an acquired portfolio may be
operated free of the exclusivity restrictions set forth in this Agreement.

2.4 Retail Portfolio Dispositions.

(a) In the event that FDS or any of its Affiliates arranges for the sale of
(a) any existing chain or other group of separately identifiable stores,
including through the sale of a division or subsidiary of FDS (a “Sold Chain”),
or (b) all stores or other retail establishments within an MSA (“Sold Area
Stores”), Bank shall negotiate in good faith with FDS in connection with such
disposition to the extent the purchaser of any Sold Chain or Sold Area Stores
expresses an interest in the Program Assets primarily related thereto. If, as a
result of a disposition referred to in the preceding sentence, FDS ceases to own
any stores in a particular MSA, then, in the event that neither FDS nor the
purchaser of the Sold Chain or Sold Area Stores purchases the Program Assets
primarily related thereto, the provisions of clause (a) of Section 16.4 hereof
shall apply in respect of any Account (a) that at the time of such disposition
has been or thereafter becomes purchase-inactive for at least twelve
(12) consecutive Billing Cycles and (b) for which seventy-five percent (75%) of
the purchase activity in the twelve (12) Billing Cycles preceding the period of
inactivity was at a store or stores disposed of. Notwithstanding the foregoing,
any replacement or substitute Credit Card issued to the holders of such Accounts
shall be a non-partner Credit Card (i.e. a Credit Card that is issued by Bank or
its Affiliates other than pursuant to a program, joint-marketing or similar
agreement with a third party). Notwithstanding the foregoing, Bank shall not
sell any of the foregoing Accounts without the prior written consent of FDS
(which consent shall not be unreasonably withheld).

(b) In the event that FDS or any of its Affiliates arranges for the sale of
stores, divisions or subsidiaries pursuant to a settlement with or other written
commitment to a Governmental Authority in connection with such Governmental
Authority’s review of the May Merger, FDS shall have the right to cause the
disposition of the portion of the Program Assets related to such disposition to
a third party purchaser for a purchase price equal to (i) the Cardholder
Indebtedness of the Program Assets disposed of plus (ii) the product of (A) the
Premium plus the Additional Premium paid in respect of all Purchased Accounts
times (B) (1) Cardholder Indebtedness of the Program Assets disposed of divided
by (2) total Cardholder Indebtedness.

2.5 Partner Exclusivity. During the Term, neither Bank nor any of its Affiliates
shall enter into any agreement with any of the retailers listed on Schedule 2.5
or any of their respective Affiliates providing for issuance, offering or
marketing in the United States of a Credit Card bearing a corporate name, brand
or trademark used by any of such retailers in connection with the operation of
their retail businesses in the United States.

 

21



--------------------------------------------------------------------------------

2.6 General Electric Capital Corporation / Macy’s Credit Card Program. Prior to
the Second Closing, Bank shall work together with the FDS Companies to
(i) ensure that the Program and the program under the GE/Macy’s Program
Agreement shall continue to coexist in substantially the same manner as prior to
the Effective Date and (ii) avoid, to the extent possible (consistent with this
Agreement), any conflicts that may arise between the operations of the Program
and those of the program under the GE/Macy’s Program Agreement. Prior to the
consummation of the Second Closing (and the termination or expiration of the
GE/Macy’s Program Agreement), Bank shall have no right to any amounts received
by FDS pursuant to the GE/Macy’s Program Agreement or to any amounts generated
by GE/Macy’s Accounts or GE/Macy’s Receivables. Bank shall not be liable
hereunder for any act or omission to act to the extent that such act or omission
was properly taken by Bank in order to satisfy its respective obligations under
this Section 2.6 without gross negligence or willful misconduct (and no such act
or omission shall constitute an Event of Default hereunder).

ARTICLE III

PROGRAM MANAGEMENT AND ADMINISTRATION

3.1 Program Objectives. In performing their responsibilities with respect to the
management and administration of the Program, each Party shall be guided by the
following Program objectives (the “Program Objectives”):

 

  (a) to drive retail sales and profitability of the FDS Companies and their
Affiliates;

 

  (b) to provide high-quality service consistent with the preservation and
enhancement of the FDS brands;

 

  (c) to differentiate the FDS Companies and their Affiliates from their
competitors in terms of customer value, convenience and service;

 

  (d) to provide a Program tailored to the unique characteristics of the retail
customers of the FDS Companies and their Affiliates; and

 

  (e) to retain existing Cardholders and generate new Accounts and FDS Credit
Card usage to drive the FDS Companies’ and their Affiliates’ retail sales and
increase Program revenues and profitability.

3.2 Operating Committee.

(a) Establishment of the Operating Committee. FDS Bank, on behalf of the FDS
Companies, and Bank hereby establish a committee (the “Operating Committee”) to
oversee and review the conduct of the Program pursuant to this Agreement and to
perform any other action that, pursuant to any express provision of this
Agreement, requires its action.

(b) Subcommittees of the Operating Committee. The Operating Committee may
designate additional committees (which may include persons who are not members
of the Operating Committee) with responsibility for overseeing and administering
specified aspects of the Program (e.g., marketing, underwriting and risk
management); provided, however, that approval of any matter expressly required
by this Agreement to be approved by the Operating Committee shall not be
delegated to any subcommittee or other body.

 

22



--------------------------------------------------------------------------------

(c) Composition of the Operating Committee. The Operating Committee shall
consist of six (6) members, of whom three (3) members shall be nominated by FDS
Bank (the “FDS Bank Designees”) and three (3) members shall be nominated by Bank
(the “Partner Designees”). The initial FDS Bank Designees and Partner Designees
shall be determined prior to the First Closing. FDS shall at all times have as
one of its designees the FDS Manager (as defined in Section 3.4(a)) and Bank
shall at all times have as one of its designees Bank Manager (as defined in
Section 3.4(a)). Bank and FDS Bank may each substitute its designees to the
Operating Committee from time to time, provided that each Party shall provide
the other Party with as much prior notice of any such substitution as is
reasonably practicable under the circumstances.

(d) Functions of the Operating Committee. Subject to Sections 3.2(e), 3.2(f) and
3.2(g), the Operating Committee shall:

 

  (i) approve the semi-annual and annual Budget and the Business Plan, including
the assumptions and performance targets reflected therein;

 

  (ii) review monthly, quarterly and annual Program performance relative to the
Budget and the Business Plan and Program Objectives;

 

  (iii) oversee Program marketing activities, including:

 

  (A) review and approval of the Marketing Plan; and

 

  (B) allocation of the Additional Marketing Commitment;

 

  (iv) review collection strategies and collection metrics;

 

  (v) monitor activities of competitive programs and identify implications of
market trends;

 

  (vi) approve (which approval will not be unreasonably withheld) the use of any
third party (e.g., subcontractor or outsourced service provider), other than any
Affiliate or Licensee of FDS or Bank, as the case may be, to perform any
obligation to be performed by Bank or the FDS Companies under the Program to the
extent such obligation involves customer contact (whether in person, by
telephone or in writing) prior to ninety (90) days’ delinquency (as set forth
on, and in accordance with, Schedule 4.2(a)(iv)), in each case, except to the
extent subcontracted or outsourced as of the Effective Date;

 

23



--------------------------------------------------------------------------------

  (vii) evaluate and approve changes to the Primary Initial Program Terms,
including the evaluation and approval of any of the following:

 

  (A) offering of new Credit Card or other payment products or Ancillary
Products;

 

  (B) changes in Cardholder terms, including any of the terms set forth on
Schedule 4.7;

 

  (C) changes to the Risk Management Policies (which shall be submitted to the
Operating Committee together with the expected pro forma effects of such changes
on the Program);

 

  (D) changes to the Operating Procedures;

 

  (E) changes to the SLAs applicable to the Program;

 

  (F) changes to existing Value Propositions, or approval of additional Value
Propositions to be supported by the Program;

 

  (viii) approve the design of Credit Card Documentation, the design of FDS
Credit Cards and any changes thereto;

 

  (ix) review customer service, collections and other servicing performance and
reporting aspects of the Program against SLAs and other requirements of this
Agreement;

 

  (x) approve any capital expenditures (or group of related capital
expenditures) that would constitute Program Expenses in excess of one hundred
thousand dollars ($100,000) in any Fiscal Year;

 

  (xi) carry out such other tasks as are assigned to it by this Agreement or
jointly by the Parties;

 

  (xii) approve any modifications to the Transition Plan;

 

  (xiii) approve changes to the Program Privacy Policy or the notice set forth
in Schedule 6.2(b); and

 

  (xiv) evaluate and approve new Credit Card products, Ancillary Products or
other products and services proposed to be offered to Cardholders.

(e) Proceedings of the Operating Committee.

(i) Meetings and Procedural Matters. The Operating Committee shall meet (in
person or telephonically) not less frequently than monthly. In addition, any
member of the Operating Committee may call a special meeting by delivery of at
least five (5) Business Days’ prior notice to all of the other members of the
Operating Committee, which notice shall specify the purpose for such meeting.
Except to the extent expressly provided in this Agreement, the Operating
Committee (and any subcommittee formed by it) shall determine the frequency,
place and agenda for its meetings, the manner in which meetings shall be called
and all procedural matters relating to the conduct of meetings and the approval
of matters thereat.

 

24



--------------------------------------------------------------------------------

(ii) Actions.

(A) Each of FDS and Bank shall be entitled to one vote in respect of all matters
to be approved by the Operating Committee (or any applicable subcommittees). Any
one of the representatives of FDS and of Bank on the Operating Committee (or any
subcommittee) may cast the vote allocated to FDS or Bank, as the case may be, in
the manner determined by such representatives. Any matter requiring the approval
of the Operating Committee (or any subcommittee) shall require the affirmative
approval of both FDS and Bank.

(B) If the Operating Committee shall fail to agree on any matter of significance
to the Program, including any unresolved subcommittee matter to which the
Operating Committee has attempted in good faith to resolve (an “Unapproved
Matter”), then such Unapproved Matter shall be referred to the Executive
Committee (as defined in Section 3.3) for further consideration. Any such
resolution by the Executive Committee shall be deemed to be the action and
approval of the Operating Committee for purposes of this Agreement. If a
majority of the Executive Committee members constituting the full Executive
Committee (including any vacancies) shall fail to resolve the Unapproved Matter
within ten (10) Business Days after such matter has been referred to the
Executive Committee, then such Unapproved Matter shall be referred to the
President of Citi Cards and the Vice Chairman or other senior executive of FDS
responsible for FDS’s credit program, who shall in good faith attempt to resolve
the matter. Any such resolution by such senior officers shall be deemed to be
the action and approval of the Operating Committee for purposes of this
Agreement. If, after ten (10) Business Days, the Unapproved Matter remains
unresolved by such senior officers of FDS Bank and Bank, the failure to agree
shall constitute a deadlock. In the event of a deadlock, the final decision
shall rest with FDS Bank in the case of FDS Matters and with Bank in the case of
Partner Matters, each of whom shall exercise their discretion reasonably and in
good faith. If a deadlock should occur with respect to a matter that is neither
an FDS Matter nor a Partner Matter, the matter shall be deemed rejected by the
Operating Committee.

(C) No changes to the Primary Initial Program Terms shall be made before the
first anniversary of the Effective Date without the approval of the Operating
Committee (it being understood that “approval” shall not include any decision
made pursuant to the penultimate sentence of Section 3.2(e)(ii)(B)); provided,
however, that (i) if a Party concludes that a change is required by Applicable
Law or is commensurate and proportionate to any negative changes in through the
door populations or individual segment performance (as evidenced and measured by
validated scores or generally accepted, data driven credit risk metrics), and
(ii) if such Party would have final decision making authority with respect to
such change (pursuant to Section 3.2(f) or (g)), then, after satisfying all
procedures provided in this Article III with respect to the consideration and
approval of the matter by the Operating Committee, such Party may make the
change without regard to this clause (C).

 

25



--------------------------------------------------------------------------------

(D) Without limiting the provisions of this Article III, during the first year
following the Effective Date, the Operating Committee will consider the matters
set forth on Schedule 3.2(e)(ii)(D).

(f) FDS Matters. In accordance with and subject to this Section 3.2, FDS Bank
shall have the ultimate decision making authority with respect to the matters
set forth on Schedule 3.2(f) (the “FDS Matters”).

(g) Partner Matters. In accordance with and subject to this Section 3.2, Bank
shall have the ultimate decision making authority with respect to the matters
set forth on Schedule 3.2(g) (the “Partner Matters”).

3.3 Executive Committee. The strategic direction of the Program shall be subject
to the review of an executive committee (the “Executive Committee”). The
Executive Committee shall be responsible for (i) periodically reviewing the
Program; (ii) setting and reviewing strategy for the Program; (iii) overseeing
competitive positioning of Program information systems support and strategy;
(iv) reviewing fundamental changes in the operation of the Program; and (v) all
other matters that the Parties agree should be reviewed by the Executive
Committee. The Executive Committee shall consist of four (4) members, with two
(2) members appointed by each of FDS and Bank and reasonably acceptable to each
other. Each Party shall have the right to remove or replace its appointees for
any reason and at any time, and to fill any vacancy with respect to its
appointees. The initial appointees to the Executive Committee of each Party
shall be determined prior to the Effective Date. The Executive Committee shall
meet (in person or by telephone or video conference) quarterly or at such other
intervals and at places as may be decided by the members of the Executive
Committee; provided, that either FDS Bank or Bank may call a meeting of the
Executive Committee by delivery of at least thirty (30) Business Days’ prior
written notice to the other Party (which written notice may be waived by written
agreement of all members of the Executive Committee) containing the purpose,
time and place of the meeting. The members of the Executive Committee shall
appoint an acting chairman and adopt such other rules for the conduct of
meetings as are agreed upon from time to time. The Executive Committee shall be
subject, mutatis mutandis, to the same voting and records provisions of the
Operating Committee set forth in Section 3.2 above.

3.4 Program Relationship Managers; Partner Program Team.

(a) Bank and the FDS Companies shall each appoint one Program relationship
manager (each, a “Manager”; the appointee of the FDS Companies, the “FDS
Manager”; and the appointee of Bank, the “Bank Manager”). The FDS Manager and
the Bank Manager shall be the leaders of their respective teams and they and
their teams shall conduct their responsibilities in accordance with the terms of
this Agreement. The FDS Companies and Bank shall endeavor to provide stability
and continuity in the Manager positions and Bank’s other Program personnel.

(b) The initial FDS Manager shall be determined prior to the Effective Date.

 

26



--------------------------------------------------------------------------------

(c) The initial Bank Manager and the member of Bank’s senior management to whom
the Bank Manager reports shall be determined prior to the Effective Date. The
Bank Manager’s performance-based compensation shall be based upon the Program
Objectives and other specific annual targets and objectives, including Program
profitability targets. Prior to appointing a new Bank Manager, Bank will
(i) provide FDS an opportunity to meet the proposed candidate, (ii) consult with
FDS and permit FDS an opportunity to provide input and express its views as to
the proposed candidate and (iii) give due consideration to FDS’s input and views
as to the appointment of the new Manager. With respect to future Bank Manager
candidates, Bank shall seek to propose candidates with substantial
Program-relevant experience, including (i) substantial Credit Card industry
experience and/or (ii) experience with the department store industry, and/or
comparable customer demographics and/or loyalty programs.

(d) Prior to appointing a new Manager, the FDS Companies will (i) provide Bank
an opportunity to meet the proposed candidate, (ii) consult with Bank and permit
Bank an opportunity to provide input and express its views as to the proposed
candidate and (iii) give due consideration to Bank’s input and views as to the
appointment of the new Manager.

(e) Bank shall maintain a Program team having expertise and experience
commensurate with a Credit Card program of the size and nature of the Program.
Neither the Bank Manager nor any senior member of Bank’s Program team that is or
was a leader of Bank’s risk management, finance, decision management or
marketing Program groups shall be reassigned to any program operated by Bank or
any of its Affiliates pursuant to any agreement or arrangement with any retailer
listed on Schedule 2.5 within twelve (12) months of the date that such person
last worked on the Program.

ARTICLE IV

PROGRAM OPERATIONS

4.1 Operation of the Program.

(a) Each of the Parties hereto shall perform its obligations under this
Agreement (i) in compliance with the terms and conditions of this Agreement
(including any policies, procedures and practices adopted pursuant to this
Agreement), (ii) in good faith, and (iii) in a manner consistent with the
Program Objectives and any annual targets and objectives set by the Operating
Committee from time to time.

(b) The initial Operating Procedures applicable to various aspects of the
operation of the Program are attached hereto as Schedule 4.1(b). Changes to such
Operating Procedures shall only be made with the approval of the Operating
Committee.

(c) Except as expressly provided otherwise in this Agreement, Bank shall use
commercially reasonable efforts to ensure that the personnel and other resources
(including Systems and other technology resources) devoted by Bank to the
Program shall be appropriate for a program of the size and nature contemplated
by this Agreement.

 

27



--------------------------------------------------------------------------------

4.2 Certain Responsibilities of the FDS Companies.

(a) In addition to its other obligations set forth elsewhere in this Agreement,
FDS Bank agrees that during the Term it shall, in its capacity as FDS Servicer
(either itself or through the Affiliate(s) to which it subcontracts the relevant
functions), take the following actions all in accordance with the Risk
Management Policies and the Operating Procedures:

(i) as provided in Sections 7.2 and 7.3, maintain a System to process Credit
Card Applications, service the Accounts and effect customer service;

(ii) as provided in Sections 7.2 and 7.3, maintain call centers to respond to
inquiries from Cardholders and to deal with billing related claims and
adjustments (including by making finance charge and late fee reversals and
rebates), establish new Accounts or Account types, authorize transactions, and
assign, increase and decrease credit lines;

(iii) as provided in Sections 7.2 and 7.3, provide Account monitoring services,
including identifying delinquencies, implementing collection efforts,
implementing credit-line adjustments, over limit authorizations and Account
deactivation or cancellation;

(iv) as provided in Sections 7.2 and 7.3, handle early stage collection and
recovery efforts in respect of Accounts delinquent no more than ninety (90) days
as set forth on, and in accordance with, Schedule 4.2(a)(iv) (“Early Age
Collection”);

(v) deliver Monthly Settlement Sheets, Quarterly Settlement Sheets and Year-End
Settlement Sheets in accordance with this Agreement, including, in each case the
calculation of Pre-tax Profit and the other amounts and estimates set forth on
Schedule 1.1(i) for the applicable period; and

(vi) until the Services Transition Date, perform the Interim Services.

(b) In addition to their other obligations set forth elsewhere in this
Agreement, the FDS Companies agree that during the Term they shall:

(i) solicit new Accounts through in-store instant credit procedures (in
accordance with this Agreement) and display of Solicitation Materials (or Credit
Card Applications) in the FDS Channels pursuant to the Marketing Plan;

(ii) implement and administer the Marketing Plan in accordance with this
Agreement;

(iii) pay sales associate compensation relating to the solicitation of new
Accounts;

(iv) receive In-Store Payments, subject to reimbursement to Bank and
reimbursement from Bank for the processing of such payments as provided in this
Agreement;

 

28



--------------------------------------------------------------------------------

(v) deliver to Bank accounting data feeds, including data relating to Cardholder
Indebtedness, finance charges billed and charge-offs, and other financial and
statistical information as may be reasonably requested by Bank for financial
reporting and securitization purposes and in connection with the exercise and
performance of its rights and obligations under this Agreement, such data feeds
and other information to be delivered electronically and in a form to be
mutually agreed; and

(vi) implement the Transition Plan in a timely manner.

4.3 Certain Responsibilities of Bank.

(a) In addition to the other obligations set forth elsewhere in this Agreement,
Bank agrees that during the Term it shall:

(i) subject to Article III and Section 4.6, establish and implement all Risk
Management Policies;

(ii) fund all Program Expenses as provided in this Agreement;

(iii) use Bank’s and Bank’s Affiliates’ data and data resources to support the
Program and increase sales of FDS Goods and Services as provided in
Section 5.4(a);

(iv) following the applicable Services Transition Date, in accordance with
Sections 7.2 and 7.3, process remittances from Cardholders;

(v) following the applicable Services Transition Date, in accordance with
Sections 7.2 and 7.3, prepare, process and mail Credit Card Documentation,
Inserts, privacy policy notices, change in terms notices and other
communications to Cardholders, and provide the FDS Companies with adequate
supplies of Credit Card Applications;

(vi) fund all Cardholder Indebtedness on the Accounts;

(vii) extend credit on newly originated and existing Accounts and offer the
Value Propositions with respect to those Accounts as are provided for pursuant
to this Agreement;

(viii) comply with the terms of the Credit Card Agreements, the Program Privacy
Policies and all Cardholder opt-ins and opt-outs;

(ix) following the applicable Services Transition Date, in accordance with
Sections 7.2 and 7.3, handle collection and recovery efforts in respect of
Accounts other than Early Age Collection efforts;

(x) maintain the mainframe credit system and the call center client service
systems, in each case to the extent FDS’s Systems are not used; and

(xi) implement the Transition Plan in a timely manner.

 

29



--------------------------------------------------------------------------------

4.4 Ownership of Accounts.

(a) Except to the extent of the FDS Companies’ ownership of the FDS Licensed
Marks and the options to purchase Program Assets under Sections 2.4 and 16.2,
CEBA Bank shall be the sole and exclusive owner of all Accounts (including the
Purchased Accounts), Cardholder Indebtedness and Account Documentation. All
purchases by Cardholders that are charged on the Accounts and the Cardholder
Indebtedness shall create a relationship of debtor and creditor between the
Cardholders and Bank, respectively. None of the FDS Companies or their
Affiliates shall be considered a creditor with respect to any Account or the
Gross Receivables arising thereunder.

(b) Except as expressly provided herein (including Section 9.3), Bank shall be
entitled to (i) receive all payments made by Cardholders on Accounts,
(ii) retain for its account all Cardholder Indebtedness and all other fees and
income authorized by the Credit Card Agreements and collected with respect to
the Accounts and Cardholder Indebtedness, and (iii) retain for its account all
income from selling Approved Ancillary Products.

4.5 Branding of Accounts/Credit Cards/Credit Card Documentation/Solicitation
Materials.

(a) The Credit Card Documentation, the FDS Credit Cards and the Solicitation
Materials shall be in the design and format proposed by the FDS Companies and
approved by the Operating Committee; provided that, to the extent subject to
Bank’s final authority, Bank shall be responsible for ensuring that the Credit
Card Documentation, the FDS Credit Cards and the Solicitation Materials comply
with Applicable Law and for ensuring that the FDS Credit Cards and the
Solicitation Materials comply with the Credit Card Documentation. Unless
otherwise agreed by the Parties, Billing Statements with respect to Co-Branded
Credit Cards shall be designed to separately reflect in two (2) separate Billing
Statements (i) information with respect to the associated Private Label Account
and (ii) information with respect to the associated General Purpose Account.

(b) Bank shall bear the costs and expenses of development and delivery of the
Credit Card Documentation, FDS Credit Cards and Solicitation Materials, which
shall be Program Expenses.

(c) The applicable FDS Licensed Marks shall appear prominently on (i) the face
of the FDS Credit Cards issued or renewed after the Effective Date, (ii) the
Credit Card Documentation created after the Effective Date and (iii) the
Solicitation Materials created after the Effective Date. Unless otherwise agreed
by the Operating Committee, the FDS Credit Cards, the Credit Card Documentation
and the Solicitation Materials shall not bear Bank Licensed Marks; provided,
however, that Bank’s name shall appear (i) on the back of the FDS Credit Cards
issued or renewed after the Effective Date, (ii) on the Credit Card
Documentation created after the Effective Date and (iii) on the Solicitation
Materials created after the Effective Date, in each case to identify Bank as the
credit provider under the Program, together with any other disclosures required
by Applicable Law.

 

30



--------------------------------------------------------------------------------

4.6 Underwriting and Risk Management.

(a) Subject to Section 2.1 with respect to Prepaid Employee Accounts, Bank shall
accept or reject any Credit Card Application based solely upon application of
the then-current Risk Management Policies. Upon satisfaction of the applicable
credit criteria set forth in the Risk Management Policies, Bank shall promptly
establish a Private Label Credit Account and/or a General Purpose Account, as
applicable. The Credit Card types to be associated with such Accounts shall be
established in accordance with the terms of the Loyalty Programs and the Risk
Management Policies. Bank shall have the right, power and privilege to review
periodically the creditworthiness of Cardholders to determine the range of
credit limits to be made available to individual Cardholders and whether or not
to suspend or terminate credit privileges of such Cardholders; provided,
however, that Bank shall only decrease credit limits or suspend or terminate
credit privileges on an individual Account basis consistent with the then
current Risk Management Policies and in a manner consistent with Article III and
this Section 4.6.

(b) The initial Risk Management Policies to be in effect as of the Effective
Date are attached hereto as Schedule 4.6(b). Each Party may propose
modifications of any aspect of the Risk Management Policies, which modifications
shall be made only in accordance with Article III.

(c) The Program shall be operated throughout the Term to achieve the targets set
forth in Schedule 4.6(c)(ii). In the case of any inconsistency between the terms
of Schedule 4.6(c)(i) and (ii), the terms of Schedule 4.6(c)(ii) shall control.
If the targets set forth in Schedule 4.6(c)(ii) are not achieved with respect to
any measurement period set forth on Schedule 4.6(c)(ii) with respect to the
applicable target, the actions set forth on Schedule 4.6(c)(iii) shall apply.

(d) In the event of a change in (i) the applicable through-the-door population
or individual segment performance (as measured by validated scores or generally
accepted, data driven credit risk metrics), (ii) industry wide performance
expectations or (iii) Applicable Law, the Operating Committee shall consider and
approve any changes to Schedules 4.6(c)(i) and 4.6(c)(ii) and shall preserve the
targets or alternative targets, as appropriately and mutually agreed, and
remedies set forth in such schedules, but after taking into account the relevant
change referred to in clause (i), (ii) or (iii).

(e) Within fifteen (15) days after the end of each Fiscal Month, Bank shall
report to FDS Bank, in a mutually agreed upon format, the applicable metrics
with respect to each of the targets set forth on Schedule 4.6(c)(ii) during such
Fiscal Month (it being understood that the measurement period to determine any
penalties associated with such targets under Schedule 4.6(c)(ii) may exceed one
Fiscal Month). During the period in which Interim Services are being provided,
reporting will be prepared by FDS Bank and the Parties agree to use FDS Bank
generated reporting for review of the applicable metrics with respect to each of
the targets set forth on Schedule 4.6(c)(ii) until such time as Bank has the
necessary access to such data.

(f) To the extent that the changes implemented as referenced in Schedule 11.1(g)
result in substandard performance, such changes, with Operating Committee
approval, will be reversed upon demonstration of such substandard performance.
Additionally, upon such reversal, the applicable targets in Schedule 4.6(c)(ii)
shall be revised as appropriate.

 

31



--------------------------------------------------------------------------------

(g) Bank shall use commercially reasonable efforts to perform all necessary
security functions to minimize fraud in the Program due to lost, stolen or
counterfeit cards and fraudulent applications. Each of the FDS Companies agrees
to use commercially reasonable efforts to cooperate with Bank in such functions.

4.7 Cardholder Terms.

(a) The terms and conditions of all Purchased Accounts and of all new Accounts
originated on and after the Effective Date shall be the terms and conditions
applicable to the Account type immediately prior to the Effective Date,
including the terms and conditions set forth on Schedule 4.7; provided, however,
that changes to the terms and conditions of the Accounts may be made only in
accordance with Article III.

(b) Except as otherwise agreed by FDS, the card association for all Co-Branded
Credit Cards shall be Visa International Inc. and Visa U.S.A. Inc. or any
successor thereto. Except as otherwise approved by the Operating Committee, Bank
(or CEBA Bank to the extent that Bank has assigned this Agreement to CEBA Bank
pursuant to Section 18.2) shall be, at all times during the Term, a
Participating Member in the VISA Partnership Program, or any successor thereto.

(c) Unless otherwise agreed by the Parties, (i) the account numbers, BINs and
expiration date of all FDS Accounts shall remain the same after the Effective
Date, (ii) the account numbers, BINs and expiration date of all GE/Macy’s
Accounts shall remain the same after the Second Closing Date, and (iii) the
account numbers, BINs and expiration date of all May Accounts shall remain the
same after the Third Closing Date

4.8 Value Propositions.

(a) Loyalty Programs. All elements of the Star Rewards and Insider Loyalty
Programs, as set forth on Schedule 4.8(a) (the “Loyalty Programs”), shall remain
in effect and shall be honored by the Parties unless modified by approval of the
Operating Committee. Bank shall be responsible for funding all aspects of the
Loyalty Programs, as more fully set forth in Schedule 4.8(a), except that FDS
shall be responsible for funding the portion of Redeemed Rewards set forth in
Schedule 4.8(a).

(b) Payment Plans. Bank shall offer and support the payment plans set forth on
Schedule 4.8(b)(i) and, subject to the limitations set forth in this
Section 4.8(b), the cost of maintaining such payment plans shall be borne by
Bank. Within ten (10) calendar days after the end of each Fiscal Quarter, the
FDS Servicer (or following the Systems Transition Date, Bank) shall provide to
the other Parties a report setting forth, for such preceding twelve (12) Fiscal
Month period ended at the end of such Fiscal Quarter: (i) Average Private Label
Receivables and (ii) Average Private Label Interest Free Receivables. If the
dollar amount of Average Private Label Interest Free Receivables as a percentage
of Average Private Label Receivables for such preceding twelve (12) Fiscal Month
period ended at the end of such Fiscal Quarter exceeds the percentage threshold
set forth in Schedule 4.8(b)(ii), FDS shall make the applicable cash payment to
Bank as set forth in Schedule 4.8(b)(ii) for the actual number of days in such
Fiscal Quarter calculated on the basis of a 360-day year, which cash payment
shall be excluded from the calculation of Pre-Tax Profit. If the dollar amount
of Average Private

 

32



--------------------------------------------------------------------------------

Label Interest Free Receivables as a percentage of Average Private Label
Receivables for the preceding twelve (12) Fiscal Month period ended at the end
of such Fiscal Quarter is less than the percentage threshold set forth in
Schedule 4.8(b)(ii), Bank shall make the applicable cash payment to FDS as set
forth in Schedule 4.8(b)(ii) for the actual number of days in such Fiscal
Quarter, calculated on the basis of a 360-day year, which cash payment shall be
excluded from the calculation of Pre-Tax Profit. The Parties shall negotiate in
good faith to adjust the foregoing provisions of this Section 4.8(b) to
appropriately reflect the impact of the addition of the May Accounts to the
Program as set forth in Schedule 4.8(b)(ii). No such negotiations shall be
deemed to constitute an attempt to renegotiate the May Purchase Price under the
Purchase Agreement or otherwise affect the Parties’ rights thereunder.

(c) Cardholder Discounts. The FDS Companies may provide discounts to Cardholders
from time to time; provided the cost of such discounts are borne by the FDS
Companies either through POS markdowns or in accordance with the procedures set
forth in Section 8.4.

(d) Changes to Value Propositions. The terms and conditions of the Value
Propositions set forth in this Section 4.8, and the Parties’ related
responsibilities in respect thereof, may be modified solely with the approval of
the Operating Committee in accordance with Article III.

(e) Value Proposition Support. Except to the extent performed as part of the
services provided by the FDS Servicer prior to the Systems Transition Date, Bank
shall be responsible for accounting and servicing of all rewards under the Value
Propositions associated with the Program (including with respect to Loyalty
Programs, in accordance with the eligibility criteria for each Loyalty Program),
such as printing certificates on monthly Billing Statements and rewards
summaries. All Value Proposition testing existing as of the Effective Date shall
be supported by the Program. Bank shall continue to honor any accrued benefits
to customers accrued prior to the Effective Date in connection with such Value
Propositions (subject to the reimbursement and other financial obligations of
the FDS Companies set forth above in this Section 4.8).

4.9 Participation in Reversals.

(a) Reporting of Reversals. Each Quarterly Settlement Statement shall set forth
a calculation of the applicable Finance Charge Reversal Percentage and Late Fee
Reversal Percentage for the preceding Fiscal Quarter and such other calculations
as are necessary to calculate the payment in respect thereof to be made by the
Parties pursuant to this Section 4.9. All amounts payable pursuant to this
Section 4.9 (i) shall be netted against each other so that only a single payment
shall be made pursuant to this Section 4.9 and (ii) shall be excluded from the
calculation of Pre-Tax Profit.

 

33



--------------------------------------------------------------------------------

(b) Finance Charge Reversals.

(i) Private Label Accounts. If the Finance Charge Reversal Percentage solely
with respect to the Private Label Accounts reflected in the Quarterly Settlement
Statement with respect to the preceding Fiscal Quarter is greater than the
applicable High Collar, the FDS Companies shall pay Bank an amount equal to
(A) the Finance Charge Reversal Percentage solely with respect to the Private
Label Accounts minus the applicable High Collar, multiplied by (B) the aggregate
amount of all finance charges assessed on the Private Label Accounts during such
preceding Fiscal Quarter. If the Finance Charge Reversal Percentage solely with
respect to the Private Label Accounts for such Fiscal Quarter is less than the
applicable Low Collar, Bank shall pay the FDS Companies an amount equal to
(A) the applicable Low Collar minus the Finance Charge Reversal Percentage
solely with respect to the Private Label Accounts, multiplied by (B) the
aggregate amount of all finance charges assessed on the Private Label Accounts
during such preceding Fiscal Quarter calculated on a sum of cycles basis of
reporting monthly receivables under the Private Label Accounts.

(ii) General Purpose Accounts. If the Finance Charge Reversal Percentage solely
with respect to the General Purpose Accounts reflected in the Quarterly
Settlement Statement with respect to the preceding Fiscal Quarter is greater
than the applicable High Collar, the FDS Companies shall pay Bank an amount
equal to (A) the Finance Charge Reversal Percentage solely with respect to the
General Purpose Accounts minus the applicable High Collar, multiplied by (B) the
aggregate amount of all finance charges assessed on the General Purpose Accounts
during such preceding Fiscal Quarter. If the Finance Charge Reversal Percentage
solely with respect to the General Purpose Accounts for such Fiscal Quarter is
less than the applicable Low Collar, Bank shall pay the FDS Companies an amount
equal to (A) the applicable Low Collar minus the Finance Charge Reversal
Percentage solely with respect to the General Purpose Accounts, multiplied by
(B) the aggregate amount of all finance charges assessed on the General Purpose
Accounts during such preceding Fiscal Quarter calculated on a sum of cycles
basis of reporting monthly receivables under the General Purpose Accounts.

(c) Late Fee Reversals.

(i) Private Label Accounts. If the Late Fee Reversal Percentage solely with
respect to the Private Label Accounts reflected in the Quarterly Settlement
Sheet with respect to the preceding Fiscal Quarter is greater than the
applicable High Collar, the FDS Companies shall pay Bank an amount equal to
(A) the Late Fee Reversal Percentage solely with respect to the Private Label
Accounts minus the applicable High Collar, multiplied by (B) the aggregate
amount of all late fees assessed on the Private Label Accounts during such
preceding Fiscal Quarter. If the Late Fee Reversal Percentage solely with
respect to the Private Label Accounts for such Fiscal Quarter is less than the
applicable Low Collar, Bank shall pay the FDS Companies an amount equal to
(A) the applicable Low Collar minus the Late Fee Reversal Percentage solely with
respect to the Private Label Accounts, multiplied by (B) the aggregate amount of
all late fees assessed on the Private Label Accounts during such preceding
Fiscal Quarter calculated on a sum of cycles basis of reporting monthly
receivables under the Private Label Accounts.

(ii) General Purpose Accounts. If the Late Fee Reversal Percentage solely with
respect to the General Purpose Accounts reflected in the Quarterly Settlement
Sheet with respect to the preceding Fiscal Quarter is greater than the
applicable High Collar, the FDS Companies shall pay Bank an amount equal to
(A) the Late Fee Reversal Percentage solely with respect to the General Purpose
Accounts minus the applicable High Collar, multiplied by (B) the aggregate
amount of all late fees assessed on

 

34



--------------------------------------------------------------------------------

the General Purpose Accounts during such preceding Fiscal Quarter. If the Late
Fee Reversal Percentage solely with respect to the General Purpose Accounts for
such Fiscal Quarter is less than the applicable Low Collar, Bank shall pay the
FDS Companies an amount equal to (A) the applicable Low Collar minus the Late
Fee Reversal Percentage solely with respect to the General Purpose Accounts,
multiplied by (B) the aggregate amount of all late fees assessed on the General
Purpose Accounts during such preceding Fiscal Quarter calculated on a sum of
cycles basis of reporting monthly receivables under the General Purpose
Accounts.

(d) Adjustments. Prior to the Third Closing Date, the Parties shall negotiate in
good faith to adjust Sections 4.9(b) and (c) (including the High Collars and the
Low Collars) to appropriately reflect the impact of the addition of the May
Accounts to the Program. No such negotiations shall be deemed to constitute an
attempt to renegotiate the May Purchase Price under the Purchase Agreement or
otherwise affect the Parties rights thereunder.

4.10 Sales Taxes. FDS and its Subsidiaries shall remit when due any sales taxes
relating to the sale of FDS Goods and Services that have been charged to an
Account. Unless the FDS Servicer has access to such information in connection
with its services hereunder, Bank shall provide the FDS Companies on a monthly
basis (based upon Fiscal Months) with a detailed description of all Net FDS
Write-offs and shall sign such forms and provide any such other information as
requested by FDS to enable FDS and its Subsidiaries to recover any Sales Tax
Refunds. Except as expressly provided in this Section 4.10, Bank acknowledges
and agrees that it shall not, directly or indirectly, seek to claim or recover
any amount by way of a Sales Tax Refund. Bank agrees that, to the extent the
laws of any jurisdiction would permit Bank or any of its Affiliates to elect or
designate the party entitled to receive Sales Tax Refunds, Bank shall, and shall
cause its Affiliates to, take all steps necessary to enable and permit FDS or
any of its appropriate Affiliates to elect to receive the Sales Tax Refunds.
Further, Bank agrees that, to the extent the Applicable Law of any jurisdiction
would permit Bank or any of its Affiliates, but not the FDS Companies or any of
their Affiliates, to receive Sales Tax Refunds, Bank shall, and shall cause its
Affiliates to, take all steps necessary to receive the Sales Tax Refunds, except
to the extent that taking any such steps would reasonably be likely to create
any tax obligation or liability of Bank or its Affiliates. Whenever Bank or any
of its Affiliates are applying for Sales Tax Refunds in accordance with the
preceding sentence, (a) Bank shall promptly notify FDS of the application for
Sales Tax Refunds, and (b) FDS and its Subsidiaries shall provide such
information reasonably requested by Bank to enable Bank, or any of its
Affiliates, to recover any such Sales Tax Refunds. FDS shall pay to Bank an
amount equal to Sales Tax Refunds received by FDS and its Subsidiaries, net of
an amount equal to the FDS Companies’ reasonable out-of-pocket costs incurred in
connection with obtaining such Sales Tax Refunds (it being understood that if
the reasonable out-of-pocket costs incurred by the FDS Companies or any of their
Affiliates to obtain such Sales Tax Refunds exceeds the amount of Sales Tax
Refunds actually obtained, then any such excess amounts shall be treated as
Program Expenses). All Sales Tax Refunds received by Bank or any of its
Affiliates shall be treated as income of the Program. In the event FDS or any of
its Subsidiaries is audited or assessed by a taxing authority, and as a result
any Sales Tax Refunds, or any interest or penalties with respect thereto, is
repaid to such taxing authority, Bank shall repay such amount to FDS, and such
amount shall be treated as a reduction of Program income in the next Monthly
Settlement Sheet for the Program. Bank and its Affiliates also shall fully
cooperate in any such audit or assessment.

 

35



--------------------------------------------------------------------------------

ARTICLE V

MARKETING

5.1 Promotion of Program. In accordance with the Marketing Plan, Bank and the
FDS Companies shall cooperate with each other and actively support and promote
the Program to both existing and potential Cardholders.

5.2 Marketing Commitment.

(a) The FDS Marketing Commitment shall be used by FDS and its Affiliates in
accordance with the Marketing Plan for any of the following marketing purposes:

 

  (i) new Credit Card Applications;

 

  (ii) POS brochures;

 

  (iii) new Account membership kits;

 

  (iv) the allocated costs incurred by the FDS Servicer for its use of
FedCustomer;

 

  (v) FDS division incentive programs (other than special promotion incentive
funds (“SPIFs”) paid to sales associates, which shall be paid from amounts
reimbursed pursuant to Schedule 9.3(a));

 

  (vi) solicitations to Private Label Credit Card Cardholders offering
Co-Branded Credit Cards;

 

  (vii) Inserts, to the extent designed to stimulate usage of FDS Credit Cards;

 

  (viii) loyalty program testing; and

 

  (ix) other marketing activities of the type performed by FACS prior to the
Effective Date.

(b) Each Monthly Settlement Sheet shall set forth an accounting of the costs
incurred, if any, by FDS and its Affiliates in the prior Fiscal Month which may
be paid out of the FDS Marketing Commitment and Bank shall (i) reimburse the FDS
Companies from the FDS Marketing Commitment for such amounts as provided in
Section 9.3 (or, in the event Bank or any other third party conducts any of the
above-referenced activities or provides any of the above-referenced services at
the request of FDS Bank, upon request of FDS Bank shall retain or pay to the
applicable third party the amounts payable in respect of such activities or
products) and (ii) reduce the amount remaining in the FDS Marketing Commitment
by the amount so reimbursed, retained or paid. To the extent that the
expenditures of the FDS Marketing Commitment by FDS and its Affiliates in any
Fiscal Year exceed the amount in the FDS Marketing Commitment, the FDS Companies
shall be entitled to reimbursement from the FDS Marketing Commitment for the
following Fiscal Year of such expenditures to the extent they do not exceed (in
the aggregate) ten percent (10%) of the Marketing

 

36



--------------------------------------------------------------------------------

Commitment for the following Fiscal Year (without Operating Committee approval).
Any amount in the FDS Marketing Commitment for a given Fiscal Year that is not
spent in that Fiscal Year, at the direction of the Operating Committee, either
(i) shall remain available for use during the Term; or (ii) if the Operating
Committee determines that such amount shall not be used for the Program, shall
be included as income in the calculation of Pre-Tax Profit in the next Year-End
Settlement Sheet prepared following such determination.

(c) The Additional Marketing Commitment shall be used as set forth in the
Marketing Plan and as otherwise directed by the Operating Committee from time to
time. The FDS Companies and Bank shall each provide to the other for inclusion
in the Monthly Settlement Sheet, an accounting of such Party’s and its
Affiliates’ use of the Additional Marketing Commitment in the prior Fiscal
Month, and Bank shall reimburse the FDS Companies for such amounts used by FDS
and its Affiliates, and shall reduce the amount remaining in the Additional
Marketing Commitment by the amounts used by Bank and its Affiliates. Any amount
in the Additional Marketing Commitment for a given Fiscal Year that is not spent
in that Fiscal Year, at the direction of the Operating Committee, either
(i) shall remain available for use during the Term or (ii) if the Operating
Committee determines that such amount shall not be used for the Program, shall
be included as income in the calculation of Pre-Tax Profit in the next Year-End
Settlement Sheet prepared following such determination.

(d) Except as otherwise provided in Section 5.2(b), any proposed expenditure in
excess of the remaining FDS Marketing Commitment for any Fiscal Year or in
excess of the Additional Marketing Commitment for any Fiscal Year shall require
the prior approval of the Operating Committee (which at the time of granting any
such approval shall approve the treatment of such excess expenditures).

(e) For the avoidance of doubt, neither the FDS Marketing Commitment nor (except
as otherwise expressly provided in Section 5.4) the Additional Marketing
Commitment shall be used to fund the activities described in Section 5.4 or any
other marketing initiatives approved by the Operating Committee pursuant to a
Marketing Plan that allocates such costs to Bank.

5.3 Communications with Cardholders.

(a) FDS Inserts. FDS and its Affiliates shall have the exclusive right to
communicate with Cardholders, except for any Legally Required Communication,
through use of inserts, fillers and bangtails (which shall be included on all
billing envelopes) (collectively, “Inserts”), including Inserts selectively
targeted for particular classes of Cardholders, in any and all Billing
Statements (including electronic Billing Statements) and envelopes, subject to
production requirements contained in the Operating Procedures and Applicable
Law. Except as otherwise provided in the Marketing Plan, and except for Inserts
required by Applicable Law (which shall be paid for by Bank and shall be deemed
Program Expenses, except to the extent otherwise provided in Section 11.4(g)),
the FDS Companies shall be responsible for the content of, and the cost of
preparing and printing, any such Inserts (provided that in the case of
“bangtails” such costs shall be limited to the direct costs (without any
overhead allocation) incurred by Bank in producing such bangtails). Subject to
Section 11.4(g), if the insertion of Inserts in particular Billing Statements
would increase the postage costs for such Billing Statements, the FDS Companies
agree to either pay for the incremental postage cost or prioritize the use of
Inserts to

 

37



--------------------------------------------------------------------------------

avoid postage cost over-runs. The FDS Companies shall retain all revenues they
receive from all Inserts (other than any Inserts promoting the FDS Credit Cards
or Approved Ancillary Products that the FDS Companies may permit to be produced
and distributed in accordance with the Marketing Plan).

(b) Billing Statement Messages. FDS and its Affiliates shall have the exclusive
right to use Billing Statement (including electronic Billing Statement) messages
and Billing Statement envelope (or electronic mail) messages in each Billing
Cycle to communicate with Cardholders, subject to production requirements
contained in the Operating Procedures and Applicable Law. Such messages shall be
included at no cost to the FDS Companies. Notwithstanding the foregoing, subject
to Section 11.4(g), any message required by Applicable Law shall take precedence
over FDS’s and its Affiliates’ messages.

5.4 Additional Marketing Support.

(a) Upon the reasonable request of FDS from time to time, Bank shall perform or
cause the performance of the marketing functions set forth on Schedule 5.4(a) at
no cost or expense to the FDS Companies (and the cost and expense of performing
such functions shall not constitute Program Expenses); provided, however, that,
notwithstanding the foregoing, the FDS Companies shall be responsible for all
out-of-pocket third party costs and expenses relating to the production of
marketing materials and mailing services (which costs and expenses the FDS
Companies may fund from amounts in the Additional Marketing Commitment).

(b) Following the Effective Date, upon FDS’s request, Bank shall retain a
mutually agreed upon third party to conduct surveys of Cardholder perception and
satisfaction on a regular, periodic basis consistent with the practices of the
FDS Companies prior to the Effective Date but in no event less frequently than
annually (it being understood that the costs associated with the preparation of
such surveys shall be treated as paid from the Additional Marketing Commitment).
Such surveys shall be in a form and employ methodologies developed in
consultation with the FDS Companies and shall provide for a level of information
that is at a minimum substantially similar to the information gathered by the
FDS Companies prior to the Effective Date. Bank shall make available to the FDS
Companies the results of such surveys as well as all associated work papers
promptly following completion thereof.

5.5 Ancillary Products. Except for the Approved Ancillary Products and the FDS
Credit Cards, Bank and its Affiliates shall not offer (except as directed by the
FDS Companies) any goods or services (including any Ancillary Products) to
Cardholders or through the Program. Bank may from time to time propose to the
Operating Committee that Bank be permitted to solicit through mailings, Billing
Statements, Inserts, telemarketing or otherwise, any or all Cardholders for a
specific Ancillary Product. If the Operating Committee agrees to permit such
solicitations, such solicitations shall be permitted on the terms set by the
Operating Committee and the Parties shall be compensated as set forth in 0
hereof.

 

38



--------------------------------------------------------------------------------

5.6 Marketing Plan.

(a) On an annual basis, the FDS Companies shall develop, in consultation with
Bank, a marketing plan for the Program that outlines the objectives, strategies
and general tactics for marketing the Program for the applicable Fiscal Year
(the “Marketing Plan”). In addition, each Marketing Plan shall (i) include a
budget and indicate the anticipated source of funds for each budgeted item and
(ii) outline marketing responsibilities of the Parties. The initial Marketing
Plan to be in effect as of the Effective Date and until January 28, 2006 is
attached hereto as Schedule 5.6.

(b) FDS shall submit the Marketing Plan for each Fiscal Year to the Operating
Committee at least thirty (30) days prior to beginning of the Fiscal Year to
which such Marketing Plan relates. FDS shall have the right to change an
approved Marketing Plan in its sole discretion; provided that any material
modification to an approved Marketing Plan shall require the approval of the
Operating Committee.

ARTICLE VI

CARDHOLDER INFORMATION

6.1 Customer Information.

(a) All sharing, use and disclosure of Cardholder Data and FDS Shopper Data
under this Agreement shall be subject to the provisions of this 0. The Parties
acknowledge that the same or similar information may be contained in the
Cardholder Data, the FDS Shopper Data, and other data and that each such pool of
data shall therefore be considered separate information subject to the specific
provisions applicable to that data hereunder.

(b) Each Party to the extent it possesses Cardholder Data, and Bank to the
extent it possesses FDS Shopper Data, shall maintain an information security
program that is designed to meet the objectives of the Interagency Guidelines
Establishing Information Security Standards as issued by the Office of the
Comptroller of the Currency in the OCC Bulletin, OCC 2005-13 (12 C.F.R § 30) and
by the Office of Thrift Supervision (12 C.F.R. § 570, Appendix B) (collectively,
the “Guidelines”), including, at a minimum, maintenance of an information
security program that is designed to: (i) ensure the security and
confidentiality of the Cardholder Data and the FDS Shopper Data; (ii) protect
against any anticipated threats or hazards to the security or integrity of the
Cardholder Data and the FDS Shopper Data; (iii) protect against unauthorized
access to or modification, destruction, disclosure or use of the Cardholder Data
and the FDS Shopper Data; and (iv) ensure the proper disposal of Cardholder Data
and FDS Shopper Data. Additionally, such security measures shall meet current
industry standards and shall be at least as protective as those used by each
Party to protect its other confidential customer information. Each Party shall
use the same degree of care in protecting the Cardholder Data and the FDS
Shopper Data against unauthorized disclosure as it accords to its own
confidential customer information, but in no event less than a reasonable
standard of care. In particular, Bank shall treat FDS Shopper Data as if it were
“customer information” for purposes of the regulations above. In the event a
Party becomes aware of any unauthorized use, modification, destruction or
disclosure of, or access to, Cardholder Data, such Party shall immediately
notify the other Party and shall cooperate with the other Party, as they deem
necessary or as required by Applicable Law, (x) to assess the nature and scope
of such incident, (y) to contain and control such incident to prevent further
unauthorized access to or use of Cardholder Data, and (z) to provide prompt
notice to affected

 

39



--------------------------------------------------------------------------------

Cardholders. In the event Bank becomes aware of any unauthorized use,
modification, destruction or disclosure of, or access to, FDS Shopper Data, Bank
shall immediately notify the FDS Companies and shall cooperate with them, as
they deem necessary or as required by Applicable Law, (x) to assess the nature
and scope of such incident, (y) to contain and control such incident to prevent
further unauthorized access to or use of FDS Shopper Data, and (z) to provide
prompt notice to affected FDS Shoppers. The cost and expenses of any such notice
shall be borne solely by the Party that experienced the unauthorized use,
modification, destruction or disclosure of, or access to, Cardholder Data or FDS
Shopper Data and such costs and expenses shall not be Program Expenses.

(c) The Parties agree that for all purposes of Applicable Law relevant to the
sharing, use and disclosure of Cardholder Data and FDS Shopper Data pursuant to
this Article VI, FDS and its Subsidiaries shall each be considered “affiliates”
of CEBA Bank as such term is used in the Gramm-Leach-Bliley Act, the Fair Credit
Reporting Act, any similar provision of state law and any implementing
regulations adopted thereunder (it being understood that nothing in this
Agreement shall constitute FDS and its Subsidiaries, on the one hand, and
Citibank, N.A., on the other hand, Affiliates of each other for such purposes).

6.2 Cardholder Data.

(a) As among the Parties hereto, the Cardholder Data shall be the property of
and exclusively owned by CEBA Bank.

(b) The privacy notice provided to Cardholders pursuant to the
Gramm-Leach-Bliley Act constituting part of the Program Privacy Policy shall be
in the form attached hereto as Schedule 6.2(b). Any changes to such privacy
notice or to the Program Privacy Policy described therein shall be made only in
accordance with Article III.

(c) Bank shall not use, or permit to be used, the Cardholder Data, except as
provided in this Section 6.2. Bank may use the Cardholder Data in compliance
with Applicable Law and the Program Privacy Policy solely (i) for purposes of
soliciting, marketing or servicing (in each case, solely as directed by the FDS
Companies or the Operating Committee) customers listed in the Cardholder Data
for FDS Credit Cards, Approved Ancillary Products, and any other products and
services approved by the Operating Committee, (ii) as otherwise necessary to
carry out its obligations or exercise its rights hereunder (including its rights
to use such information as contemplated by Section 16.4), or (iii) as required
by Applicable Law. Bank has no rights to use the Cardholder Data for marketing
purposes except as expressly provided herein.

 

40



--------------------------------------------------------------------------------

(d) Bank shall not disclose, or permit to be disclosed, the Cardholder Data,
except as provided in this Section 6.2. Bank shall not, directly or indirectly,
sell or otherwise transfer any right in or to the Cardholder Data other than to
FDS or any of its Affiliates or to a Nominated Purchaser pursuant to
Section 16.2. Bank may disclose the Cardholder Data in compliance with
Applicable Law and the Program Privacy Policy solely:

(i) to its authorized subcontractors in connection with a permitted use of such
Cardholder Data under this Section 6.2, provided that each such authorized
subcontractor agrees in writing to maintain all such Cardholder Data as strictly
confidential in perpetuity and not to use or disclose such information to any
Person other than Bank or an FDS Company, except as required by Applicable Law
or any Governmental Authority (after giving Bank and the FDS Companies prior
notice and an opportunity to defend against such disclosure); provided, further,
that each such authorized subcontractor maintains, and agrees in writing to
maintain, an information security program that is designed to meet the
objectives of the Guidelines, including, at a minimum, maintenance of an
information security program that is designed to: (w) ensure the security and
confidentiality of the Cardholder Data; (x) protect against any anticipated
threats or hazards to the security or integrity of the Cardholder Data;
(y) protect against unauthorized access to or modification, destruction,
disclosure or use of the Cardholder Data; and (z) ensure the proper disposal of
Cardholder Data; and provided, further, that each such authorized subcontractor
agrees to notify promptly Bank and the FDS Companies of any unauthorized
disclosure, use, or disposal of, or access to, Cardholder Data and to cooperate
with Bank and the FDS Companies in any investigation thereof and remedial action
with respect thereto;

(ii) to its Affiliates, and its and such Affiliates’ employees, attorneys and
accountants with a need to know such Cardholder Data in connection with a
permitted use of such Cardholder Data under this Section 6.2; provided that
(A) any such Person is bound by terms substantially similar to this Section 6.2
as a condition of employment or of access to Cardholder Data or by professional
obligations imposing comparable terms; and (B) Bank shall be responsible for the
compliance by each such Person with the terms of this Section 6.2; or

(iii) to any Governmental Authority with authority over Bank (A) in connection
with an examination of Bank; or (B) pursuant to a specific requirement to
provide such Cardholder Data by such Governmental Authority or pursuant to
compulsory legal process; provided that Bank seeks the full protection of
confidential treatment for any disclosed Cardholder Data to the extent available
under Applicable Law governing such disclosure, and with respect to clause (B),
to the extent permitted by Applicable Law, Bank (1) provides at least ten
(10) Business Days’ prior notice of such proposed disclosure to FDS if
reasonably possible under the circumstances, and (2) seeks to redact the
Cardholder Data to the fullest extent possible under Applicable Law governing
such disclosure; or

(iv) to any consumer reporting agency in accordance with the federal Fair Credit
Reporting Act.

(e) Subject to Applicable Law and the Program Privacy Policy, Bank shall
transmit to the FDS Companies on a real-time basis throughout each day by a
secure data feed into FDS Systems designated by FDS from time to time, in
formats agreed to by the Parties in advance from time to time:

(i) for any customer who has applied for an FDS Credit Card, regardless of the
marketing channel of such application: (A) the customer’s name, address, email
address, telephone number, social security number and all other information
supplied on the application or prescreened response submitted by the customer;
(B) an indication of whether or not the customer has been approved for an FDS
Credit Card; and (C) if the customer has been approved for an FDS Credit Card,
the FDS Credit Card issued (or to be issued) to such customer (i.e., specify the
type of FDS Credit Card and the FDS Licensed Mark to be used on such FDS Credit
Card);

 

41



--------------------------------------------------------------------------------

(ii) for each Cardholder, joint-Cardholder and authorized buyer, (A) such
person’s name, address, email address, telephone number, social security number
and Account number; (B) any reported change to any of the foregoing information;
(C) transaction and experience data; and (D) any such other Cardholder Data as
the FDS Companies may reasonably request;

(iii) the Cardholder’s name and account number for any Account that is
delinquent;

(iv) the Cardholder’s name and account number for any Account that has been
closed; and

(v) the Cardholder Data for all categories of information available on the FDS
Companies’ credit Systems as of the date hereof.

(f) Subject to Applicable Law and the Program Privacy Policy, Bank shall
transmit by a secure data feed into FedCustomer (or other FDS Systems designated
by FDS from time to time), in a format agreed to by the Parties, on an as billed
basis, all information contained in the Billing Statements and all other
Cardholder Data for all categories of information available on FedCustomer as of
the date hereof (including, for each Cardholder, joint-Cardholder and authorized
buyer, name, address, email address, telephone number, information as to
creditworthiness and changes to any of the foregoing information).

(g) Bank shall reasonably cooperate with the FDS Companies to provide FDS and
its Affiliates with the maximum ability permissible under Applicable Law and the
Program Privacy Policy to receive, use and disclose the Cardholder Data,
including, as reasonably necessary or appropriate, through use of consents,
opt-in provisions or opt-out provisions, in each case as directed by the FDS
Companies. Without limiting the foregoing, FDS and each of its Affiliates may
receive, use and disclose the Cardholder Data in compliance with Applicable Law
and the Program Privacy Policy (i) for purposes of promoting the Program or
promoting FDS Goods and Services, (ii) as otherwise necessary to carry out its
obligations under this Agreement, and (iii) as otherwise permitted by Applicable
Law.

(h) The FDS Companies may use the Cardholder Data in compliance with Applicable
Law and the Program Privacy Policy. Each of the FDS Companies may disclose the
Cardholder Data in compliance with Applicable Law and the Program Privacy Policy
solely:

(i) to its existing subcontractors as of the Effective Date and to authorized
subcontractors that enter into agreements with an FDS Company after the
Effective Date (“Future Subcontractors”) in connection with a permitted use of
such Cardholder Data under this Section 6.2, provided that each such Future
Subcontractor agrees in writing to maintain all such Cardholder Data as strictly
confidential in perpetuity and not to use or disclose such information to any
Person other than an FDS Company or Bank, except as required by Applicable Law
or any Governmental Authority (after giving the FDS Companies prior notice and
an opportunity to defend against such disclosure); provided, further, that each
such Future Subcontractor maintains, and agrees in writing to maintain, an
information security program that is designed to meet the objectives of the
Guidelines, including, at a

 

42



--------------------------------------------------------------------------------

minimum, maintenance of an information security program that is designed to:
(w) ensure the security and confidentiality of the Cardholder Data; (x) protect
against any anticipated threats or hazards to the security or integrity of the
Cardholder Data; (y) protect against unauthorized access to or modification,
destruction, disclosure or use of the Cardholder Data; and (z) ensure the proper
disposal of Cardholder Data; and provided, further, that each such Future
Subcontractor agrees to notify promptly Bank and the FDS Companies of any
unauthorized disclosure, use, or disposal of, or access to, Cardholder Data and
to cooperate with Bank and the FDS Companies in any investigation thereof and
remedial action with respect thereto;

(ii) to its Affiliates, and its and such Affiliates’ employees, attorneys and
accountants with a need to know such Cardholder Data in connection with a
permitted use of such Cardholder Data under this Section 6.2; provided that
(A) any such Person is bound by terms substantially similar to this Section 6.2
as a condition of employment or of access to Cardholder Data or by professional
obligations imposing comparable terms; and (B) the FDS Companies shall be
responsible for the compliance by each such Person with the terms of this
Section 6.2; or

(iii) to any Governmental Authority with authority over such FDS Company (A) in
connection with an examination of such FDS Company; or (B) pursuant to a
specific requirement to provide such Cardholder Data by such Governmental
Authority or pursuant to compulsory legal process; provided that such FDS
Company seeks the full protection of confidential treatment for any disclosed
Cardholder Data to the extent available under Applicable Law governing such
disclosure, and with respect to clause (B), to the extent permitted by
Applicable Law, such FDS Company (1) provides at least ten (10) Business Days’
prior notice of such proposed disclosure to Bank if reasonably possible under
the circumstances, and (2) seeks to redact the Cardholder Data to the fullest
extent possible under Applicable Law governing such disclosure.

(i) With respect to the sharing, use and disclosure of the Cardholder Data
following the termination of this Agreement:

(i) the rights and obligations of the Parties under this Section 6.2 shall
continue through any Termination Period;

(ii) if FDS exercises its rights under Section 16.2, Bank shall transfer its
right, title and interest in the Cardholder Data to FDS or its Nominated
Purchaser as part of such transaction, and Bank’s right to use and disclose the
Cardholder Data shall terminate upon the termination of the Termination Period;
and

(iii) if FDS provides notice that it shall not exercise its rights under
Section 16.2, FDS and its Affiliates’ right to use and disclose the Cardholder
Data hereunder shall terminate upon the termination of the Termination Period.

 

43



--------------------------------------------------------------------------------

6.3 FDS Shopper Data; FDS Prospect List.

(a) Bank acknowledges that the FDS Companies gather information about purchasers
of FDS Goods and Services and that FDS and its Affiliates have rights to use and
disclose such information independent of whether such information also
constitutes Cardholder Data. FDS acknowledges that Bank gathers information
independent of the Program and that Bank and its Affiliates shall not be subject
to any limitations in respect of their right to use and disclose such
information notwithstanding that such information may be the same as any
information included in the Cardholder Data or the FDS Shopper Data. Bank shall
reasonably cooperate in the maintenance of the FDS Shopper Data and other data,
including by incorporating in the Credit Card Application and Credit Card
Agreement provisions mutually agreed to by the Parties pursuant to which
applicants and Cardholders shall agree that they are providing their identifying
information (including name, address, telephone number, email address and social
security number) and all updates thereto to both Bank and FDS and its
Affiliates. To the extent any Bank is the direct recipient of such data, it
shall provide such data to the FDS Companies in such format and at such times as
shall be agreed upon by the Operating Committee. As between the FDS Companies
and Bank, all the FDS Shopper Data shall be owned exclusively by the FDS
Companies. Bank acknowledges and agrees that it has no proprietary interest in
the FDS Shopper Data.

(b) Subject to compliance with Applicable Law, FDS’s privacy policies, the
Marketing Plan and such criteria (including format) as may be mutually agreed to
from time to time, the FDS Companies shall make available to Bank, free of
charge, a list of customers of FDS and its Subsidiaries who the FDS Companies
have determined are available to be solicited for Accounts under the Program
(the “FDS Prospect List”). As between the FDS Companies and Bank, the FDS
Prospect List shall be owned exclusively by the FDS Companies. Bank acknowledges
it has no proprietary interest in the FDS Prospect List.

(c) Bank shall not use, or permit to be used, directly or indirectly, the FDS
Shopper Data, except to transfer such data to the FDS Companies to the extent
received by Bank. Bank shall not use, or permit to be used, the FDS Prospect
List except as provided in this Section 6.3(c). Bank may use the FDS Prospect
List in compliance with Applicable Law solely for purposes of soliciting
customers listed in the FDS Prospect List for Accounts or as required by
Applicable Law.

(d) Bank shall not disclose, or permit to be disclosed, the FDS Shopper Data or
the FDS Prospect List, except as provided in this Section 6.3. Bank shall not,
directly or indirectly, sell or otherwise transfer any right in or to the FDS
Shopper Data or the FDS Prospect List (all such rights belonging exclusively to
the FDS Companies). Bank may disclose the FDS Shopper Data and the FDS Prospect
List in compliance with Applicable Law solely:

(i) to its authorized subcontractors in connection with a permitted use of such
FDS Shopper Data or FDS Prospect List under this Section 6.3, provided that each
such authorized subcontractor agrees in writing to maintain all such FDS Shopper
Data or FDS Prospect List as strictly confidential in perpetuity and not to use
or disclose such information to any Person other than a Bank or an FDS Company,
except as required by Applicable Law or any Governmental Authority (after giving
Bank and the FDS Companies prior notice and an opportunity to defend against
such disclosure); provided, further, that each such authorized subcontractor
maintains, and agrees in writing to maintain, an information security program
that is designed to meet the objectives of the Guidelines, including, at a
minimum, maintenance of an information security program that is designed to:
(w) ensure the security and confidentiality of the FDS Shopper Data and FDS
Prospect List; (x) protect against any anticipated

 

44



--------------------------------------------------------------------------------

threats or hazards to the security or integrity of the FDS Shopper Data and FDS
Prospect List; (y) protect against unauthorized access to or modification,
destruction, disclosure or use of the FDS Shopper Data and FDS Prospect List;
and (z) ensure the proper disposal of FDS Shopper Data and FDS Prospect List;
and provided, further, that each such authorized subcontractor agrees to notify
promptly Bank and the FDS Companies of any unauthorized disclosure, use, or
disposal of, or access to, FDS Shopper Data or FDS Prospect List and to
cooperate with Bank and the FDS Companies in any investigation thereof and
remedial action with respect thereto;

(ii) to its Affiliates, and its and such Affiliates’ employees, attorneys and
accountants, with a need to know the FDS Shopper Data or FDS Prospect List in
connection with a permitted use of the FDS Shopper Data or FDS Prospect List
under this Section 6.3; provided that (A) any such Person is bound by terms
substantially similar to this Section 6.3 as a condition of employment, of
access to the FDS Shopper Data or FDS Prospect List or by professional
obligations imposing comparable terms; and (B) Bank shall be responsible for the
compliance by each such Person with the terms of this Section 6.3; or

(iii) to any Governmental Authority with authority over such Bank (A) in
connection with an examination of such Bank; or (B) pursuant to a specific
requirement to provide the FDS Shopper Data or FDS Prospect List by such
Governmental Authority or pursuant to compulsory legal process; provided that
Bank seeks the full protection of confidential treatment for any disclosed FDS
Shopper Data or FDS Prospect List, as the case may be, to the extent available
under Applicable Law governing such disclosure, and with respect to clause (B),
to the extent permitted by Applicable Law, Bank (1) provides at least ten
(10) Business Days’ prior notice of such proposed disclosure to FDS if
reasonably possible under the circumstances, and (2) seeks to redact the FDS
Shopper Data or FDS Prospect List to the fullest extent possible under
Applicable Law governing such disclosure.

(e) Upon the termination of this Agreement, Bank’s right to use and disclose the
FDS Shopper Data and FDS Prospect List shall terminate. Promptly following such
termination, Bank shall return or destroy all the FDS Shopper Data and FDS
Prospect Lists and shall certify such return or destruction to the FDS Companies
upon request.

ARTICLE VII

OPERATING STANDARDS

7.1 Reports. Each of Bank and the FDS Servicer shall provide to the Operating
Committee and the other Party such reports as are mutually agreed to by the
Parties from time to time and on the time schedule for delivery of such reports
as shall be agreed by the Parties prior to the Effective Date. Unless otherwise
required by FDS, all such reports shall be prepared on a Fiscal-Year reporting
basis; provided, however, that the FDS Companies shall cooperate with Bank to
provide such supplemental reporting as is reasonably necessary to accommodate
Bank’s calendar-basis reporting needs.

 

45



--------------------------------------------------------------------------------

7.2 Servicing; Interim Servicing; Transition of Services at the Election of the
FDS Companies.

(a) The FDS Companies shall perform the applicable servicing functions
referenced in Section 4.2 in accordance with the terms and conditions of this
Agreement, including the SLAs set forth in Schedule 7.3 (as such standards may
be amended from time to time by the Operating Committee). Bank shall perform the
applicable servicing functions referenced in Section 4.3 in accordance with the
terms and conditions of this Agreement, including the SLAs established with
respect thereto in accordance with Section 7.3 hereof (as such standards may be
amended from time to time by the Operating Committee). Without limiting the
foregoing, each of the FDS Companies and Bank shall service the Accounts in
compliance with Applicable Law and with no less care and diligence than the
degree of care and diligence employed by the FDS Companies prior to the
Effective Date.

(b) Commencing on the Effective Date and ending on such date or dates as the
Parties shall mutually agree to transfer one or more of the Interim Services to
Bank, the FDS Companies shall perform the Interim Services in accordance with
the foregoing requirements and the requirements of Section 7.3. At any time
after the Effective Date, Bank may, upon mutual agreement of the Parties,
commence performing any or all of the Interim Services in accordance with an
appropriate and agreed upon transition plan.

(c) At any time following the first anniversary of the Effective Date, upon not
less than ninety (90) days’ prior written notice by FDS (or one hundred eighty
(180) days’ prior written notice if the Systems Transition Date has not yet
occurred at the time of such notice), the FDS Companies shall be entitled to
elect to transfer substantially all of the services then being performed by the
FDS Companies pursuant to Section 4.2(a) to Bank (any such transfer, a “Total
Servicing Transfer”) if the Parties have substantially completed reasonable
joint transition planning prior to the giving of such notice (or an additional
ninety (90) days notice if the Parties have not substantially completed such
planning; provided that the Parties shall cooperate to complete such planning
within such ninety (90) day period). Following such Total Servicing Transfer,
Bank shall be obligated to provide all such services in accordance with the
terms of this Agreement and the FDS Companies shall thereafter be relieved of
all obligations under this Article VII. Notwithstanding the foregoing, Bank
shall not be obligated to undertake a Total Servicing Transfer until the System
Transition Date has occurred. Upon any such Total Servicing Transfer, the
payments made pursuant to Article IX shall be adjusted as set forth therein to
take account of such Total Servicing Transfer.

(d) Without limiting the foregoing provisions of this Section 7.2, upon mutual
agreement of the Parties from time to time following the Effective Date, the
Parties may agree to transfer services on an individual basis at such times and
upon such terms as the Parties may agree (such transition time, with respect to
each individual Interim Service, the “Services Transition Date”).

7.3 Service Level Standards.

(a) Within fifteen (15) days after the end of each Fiscal Month, the FDS
Companies shall report to Bank, in a mutually agreed upon format, the FDS
Companies’ performance under each of the SLAs set forth on Schedule 7.3 during
such Fiscal Month (it being understood that the measurement period to determine
compliance with any SLA may exceed one Fiscal Month).

 

46



--------------------------------------------------------------------------------

(b) The FDS Companies shall comply with SLAs set forth in Schedule 7.3; provided
that such SLAs shall be amended from time to time to establish new SLAs and
modify existing SLAs, in each case, as deemed appropriate by and with the
approval of the Operating Committee for any reason, including (i) completion of
the System conversion described in Section 7.4(a); (ii) changes in the Program;
(iii) changes in industry-wide performance expectations with respect to any SLA;
and (iv) change in Applicable Law.

(c) Without limiting the foregoing, prior to transitioning any service to Bank
in accordance with the terms of this Agreement, whether pursuant to (i) an
election by the FDS Companies, (ii) the cessation of any interim service being
performed by the FDS Companies pursuant to Section 7.2(b) or (iii) a termination
of any service upon an SLA breach permitting such termination of service as set
forth in Schedule 7.3, the Operating Committee shall establish SLAs to be
performed by Bank with respect to such transferred service, which new SLAs shall
be deemed automatically applicable to Bank with respect to Bank’s performance of
such transferred services and which new SLAs shall provide for at least the
minimum SLA standards provided for in Schedule 7.3 with respect to such service
and/or such other higher SLA standards as are appropriate to reflect the service
levels provided by Bank to other partner portfolios of a size, nature and
customer base similar to the Program and consistent with current industry
practices. Upon the transition of any service to Bank for which an SLA is
applicable, Bank shall be obligated to deliver to the FDS Companies the reports
described in Section 7.3 with respect to such SLAs within fifteen (15) days
after the end of each Fiscal Month (and FDS’s obligation to deliver such reports
with respect to such services shall terminate).

(d) Notwithstanding anything to the contrary contained in Schedule 7.3, once a
service is transferred to Bank pursuant to the terms of this Agreement,
thereafter, the FDS Companies shall no longer be obligated to perform such
services and shall not be obligated to assume responsibilities for such services
for any reasons. Accordingly, upon the occurrence of any SLA failure by Bank
that would have otherwise resulted in a requirement to transfer services to Bank
had the FDS Companies been the Party providing such services, then, (i) the FDS
Companies shall have the option to transition the service subject to the SLA
failure from Bank back to the FDS Companies or an alternate service provider in
accordance with Schedule 7.3 or (ii) if they elect not to transition such
services, such SLA failure shall be deemed an Event of Default by Bank pursuant
to Section 14.2(f) and FDS shall be entitled to exercise its termination rights
pursuant to Section 15.2 in respect of such Event of Default.

(e) Each Party providing services hereunder shall maintain in effect during the
Term a disaster recovery and business continuity plan that complies with
Applicable Law and that is designed to ensure that Systems availability is
consistent with the standards specified in Schedule 7.3. Each Party shall be
prepared to and have the ability to implement such plan if necessary. Each Party
shall provide the other with access to review such plan upon request. Each Party
shall test its plan annually and shall promptly implement such plan upon the
occurrence of a disaster or business interruption.

(f) Bank shall be excused from its failure to meet any applicable SLAs to the
extent that such failure results from the FDS Systems or any acts or omissions
of the FDS Companies. The FDS Companies shall be excused from their failure to
meet any applicable SLAs to the extent that any such failure results from Bank’s
Systems or any acts or omissions of Bank.

 

47



--------------------------------------------------------------------------------

7.4 Credit Systems.

(a) Subject to clause (b) of this Section 7.4, the master file of Accounts and
all other Cardholder Data and other Program credit data shall remain on the FDS
Systems for a minimum of one year after the Effective Date. Bank and the FDS
Companies shall work together (including through a subcommittee of the Operating
Committee formed for this purpose) to develop a mutually agreeable Systems
conversion plan designed to convert such data to Bank Systems. Subject to the
satisfaction of each of the requirements set forth in Section 7.4(b), at such
time, if any, when both FDS and Bank are satisfied with the terms of such
conversion plan and have concluded that such conversion will further the Program
Objectives and provide cost efficiencies and features and functionality superior
to those available on the FDS Systems without an unacceptable level of Program
disruption, such conversion shall be implemented (the date of any such
conversion the “Systems Transition Date”). Bank shall bear its costs and
expenses associated with the Systems conversion and such expenses shall not
constitute Program Expenses. Until the Systems Transition Date, FDS shall, in a
manner consistent with FDS’s historical practice (taking into account the
magnitude and type of each of the following matters): (i) make modifications and
changes to FDS Systems as necessary to comply with Applicable Law, the Risk
Management Policies and/or the Operating Procedures, following appropriate
consultation with Bank with respect to changes thereto; (ii) ensure that the
features and functionality available on the FDS Systems as of the Effective Date
are maintained in a manner consistent with historical levels, and (iii) ensure
that the technology associated with the FDS Systems (including hardware
platforms, operations systems and software licenses) is sufficient to support
the operation of the Program as contemplated by the terms of this Agreement.

(b) The Parties acknowledge and agree that no Systems conversion shall occur
pursuant to Section 7.4(a) in absence of satisfaction of each of the following
requirements:

(i) Bank shall ensure that all features and functionality available on the FDS
Systems prior to the Systems Transition Date (including data gathering,
interface capabilities with the FDS Companies’ other Systems, Loyalty Program
support and core systems/customer service functionality) are available on Bank
Systems as of the Systems Transition Date to the extent the FDS Systems are to
be converted to Bank Systems;

(ii) all existing credit data feeds used by FDS or any of its Affiliates in
connection with the Credit Card Business, FedCustomer or otherwise prior to the
Effective Date shall have been replicated on Bank Systems prior to the Systems
Transition Date;

(iii) Bank shall provide and Bank Systems shall support the Internet services
set forth on Schedule 7.4(b);

(iv) without limiting the foregoing, Bank Systems shall interface with the FDS
Systems that are not converted to Bank Systems in a manner reasonably acceptable
to FDS;

(v) Bank shall have a disaster recovery and business continuity plan applicable
to the Bank Systems as set forth in Section 7.3(d) and Bank shall be prepared to
and have the ability to implement such plan if necessary; and

 

48



--------------------------------------------------------------------------------

(vi) Bank shall have identified and implemented all hardware and other Systems
changes necessary to ensure that Bank Systems will be compatible with those FDS
Systems that will interface with Bank Systems, including the POS Systems of FDS
and its Affiliates.

(c) The FDS Companies shall have the right to perform testing to assure that
Bank Systems have the features and functionality described in clauses
(b)(i)-(vi) and any other features and functionality promised by Bank.

(d) Neither Party shall make any change to any of its Systems that would render
them incompatible in any way with the other Party’s or its Affiliates’ Systems
or require the other Party or its Affiliates (or the Retail Merchants) to make
any change to any of their Systems (including any POS terminals) or reduce or
restrict interfacing or System feeds, in any such case without the prior
approval of the Operating Committee. Neither Party will make any change to its
Systems with respect to the Program without prior notification to the Operating
Committee if such change would reasonably be expected to materially impact the
Program or the operation of any of the other Party’s Systems, except to the
extent such change is necessary in connection with the exercise by FDS or Bank
of an FDS Matter or a Partner Matter, as applicable; provided further, that,
without the prior approval of the Operating Committee, neither Party shall make
any change to its Systems with respect to the Program during October, November
or December. Bank shall cooperate to ensure that System changes are scheduled
with due regard to FDS’s retail sales calendar and in a manner designed to
minimize disruption to peak sales periods.

(e) Prior to the Systems Transition Date, the Operating Committee shall agree on
such modifications to the terms of this Agreement relating to the allocation of
reporting obligations, settlement and chargeback procedures and other
Systems-dependent obligations and procedures as are necessary to accurately
reflect the transition of relevant services, capabilities and data access of the
respective Parties following the System Transition Date.

7.5 Systems Interface; Technical Support.

(a) Required Interfaces. The FDS Companies and Bank shall identify, prior to the
Effective Date, the Systems interfaces required to be sustained between the FDS
Companies and Bank. The FDS Companies and Bank shall maintain such interfaces
and cooperate in good faith with each other in connection with any modifications
to such interfaces as may be requested by either Party from time to time. Each
of the FDS Companies and Bank agrees to maintain at its own expense its
respective Systems interfaces so that the operation of the Systems as a whole is
at all times no less functional than prior to the Effective Date.

(b) Additional Interfaces; Interface Modifications. All requests for new
interfaces, modifications to existing interfaces and terminations of existing
interfaces shall be presented to the Operating Committee for approval. Upon
approval, the Parties shall work in good faith to establish the requested
interfaces or modify or terminate the existing interfaces, as applicable, on a
timely basis. Except as otherwise provided herein (including in Section 7.4),
all costs and expenses with respect to any new interface or interface
modification or termination shall be borne by the requesting Party unless
otherwise determined by the Operating Committee.

 

49



--------------------------------------------------------------------------------

(c) Secure Protocols. The Parties shall use secure protocols for the
transmission of data from Bank and its Affiliates, on the one hand, to FDS and
its Affiliates, on the other hand, and vice versa.

ARTICLE VIII

MERCHANT SERVICES

8.1 Transmittal and Authorization of FDS Charge Transaction Data. FDS shall, and
shall cause its Subsidiaries and Licensees (such Subsidiaries and Licensees,
together with FDS, the “Retail Merchants”) to, accept the FDS Credit Cards for
FDS Transactions. The Retail Merchants shall transmit FDS Charge Transaction
Data for authorization of FDS Transactions as provided in the Operating
Procedures. The FDS Transactions shall be authorized or declined on a real time
basis as provided in the Operating Procedures, including transactions involving
split-tender (i.e., a portion of the total transaction amount is billed to an
FDS Credit Card and the remainder is paid through one or more other forms of
payment), transactions over the phone, on-line or hand keyed, as applicable, or
down-payments on FDS Goods and Services for later delivery. If any Retail
Merchant is unable to obtain authorizations for FDS Transactions for any reason,
such Retail Merchant may complete such FDS Transactions without receipt of
further authorization as provided in the Operating Procedures.

8.2 POS Terminals. The Retail Merchants shall maintain POS terminals capable of
processing FDS Credit Card and Account transactions as handled as of the
Effective Date. To the extent that the Retail Merchants are required to make
changes to any POS terminal (including hardware and software) in order to
process FDS Transactions and transmit FDS Charge Transaction Data under this
Agreement as a result of any System conversion contemplated by Section 7.4 or
any other change or modification to any Bank System or a new Bank System
approved by the Operating Committee, each Party shall pay its respective costs
and expenses associated with such changes.

8.3 In-Store Payments. The Retail Merchants may accept In-Store Payments from
Cardholders on their Accounts in accordance with the Operating Procedures. The
Retail Merchants shall, as necessary, provide proper endorsements on such items.
Bank hereby grants to each of the FDS Companies and the Retail Merchants a
limited power of attorney (coupled with an interest) to sign and endorse Bank’s
name upon any form of payment that may have been issued in Bank’s name in
respect of any Account. The FDS Companies and Bank shall jointly develop
procedures in the Operating Procedures with respect to the manner in which such
In-Store Payments shall be processed (it being understood that such procedures
shall provide for immediate credit toward the applicable open-to-buy limits of
the respective Account upon receipt of an In-Store Payment). The FDS Companies,
on behalf of the Retail Merchants, shall notify Bank upon receipt of In-Store
Payments and Bank shall include the FDS Charge Transaction Data related to such
In-Store Payments in the net settlement in respect of the day immediately
following such receipt on the same basis as other FDS Charge Transaction Data.
The Retail Merchants shall issue receipts for such payments in compliance with
Applicable Law.

 

50



--------------------------------------------------------------------------------

8.4 Settlement Procedures.

(a) The Retail Merchants shall transmit FDS Charge Transaction Data (including
FDS Charge Transaction Data arising in connection with sales by Licensees) to
Bank in accordance with the Operating Procedures on each day that the Retail
Merchant is open for business. If FDS Charge Transaction Data is received by
Bank’s processing center before 11:00 A.M. (Eastern time) on any Business Day on
which Bank is open for business, Bank shall process the FDS Charge Transaction
Data and initiate a wire transfer of the payment in respect thereof before 1:00
P.M. (Eastern time) on the same Business Day.

(b) Bank shall remit to FDS, for itself and the Retail Merchants, an amount
equal to the total amount of charges identified in all FDS Charge Transaction
Data not yet paid in accordance with Section 8.4(a) less the sum of (i) the
total amount of any credits included in such FDS Charge Transaction Data, plus
(ii) the total amount of In-Store Payments (if any), plus (iii) any amounts
charged back to such Retail Merchants pursuant to Section 8.5. The total amount
of charges reflected in the FDS Charge Transaction Data shall include the amount
of all Cardholder and employee discount(s) such that upon daily settlement of
such FDS Charge Transaction Data in accordance with Section 8.4(c), Bank shall
pay FDS the price of the FDS Goods and Services without giving effect to such
discount(s). FDS shall reimburse Bank for the amount of such discounts on a
monthly basis as set forth in Section 8.4(d).

(c) If any FDS Charge Transaction Data is not received by Bank’s processing
center before 11:00 A.M. (Eastern time) on any Business Day on which such
processing center is open for business as a result of any circumstance other
than a willful failure of the Retail Merchant to send such data (e.g., Systems
failure or communication outage), which circumstance the Retail Merchant shall
use reasonable efforts to remedy, Bank shall initiate a wire transfer (each such
transfer, an “Estimated Remittance”) by 3:00 P.M. (Eastern time) on the same
Business Day of Bank’s good faith estimate of the amount that should be
transferred to FDS for itself and the Retail Merchants in accordance with
Section 8.4(a) as if such failure had not occurred. Bank’s good faith estimate
shall be based on FDS’s then most recent projections of Net Credit Sales and
shall take into account, among other things, holidays and seasonal and other
sales fluctuations. The Estimated Remittance shall be deducted from any
remittance in respect of applicable FDS Charge Transaction Data when transmitted
and processed pursuant to this Section 8.4 (and to the extent necessary
thereafter to fully reconcile such Estimated Remittance, other FDS Charge
Transaction Data).

(d) Not more than five (5) days after the end of each Fiscal Month, the FDS
Servicer shall deliver or cause to be delivered to Bank a report for such
preceding Fiscal Month of all discount(s) reflected in the FDS Charge
Transaction Data and paid for by Bank in such preceding Fiscal Month (and, in
the case of FDS Charge Transaction Data for a credit to an Account, all
reversals of discounts reflected in the credits included in such FDS Charge
Transaction Data). The net amount of discounts paid by Bank with respect to such
discounts during such Fiscal Month, as reflected on such report (after deducting
any discounts reversed in respect of FDS Goods and Services for which a credit
was issued), shall be paid by the FDS Companies to Bank within three
(3) Business Days of such report.

(e) FDS shall be responsible for allocating remittances under this Section 8.4
among all the Retail Merchants as appropriate and Bank shall have no
responsibility or liability in connection therewith (it being agreed that Bank
has no obligation to make remittances to, any person other than FDS).

 

51



--------------------------------------------------------------------------------

8.5 Bank’s Right to Charge Back.

(a) Right to Charge Back. Bank shall have the right to charge back to FDS the
Cardholder Indebtedness (including Cardholder Indebtedness incurred prior to the
Effective Date with respect to Purchased Accounts) reflected in FDS Charge
Transaction Data only to the extent such charge back is expressly permitted in
clauses (i) through (iv) below.

(i) Merchandise Adjustments. If a Cardholder requests an adjustment based on the
quality or delivery of FDS Goods and Services, the Cardholder request for
adjustment shall be promptly communicated to FACS on behalf of the relevant
Retail Merchant. FACS shall honor the customer service policies and
determinations of the Retail Merchant. Amounts shall only be charged back to the
extent FACS authorizes the applicable charge back of Cardholder Indebtedness.

(ii) Fraudulent Charges. If a charge arose from fraud of any employee or agent
of a Retail Merchant, the amount of any Cardholder Indebtedness with respect to
such charge may be charged back to FDS, on behalf of the relevant Retail
Merchant.

(iii) Certain Transactions. Any transactions in the FDS Channels with respect to
which appropriate authorizations were not obtained in accordance with the
Operating Procedures may be charged back to FDS.

(iv) Cardholder Fraud. Any transactions that arose in any FDS Channel from fraud
in respect of a Private Label Account may be charged back to FDS.

(b) Exercise of Chargeback. If Bank exercises its right of chargeback, Bank may
set off all amounts charged back against any sums due to the FDS Companies under
this Agreement, or Bank may demand payment from FDS for the full amount of such
chargeback. In the event of a chargeback pursuant to this 0, upon payment in
full of the related amount by FDS, Bank shall immediately assign to FDS or the
relevant Retail Merchant, without any representation, warranty or recourse, all
right to payments of amounts charged back in connection with such Cardholder
charge. Bank shall cooperate fully in any effort by the FDS Companies to collect
the chargeback amount, including by executing and delivering any document
necessary or useful to such collection efforts.

(c) General Purpose Account Fraud. All fraud losses in respect of General
Purpose Accounts shall be at Bank’s expense (and shall be deemed Program
Expenses).

8.6 No Processing Fees.

(a) None of FDS, its Affiliates or the Retail Merchants shall charge any Credit
Card surcharge, application, processing or other Program related fee to
Cardholders.

 

52



--------------------------------------------------------------------------------

(b) None of FDS, its Affiliates or the Retail Merchants shall be required to pay
any Merchant Discount on any FDS Transaction. Bank shall process FDS
Transactions such that the Retail Merchants do not incur any merchant
acquirer/processor or similar fees.

ARTICLE IX

PROGRAM ECONOMICS

9.1 Bank’s Responsibility for Program Operation. Except as otherwise expressly
specified in this Agreement, Bank shall be responsible for the costs of
operating the Program. Except as expressly contemplated by the Budget approved
by the Operating Committee or as otherwise expressly provided for in this
Agreement, Bank shall not incur costs that would be deemed Program Expenses
unless otherwise approved by the Operating Committee.

9.2 Settlement Statements.

(a) Within thirty (30) days after the end of each Fiscal Month other than the
last Fiscal Month of each Fiscal Quarter, FDS Bank shall deliver to Bank a
statement including all information set forth on Schedule 9.2(a). Each such
statement shall be known as a “Monthly Settlement Sheet.”

(b) Within thirty (30) days after the end of each Fiscal Quarter other than the
last Fiscal Quarter of each Fiscal Year, FDS Bank shall deliver to Bank a
statement including all information set forth on Schedule 9.2(b). Each such
statement shall be known as a “Quarterly Settlement Sheet.”

(c) Within thirty (30) days after the end of each Fiscal Year, FDS Bank shall
deliver to Bank a statement including all information set forth on Schedule
9.2(c). Each such statement shall be known as a “Year-End Settlement Sheet”.

9.3 FDS Compensation.

(a) Payments. Not later than 10 A.M. (Eastern time) on the fifth (5th) Business
Day after the receipt of each Monthly Settlement Sheet, Quarterly Settlement
Sheet or Year-End Settlement Sheet, as applicable, Bank shall pay to FDS Bank
the amounts determined in accordance with Schedule 9.3(a). Such amounts shall be
paid to FDS Bank regardless of whether any amounts are disputed by Bank. Each
Party may invoke the dispute resolution procedures set forth herein in
connection with any dispute relating to any payment of the amounts set forth in
the applicable settlement sheet.

(b) Form of Payment. All payments pursuant to this Section 9.3 shall be made by
wire transfer of immediately available funds to an account designated in writing
by FDS Bank unless otherwise agreed upon by the Parties in writing.

(c) Card Association Compensation. FDS Bank shall be entitled to all amounts
(other than Interchange Fees) paid to Bank by the Card Association pursuant to
the Visa-Branded Federated Department Stores Co-Branded Card Program Agreement,
dated as of October 22, 2002, between FDS Bank and the Card Association (as
amended, renewed or otherwise modified, the “Card Association

 

53



--------------------------------------------------------------------------------

Contract”). Bank shall use its commercially reasonable efforts to ensure that
the Card Association Contract remains in full force and effect in accordance
with its terms following the Effective Date, and Bank shall not agree to any
early termination of the Card Association Contract or to any amendment or
modification thereof that would reduce the amount payable to FDS Bank pursuant
thereto and this Section 9.3(c). Bank shall use its commercially reasonable
efforts to cause the Card Association Contract to be extended, renewed or
replaced by the Card Association at the end of its term with a replacement
contract having economic terms that are (i) the most favorable economic terms
reasonably available to Bank and (ii) no less favorable than the terms in effect
under the Card Association Contract on the date hereof. Any contract resulting
from any such extension, renewal or replacement shall also be deemed the Card
Association Contract and shall be subject to all of the terms of this
Section 9.3(c). All amounts payable pursuant to this Section 9.3(c) shall be
payable as set forth in Section 9.3(a). The Parties acknowledge and agree that
(i) in exercising its commercially reasonable efforts hereunder, Bank shall not
be obligated to pay any fee or other amount to the Card Association or to any
other Person unless FDS Bank agrees to reimburse the Bank for the full amount
thereof in connection therewith and (ii) Bank shall not agree to pay any such
fee or other amount unless FDS Bank shall have consented thereto in writing.

9.4 Budgeting.

(a) The Budget for the Fiscal Year ending January 28, 2006 is attached hereto as
Schedule 9.4(a). At least ninety (90) days before the beginning of each
subsequent Fiscal Year, the Managers will jointly submit a proposed annual
Budget for such Fiscal Year to the Operating Committee. Each Budget shall be
based on reasonable estimates of each line item therein based upon the Business
Plan, the Marketing Plan and other information regarding actual historical and
estimated future expenses of the Program and the Parties. Each Party shall
promptly provide information reasonably requested by the Operating Committee in
connection with the review and approval of any Budget.

(b) The Operating Committee shall review the proposed Budget and approve the
annual Budget in accordance with Section 3.2. The Operating Committee shall also
review the Budget at least semi-annually and may elect to approve modifications
to the forecasts contained in the Budget (and/or approve a semi-annual Budget)
from time to time.

(c) Within thirty (30) days after the end of each Fiscal Year, the FDS Servicer
shall provide a report to Bank indicating the actual income and expenses of the
Program compared to the applicable Budget. Unless otherwise approved by the
Operating Committee, to the extent any actual expenses incurred in the prior
Fiscal Year in respect of any expense category (including all line items in such
expense category) set forth in Schedule 9.4(c) exceed one hundred ten percent
(110%) of the amount budgeted therefor in the approved Budget for such Fiscal
Year, the following shall apply:

(i) with respect to each expense category where such an excess exists, if such
expense category is an expense category with respect to which the FDS Companies
are responsible (as set forth in Schedule 9.4(c)) and are entitled to payment or
reimbursement in accordance with this Agreement disregarding this
Section 9.4(c), the FDS Companies shall make a payment to Bank in an amount
equal to the excess, if any, of (A) the aggregate of all monthly amounts paid or
reimbursed to the FDS

 

54



--------------------------------------------------------------------------------

Companies in respect of such expense category for the relevant Fiscal Year over
(B) the amount to which the FDS Companies would have been entitled had the
actual amount of the expenses in such expense category not exceeded the amount
budgeted therefor; and

(ii) annual Pre-Tax Profit shall be recalculated by the FDS Servicer; provided
that for purposes of such recalculation, for each expense category as to which
there is an excess of the type referred to in the first paragraph of this
Section 9.4(c), the budgeted amount for such expense category shall be
substituted for the amount that would have been recorded for such expense
category based on actual results. Bank shall pay to the FDS Companies an amount
equal to the excess, if any, of (A) the FDS Profit Share to which the FDS
Companies would have been entitled for such Fiscal Year had the actual Pre-Tax
Profit for such Fiscal Year been equal to the Pre-Tax Profit as recalculated in
accordance with this Section 9.4(c)(ii) over (B) the aggregate amount actually
paid to the FDS Companies in respect of the FDS Profit Share for all months in
such Fiscal Year.

(d) All amounts payable pursuant to Section 9.4(c) shall be reflected in the
Year-End Settlement Sheet and paid to the Party(ies) entitled thereto in
connection with the settlement of the amounts reflected therein.

ARTICLE X

INTELLECTUAL PROPERTY

10.1 The FDS Licensed Marks.

(a) Grant of License to Use the FDS Licensed Marks. Subject to the terms and
conditions of this Agreement, FDS hereby grants to Bank a non-exclusive,
royalty-free, non-transferable right and license to use the FDS Licensed Marks
(i) with respect to the Program in the United States in connection with the
creation, establishment, marketing and administration of, and the provision of
services related to, the Program and (ii) in connection with any sale permitted
by this Agreement of the Accounts and Cardholder Indebtedness to third parties
for liquidation. All use of the FDS Licensed Marks shall be in accordance with
this Agreement and any Trademark Style Guide delivered by FDS to Bank from time
to time (which FDS shall so deliver). All uses of the FDS Licensed Marks shall
require the prior written approval of FDS. To the extent Bank delegates any of
its rights or obligations hereunder to any authorized Affiliate and/or
authorized third party in accordance with the terms and conditions of this
Agreement, Bank may sublicense its rights in the FDS Licensed Marks hereunder to
such authorized Person; provided that such Person shall agree to comply with all
of the terms and conditions of the use of the FDS Licensed Marks hereunder and
Bank shall remain liable for such Person’s failure to so comply. Except as
expressly set forth in this Section 10.1, the rights granted pursuant to this
Section 10.1 are solely for use of Bank and may not be sublicensed without the
prior written approval of FDS.

(b) New FDS Marks. If FDS or any of its Subsidiaries adopts a trademark, service
mark or other source indicator that is a successor to an FDS Licensed Mark or
that FDS has otherwise elected to use in connection with the Program but which
is not listed on Schedule 1.1(e) hereto (a “New FDS Mark”), Bank may request
that FDS add such New FDS Mark to Schedule 1.1(e) hereto and

 

55



--------------------------------------------------------------------------------

license its use hereunder; FDS shall not unreasonably fail to do so (for the
avoidance of doubt and without limitation, it is reasonable for FDS to withhold
consent if the New FDS Mark is not a successor to an FDS Licensed Mark or is not
used in connection with its retail operations), and upon FDS’s written approval
of the addition of such New FDS Mark, such New FDS Mark shall be deemed added to
Schedule 1.1(e). In the event that FDS does not license any New FDS Mark to
Bank, such New FDS Mark shall be deemed to be an FDS Licensed Mark solely for
purposes of Section 2.2.

(c) Termination of License. Except to the extent otherwise provided in
Section 16.4, the license granted in this Section 0 shall terminate upon the
termination or expiration of this Agreement or, if the purchase option under
Section 16.2 is exercised, the Program Purchase Date. Upon termination of the
license granted in this Section 10.1, all rights in the FDS Licensed Marks
granted hereunder shall revert to FDS and Bank shall (and shall cause its
authorized Affiliates, authorized third parties and permitted sublicensees to):
(i) discontinue all use of the FDS Licensed Marks, or any of them, and any
colorable imitation thereof; and (ii) destroy all unused FDS Credit Cards,
Credit Card Applications, Account Documentation, Solicitation Materials,
periodic statements, materials, displays, advertising and sales literature and
any other items bearing any of the FDS Licensed Marks; provided that if the
purchase option under Section 16.2 is exercised, at FDS’s election, such items
shall constitute Program Assets and will be transferred and delivered to FDS or
its Nominated Purchaser pursuant to Section 16.2.

(d) Ownership of the FDS Licensed Marks. Bank acknowledges that (i) the FDS
Licensed Marks, all rights therein, and the goodwill associated therewith, are,
and shall remain, the exclusive property of FDS and its Affiliates, (ii) it
shall take no action which shall adversely affect the exclusive ownership of FDS
and its Affiliates in the FDS Licensed Marks, or the goodwill associated with
the FDS Licensed Marks (it being understood that the collection of Accounts,
adverse action letters, and changes in terms of Accounts as required by
Applicable Law do not adversely affect goodwill, if done in accordance with the
terms of this Agreement), and (iii) any and all goodwill arising from use of the
FDS Licensed Marks by Bank shall inure to the benefit of FDS. Nothing herein
shall give Bank any proprietary interest in or to the FDS Licensed Marks, except
the right to use the FDS Licensed Marks in accordance with this Agreement, and
Bank shall not contest FDS’s title in and to the FDS Licensed Marks. FDS shall
prosecute and maintain the FDS Licensed Marks at FDS’s cost and expense and in
its sole discretion.

(e) Infringement by Third Parties. Bank shall use reasonable efforts to notify
FDS, in writing, promptly upon acquiring Knowledge of any infringing use of any
of the FDS Licensed Marks by any third party. If any of the FDS Licensed Marks
is infringed, FDS alone has the right, in its sole discretion, to take whatever
action it deems necessary to prevent such infringing use; provided, however,
that if FDS fails to take reasonable steps to prevent infringement of the FDS
Licensed Marks by any department store retailer and such infringement has an
adverse effect upon the Program or the rights of Bank hereunder, Bank may
request that FDS take action necessary to alleviate such adverse impact. Bank
shall reasonably cooperate with and assist FDS, at FDS’s expense, in the
prosecution of those actions that FDS determines, in its sole discretion, are
necessary or desirable to prevent the infringing use of any of the FDS Licensed
Marks.

 

56



--------------------------------------------------------------------------------

10.2 Bank Licensed Marks.

(a) Grant of License to Use Bank Licensed Marks. Subject to the terms and
conditions of this Agreement, Bank hereby grants to the FDS Companies a
non-exclusive, royalty-free, non-transferable right and license to use Bank
Licensed Marks in the United States in connection with the creation,
establishment, marketing and administration of, and the provision of services
related to, the Program. All use of Bank Licensed Marks shall be in accordance
with this Agreement and any Trademark Style Guide delivered by Bank to FDS from
time to time (which Bank shall so deliver). All uses of Bank Licensed Marks
shall require the prior written approval of Bank. To the extent the FDS
Companies delegate any of their rights or obligations hereunder to any
authorized Affiliate and/or authorized third party in accordance with the terms
and conditions of this Agreement, the FDS Companies may sublicense their rights
in Bank Licensed Marks hereunder to such authorized Person; provided that such
Person shall agree to comply with all of the terms and conditions of the use of
Bank Licensed Marks hereunder and the FDS Companies shall remain liable for such
Person’s failure to so comply. Except as expressly set forth in this
Section 10.2, the rights granted pursuant to this Section 10.2 are solely for
use of the FDS Companies and may not be sublicensed without the prior written
approval of Bank.

(b) New Bank Marks. If Bank adopts a trademark, service mark or other source
indicator for use in connection with its Credit Card business or any related
businesses that is not listed on Schedule 1.1(b) hereto (for purposes of this
Section 10.2, a “New Bank Mark”), FDS may request that Bank add such New Bank
Mark to Schedule 1.1(b) hereto and license its use hereunder; and if the
Operating Committee (which shall decide on behalf of Bank) so agrees, such New
Bank Mark shall be deemed added to Schedule 1.1(b) (provided that
notwithstanding any agreement of the Operating Committee, any New Bank Mark that
is a successor to a Bank Licensed Mark shall be deemed to be licensed as a Bank
Licensed Mark hereunder and added to Schedule 1.1(b)).

(c) Termination of License. The license granted in this Section 10.2 shall
terminate upon the termination or expiration of this Agreement or, if the
purchase option under Section 16.2 is exercised, six (6) months after the
Program Purchase Date. Upon the termination of the license granted in this
Section 10.2, all rights in Bank Licensed Marks granted hereunder shall revert
to Bank and the FDS Companies shall (and shall cause their authorized
Affiliates, authorized third parties and permitted sublicensees to):
(i) discontinue all use of Bank Licensed Marks, or any of them, and any
colorable imitation thereof; and (ii) destroy all unused FDS Credit Cards,
Credit Card Applications, Account Documentation, Solicitation Materials,
periodic statements, materials, displays, advertising and sales literature and
any other items, in each case, bearing any of Bank Licensed Marks.

(d) Ownership of Bank Licensed Marks. Each of the FDS Companies acknowledges
that (i) Bank Licensed Marks, all rights therein, and the goodwill associated
therewith, are, and shall remain, the exclusive property of Bank, (ii) it shall
take no action which shall adversely affect Bank’s exclusive ownership of Bank
Licensed Marks or the goodwill associated with Bank Licensed Marks, and
(iii) any and all goodwill arising from use of Bank Licensed Marks by the FDS
Companies shall inure to the benefit of Bank. Nothing herein shall give the FDS
Companies any proprietary interest in or to Bank Licensed Marks, except the
right to use Bank

 

57



--------------------------------------------------------------------------------

Licensed Marks in accordance with this Agreement, and the FDS Companies shall
not contest Bank’s title in and to Bank Licensed Marks. Bank shall prosecute and
maintain the Bank Licensed Marks at Bank’s cost and expense and in its sole
discretion.

(e) Infringement by Third Parties. Each of the FDS Companies shall use
reasonable efforts to notify Bank, in writing, promptly upon acquiring Knowledge
of any infringing use of any Bank Licensed Marks by any third party. If any Bank
Licensed Mark is infringed, Bank alone has the right, in its sole discretion, to
take whatever action it deems necessary to prevent such infringing use;
provided, however, that if Bank fails to take reasonable steps to prevent
infringement of any Bank Licensed Marks by any credit provider and such
infringement has an adverse effect upon the Program or the rights of the FDS
Companies hereunder, the FDS Companies may request that Bank take action
necessary to alleviate such adverse impact. The FDS Companies shall reasonably
cooperate with and assist Bank, at Bank’s expense, in the prosecution of those
actions that Bank determines, in its sole discretion, are necessary or desirable
to prevent the infringing use of any Bank Licensed Marks.

10.3 Intellectual Property.

(a) Each Party shall continue to own all of its Intellectual Property that
existed as of the Effective Date. Each Party also shall own all right, title and
interest in the Intellectual Property it develops or creates independently of
the other Party during the Term.

(b) Except to the extent the Parties enter into a separate agreement (or
addendum to this Agreement) with respect to the development, creation, use and
their respective rights in any Joint IP, each Party shall have the right to use,
license and otherwise exploit Joint IP without any restriction or obligation to
account to the other Party; provided, however, that no such Joint IP shall be
used by Bank in connection with any Credit Card or other credit program or other
arrangement with any retailer (including any retailer listed on Schedule 2.5)
without the prior written consent of FDS. “Joint IP” means any Intellectual
Property developed or created in connection with the Program that is deemed to
be jointly owned by Bank, on the one hand, and any of the FDS Companies, on the
other hand, pursuant to this Section 10.3. Patents and patentable inventions
shall be deemed to be owned jointly, as between the Parties only if the
respective personnel of each Party are deemed co-inventors under the patent law.
Software and other works of authorship and associated copyrights shall be deemed
to be jointly owned only if the Parties are deemed co-authors or co-owners of
such software or other work of authorship under the copyright law or otherwise.
Any other Intellectual Property developed by a substantially equal investment of
time, human, intellectual and financial resources by each Party during the Term
of this Agreement shall be owned jointly by the Parties; provided that any such
Intellectual Property constituting a trademark, service mark or other source
indicator, shall be owned exclusively by FDS and may become a “New FDS Mark”
pursuant to Section 10.1(b) (for the avoidance of doubt, Bank shall own all
right, title and interest in any trademark, service mark or other source
indicator it develops or creates independently of the FDS Companies during the
Term). To the extent that a work created by one Party is based on or
incorporates Intellectual Property of the other Party, but the Parties are not
joint owners as set forth above, then one Party shall be the sole owner of the
Intellectual Property in the underlying work and the other Party shall be the
sole owner of the Intellectual Property in the new work. By way of example and
not of limitation, a Party shall not be a joint owner of any Intellectual
Property in any marketing materials to the extent its contribution thereto
consists solely of review, approval or modification of such materials to ensure
compliance with Applicable Law or Credit Card Documentation.

 

58



--------------------------------------------------------------------------------

(c) During and after the Term of this Agreement, each Party shall use, license
or otherwise exploit (or permit others to do so) any Joint IP solely at its own
risk. Each Party hereby disclaims all representations and warranties, either
express or implied, including any warranties of title, non-infringement,
validity, value, reliability, merchantability or fitness for a particular
purpose, with respect to any Joint IP and its use, licensing or exploitation by
the other Party. The term “Program Assets” includes all of Bank’s right, title
and interest in and to any Joint IP used by Bank solely in connection with the
Program (but not any liabilities arising out of or relating to Bank’s use of
such Joint IP). Any information or data provided by or on behalf of one Party to
the other Party remains, as between the Parties, the sole property of the
providing Party, and if applicable, shall be considered “Confidential
Information” under Article XIII. Ownership of Cardholder Data, FDS Shopper Data
and FDS Prospect List shall not be governed by this Section 10.3(b). The
provisions of Section 10.3 shall survive any expiration or termination of this
Agreement.

ARTICLE XI

REPRESENTATIONS, WARRANTIES AND COVENANTS

11.1 General Representations and Warranties of FDS. Except as Previously
Disclosed, FDS makes the following representations and warranties to Bank as of
the date hereof and as of the Effective Date:

(a) Corporate Existence. Each FDS Company: (i) is a corporation (or, in the case
of FDS Bank, a federally chartered stock savings bank) duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; (ii) is duly licensed or qualified to do business and is in good
standing as a foreign entity in all jurisdictions in which the conduct of its
business or the activities in which it is engaged makes such licensing or
qualification necessary, except to the extent that its non-compliance would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the FDS Companies’ ability to perform their obligations
hereunder; and (iii) has all necessary licenses, permits, consents or approvals
from or by, and has made all necessary filings and registrations with, all
governmental authorities having jurisdiction, to the extent required for the
ownership, lease or conduct and operation of its business, except to the extent
that the failure to obtain such licenses, permits, consents or approvals or to
make such filings or registrations would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the Program.

(b) Capacity; Authorization; Validity. Each FDS Company has all necessary
corporate or similar power and authority to (i) execute and enter into this
Agreement and (ii) perform the obligations required of such FDS Company
hereunder and the other documents, instruments and agreements relating to the
Program and this Agreement executed by such FDS Company pursuant hereto. The
execution and delivery by the FDS Companies of this Agreement and all documents,
instruments and agreements executed and delivered by the FDS Companies pursuant
hereto, and the consummation by the FDS Companies of the transactions specified
herein, have been duly and validly authorized and approved by all necessary
corporate or similar actions of the FDS Companies. This

 

59



--------------------------------------------------------------------------------

Agreement (i) has been duly executed and delivered by the FDS Companies,
(ii) constitutes the valid and legally binding obligation of the FDS Companies,
and (iii) is enforceable in accordance with its terms (subject to applicable
bankruptcy, insolvency, reorganization, receivership or other laws affecting the
rights of creditors generally and by general equity principles including those
respecting the availability of specific performance).

(c) Conflicts; Defaults; Etc. The execution, delivery and performance of this
Agreement by each of the FDS Companies, compliance by each of them with the
terms hereof, and consummation by each of them of the transactions specified
herein will not (i) conflict with, violate, result in the breach of, constitute
an event which would, or with the lapse of time or action by a third party or
both would, result in a default under, or accelerate the performance required
by, the terms of any contract, instrument or agreement to which FDS or any of
its Subsidiaries is a party or by which they are bound, or to which any of the
assets of FDS or any of its Subsidiaries are subject; (ii) conflict with or
violate the articles of incorporation or by-laws, or any other equivalent
organizational document(s), of the FDS Companies; (iii) breach or violate any
Applicable Law, Applicable Order or the by-laws or other membership or operating
rules of the Card Association, in each case, applicable to the FDS Companies;
(iv) require the consent or approval of any other party to any contract,
instrument or commitment to which any FDS Company is a party or by which it is
bound; or (v) require any filing with, notice to, consent or approval of, or any
other action to be taken with respect to, any Governmental Authority, except, in
the cases of clauses (i), (iv) and (v), for such conflicts, breaches, defaults,
violations or failures to obtain such consents or approvals or make or obtain
such filings, notices, consents and approvals as would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect
upon the Program and, except in the case of clause (iii), for any immaterial
breach or violation of any such Applicable Law, Applicable Order, by-law or
rules.

(d) No Litigation. No action, claim, litigation, proceeding, arbitration or
investigation is pending or, to the Knowledge of FDS, threatened against FDS or
any of its Subsidiaries, at law, in equity or otherwise, by or before any
Governmental Authority, to which FDS or any of its Subsidiaries is a party,
which would reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the Program.

(e) The FDS Licensed Marks. FDS has the right, power and authority to grant the
rights to use the FDS Licensed Marks expressly granted herein.

(f) Internal Controls Over Financial Reporting. FDS has implemented with respect
to the Credit Card Business, “disclosure controls and procedures” and “internal
control over financial reporting” (as defined in Rules 13a-15 and 15d-15 of the
Exchange Act) reasonably designed to ensure that all information (both financial
and non-financial) required to be disclosed by FDS with respect to the Credit
Card Business in the reports that FDS files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and forms of the SEC and that all such information is accumulated
and communicated to FDS’s management as appropriate to allow timely decisions
regarding required disclosure and to make the certifications of the Chief
Executive Officer and Chief Financial Officer of FDS required under the Exchange
Act with respect to such reports.

 

60



--------------------------------------------------------------------------------

(g) Operating Procedures and Risk Management Policies. Except as set forth on
Schedule 11.1(g), the initial Operating Procedures set forth in Schedule 4.1(b)
and the initial Risk Management Policies set forth in Schedule 4.6(b) represent
the operating procedures and risk management policies under which the FDS
Companies have operated the Credit Card Business from January 1, 2005 until the
date hereof. Except as set forth on Schedule 11.1(g), the FDS Companies have not
made any material changes to such operating and risk management policies since
January 1, 2005. The FDS Companies have achieved or exceeded the risk management
targets specified in Schedule 4.6(c)(ii) in either the First Quarter of Fiscal
Year 2005 or as otherwise specified in Schedule 4.6(c)(ii). The FDS Companies
have achieved or exceeded the SLAs specified in Schedule 4.1(b) with respect to
the services to be performed by Bank pursuant to Sections 4.3(a)(v) and
(ix) since July 31, 2004.

11.2 General Representations and Warranties of Bank. Except as Previously
Disclosed, Bank hereby makes the following representations and warranties to the
FDS Companies as of the date hereof and as of the Effective Date:

(a) Corporate Existence. Bank (i) is duly organized, validly existing and in
good standing under the federal laws of the United States and (ii) is duly
licensed or qualified to do business and is in good standing as a foreign entity
in all jurisdictions in which the conduct of the its business or the activities
in which it is engaged, or proposes to engage pursuant to this Agreement, makes
such licensing or qualification necessary, except to the extent that its
non-compliance would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect upon the Program. Bank has all necessary
licenses, permits, consents or approvals from or by, and has made all necessary
filings and registrations with, all governmental authorities having
jurisdiction, to the extent required for the ownership, lease or conduct and
operation of its business and the Credit Card Business pursuant to this
Agreement, except to the extent that the failure to obtain such licenses,
permits, consents or approvals or to make such filings or registrations would
not reasonably be expected to have, individually or in the aggregate, a material
adverse effect upon the Program.

(b) Capacity; Authorization; Validity. Bank has all necessary corporate or
similar power and authority to (i) execute and enter into this Agreement and
(ii) perform the obligations required of it hereunder and the other documents,
instruments and agreements relating to the Program and this Agreement executed
by Bank pursuant hereto. The execution and delivery by Bank of this Agreement
and all documents, instruments and agreements executed and delivered by Bank
pursuant hereto, and the consummation by Bank of the transactions specified
herein, has been duly and validly authorized and approved by all necessary
corporate or similar actions of Bank. This Agreement (i) has been duly executed
and delivered by Bank, (ii) constitutes the valid and legally binding obligation
of Bank and (iii) is enforceable in accordance with its terms (subject to
applicable bankruptcy, insolvency, reorganization, receivership or other laws
affecting the rights of creditors generally and by general equity principles
including those respecting the availability of specific performance).

(c) Conflicts; Defaults; Etc. The execution, delivery and performance of this
Agreement by Bank, compliance by it with the terms hereof, and consummation by
it of the transactions specified herein will not (i) conflict with, violate,
result in the breach of, constitute an event which would, or with the lapse of
time or action by a third party or both would, result in a default under, or

 

61



--------------------------------------------------------------------------------

accelerate the performance required by, the terms of any contract, instrument or
agreement to which Bank is a party or by which it is bound, or to which any of
the assets of Bank is subject; (ii) conflict with or violate the articles of
incorporation or by-laws, or any other equivalent organizational document(s), of
Bank; (iii) breach or violate any Applicable Law, Applicable Order or the
by-laws or other membership or operating rules of the Card Association, in each
case, applicable to Bank; (iv) require the consent or approval of any other
party to any contract, instrument or commitment to which any Bank is a party or
by which it is bound; or (v) require any filing with, notice to, consent or
approval of, or any other action to be taken with respect to, any Governmental
Authority, except, in the cases of clauses (i), (iv) and (v), for such
conflicts, breaches, defaults, violations or failures to obtain such consents or
approvals or make or obtain such filings, notices, consents and approvals as
would not reasonably be expected to have, individually or in the aggregate, a
material adverse effect upon the Program, and except, in the case of clause
(iii), for any immaterial breach or violation of any such Applicable Law,
Applicable Order, by-laws or rules.

(d) No Litigation. No action, claim, litigation, proceeding, arbitration or
investigation is pending or, to the Knowledge of Bank, threatened against Bank
or any of its Affiliates, at law, in equity or otherwise, by or before any
Governmental Authority, to which Bank or any of its Affiliates is a party, which
would reasonably be expected to, individually or in the aggregate, have a
material adverse effect on the Program.

(e) Bank Licensed Marks. Bank or one or more of its Affiliates owns the Bank
Licensed Marks and Bank has the right, power and authority to grant the rights
to use Bank Licensed Marks expressly granted herein.

(f) FDIC Insurance. Bank’s deposit accounts are insured by the FDIC to the
fullest extent permitted by Applicable Law, and to Bank’s Knowledge, no
proceeding is contemplated to revoke such insurance.

(g) Card Associations. Bank is a member in good standing of the Card Association
and has full authority under the by-laws and other membership and operating
rules of the Card Association to issue the Co-Branded Credit Cards and otherwise
perform its obligations under this Agreement.

11.3 General Covenants of the FDS Companies.

(a) Litigation. Each of the FDS Companies promptly shall notify Bank in writing
if it receives written notice of any litigation that, if adversely determined,
would reasonably be expected to have a material adverse effect on the Program,
the Accounts in the aggregate or the FDS Companies’ ability to perform their
obligations hereunder.

(b) Reports and Notices. Each of the FDS Companies shall provide Bank with a
facsimile notice specifying the nature of any FDS Event of Default, or any event
which, with the giving of notice or passage of time or both, would constitute an
FDS Event of Default, or any development or other information which is likely to
have a material adverse effect on the Program, the Accounts, Cardholder
Indebtedness or the FDS Companies’ ability to perform their obligations pursuant
to this Agreement. Notices pursuant to this Section 11.3(b) relating to the FDS
Events of Default shall be provided within two (2) Business Days after any of
the FDS

 

62



--------------------------------------------------------------------------------

Companies has Knowledge of the existence of such default. Notices relating to
all other events or developments described in this Section 11.3(b) shall be
provided (i) promptly after any of the FDS Companies has Knowledge of the
existence of such event or development if such event or development has already
occurred, and (ii) with respect to events or developments that have yet to
occur, as early as reasonably practicable under the circumstances. Any notice
provided under this section shall be confirmed in writing to Bank within five
(5) Business Days after the transmission of the initial notice.

(c) Applicable Law/Operating Procedures. The FDS Companies shall at all times
during the Term comply in all material respects with Applicable Law affecting
their obligations under this Agreement and the Operating Procedures.

(d) Disputes with Cardholders. The FDS Companies shall reasonably cooperate with
Bank in a timely manner (but in no event less promptly than required by
Applicable Law) to resolve all disputes with Cardholders.

(e) Books and Records. Prior to the Systems Transition Date, the FDS Companies
shall keep adequate records and books of account with respect to the Accounts
and Cardholder Indebtedness in which proper entries, reflecting all of the FDS
Companies’ transactions relating to the Program are made in accordance with the
terms of this Agreement. The FDS Companies shall keep adequate records and books
of account with respect to their activities relating to the Program, in which
proper entries reflecting all of the FDS Companies’ transactions are made in
accordance with the terms of this Agreement. All of the records, files and books
of account of the FDS Companies relating to the Program shall be in all material
respects complete and correct and shall be maintained in accordance with good
business practice and Applicable Law.

11.4 General Covenants of Bank.

(a) Litigation. Bank promptly shall notify FDS in writing if it receives written
notice of any litigation that, if adversely determined, would reasonably be
expected to have a material adverse effect on the Program, the Accounts in the
aggregate or Bank’s ability to perform its obligations hereunder.

(b) Reports and Notices. Bank shall provide FDS with a facsimile notice
specifying the nature of any Bank Event of Default, or any event which, with the
giving of notice or passage of time or both, would constitute a Bank Event of
Default, or any development or other information which is likely to have a
material adverse effect on the Program, the Accounts or Bank’s ability to
perform its obligations pursuant to this Agreement. Notice pursuant to this
Section 11.4(b) relating to Bank Events of Default shall be provided within two
(2) Business Days after Bank has Knowledge of the existence of such default.
Notices relating to all other events or developments described in this
Section 11.4(b) shall be provided (i) promptly after Bank obtains Knowledge of
the existence of such event or development if such event or development has
already occurred, and (ii) with respect to events or developments that have yet
to occur, as early as reasonably practicable under the circumstances. Any notice
produced under this section shall be confirmed in writing to the FDS Companies
within five (5) Business Days after transmission of the initial notice.

 

63



--------------------------------------------------------------------------------

(c) Applicable Law/Operating Procedures. Bank shall at all times during the Term
comply in all material respects with Applicable Law affecting its obligations
under this Agreement and the Operating Procedures. Bank shall at all times
during the Term maintain its federal bank charter.

(d) Books and Records. Bank shall keep adequate records and books of account
with respect to the Accounts and Cardholder Indebtedness in which proper
entries, reflecting all of Bank’s financial transactions relating to the
Program, are made in accordance with the terms of this Agreement. Bank shall
keep adequate records and books of account with respect to their activities
relating to the Program, in which proper entries reflecting all of Bank’s
financial transactions are made in accordance with the terms of this Agreement.
All of Bank’s records, files and books of account relating to the Program shall
be in all material respects complete and correct and shall be maintained in
accordance with good business practice and Applicable Law.

(e) FDIC Insurance. Bank’s deposit accounts shall be insured by the FDIC to the
fullest extent permitted by Applicable Law throughout the Term.

(f) Card Association. Bank and, from and after the Effective Date, any assignee
thereof shall be members in good standing of the Card Association throughout the
Term.

(g) Special Conditions. In the event that any Special Condition applicable to
Bank or any of its Affiliates results in any of such Parties being required to
incur costs to ensure that the Program remains in compliance with Applicable
Law, such incremental costs shall be paid for or reimbursed by Bank and shall
not be deemed to be Program Expenses or otherwise reduce Pre-tax Profit.
“Special Condition” means any Applicable Order or any other requirement of
Applicable Law affecting the operation of the Program by Bank and its
Affiliates, other than any such Applicable Order or requirement of general
application that similarly affects other Credit Card Banks that are national
banks or federally-chartered savings associations.

ARTICLE XII

ACCESS, AUDIT AND DISPUTE RESOLUTION

12.1 Access Rights. Each Party shall permit the other Party and its
representatives and regulators to visit its facilities related to the Program
during normal business hours with reasonable advance notice and at times and in
a manner that does not unreasonably disrupt its normal business operations. Each
Party shall also permit the other Party and its representatives and regulators
to review (during normal business hours) and obtain copies of the books and
records relating to the Program; provided that neither Party shall be required
to provide access to records to the extent that (a) such access is prohibited by
Applicable Law, (b) such records are legally privileged, (c) such records relate
to other customers of, or credit programs operated by, Bank (or its Affiliates)
or the FDS Companies, or (d) such access would unreasonably disrupt its normal
business operations.

12.2 Audit Rights. Either Party may, from time to time during the Term, at its
sole cost and expense and upon ten (10) days’ prior notice to the other Party,
conduct an audit of (i) the financial and operational records that are under the
control and/or direction of the other Party and relate to the Program or can be
reasonably segregated; and/or (ii) the operations of the other Party to ensure

 

64



--------------------------------------------------------------------------------

such Party’s compliance with its obligations under this Agreement; provided,
however, that any such audit shall only be permitted at times and in a manner
that does not unreasonably interfere with the other Party’s normal business
operations, including that any such audit shall be conducted during normal
business hours in accordance with generally accepted auditing standards and the
auditing Party shall employ such reasonable procedures and methods as necessary
and appropriate in the circumstances, minimizing interference with the audited
Party’s normal business operations. The audited Party shall use reasonable
efforts to facilitate the auditing Party’s review, including making reasonably
available such personnel of the audited Party, its Affiliates and its service
providers to assist the auditing Party, its representatives and its regulators
as reasonably requested. The audited Party shall deliver any document or
instrument necessary for the audited Party to obtain such records from any
Person maintaining records for the audited Party and shall maintain records
pursuant to its regular record retention policies. For purposes of this
provision, to the extent reasonably practicable, the audited Party also shall be
required to provide records relating to the Program held by Persons performing
services in connection with the Program at the auditing Party’s request.
Notwithstanding the generality of the foregoing, the audited Party shall not be
required to provide access to records to the extent that (a) such access is
prohibited by Applicable Law, (b) such records are legally privileged, or
(c) such records relate to other customers of, or credit programs operated by,
the audited Party.

12.3 Dispute Resolution. Any dispute among the Parties arising out of or
relating to this Agreement, including with respect to the interpretation of any
provision of this Agreement and with respect to the performance by Bank or the
FDS Companies hereunder shall be resolved as provided in this Section 12.3;
provided, however, that this provision shall not limit either Party’s right to
seek any provisional or other remedy, including, without limitation, specific
performance or injunctive relief from any court of competent jurisdiction, as
may be necessary, in the aggrieved Party’s sole discretion, to protect its
rights under this Agreement. This Section 12.3 does not apply to disputes among
the Operating Committee members with respect to decisions expressly allocated to
the Operating Committee pursuant to this Agreement (other than matters submitted
to the Operating Committee pursuant to the dispute resolution procedure referred
to in Section 12.3(a)(i)(B)). Such disputes shall be resolved in accordance with
Section 3.2.

(a) Informal Dispute Resolution.

(i) Prior to the initiation of formal dispute resolution procedures, the Parties
shall first attempt to resolve their dispute informally, as follows:

(A) Operating Committee. Upon the written request of either Party containing a
short statement as to the nature of the dispute and the requesting Party’s
position with respect thereto, the Operating Committee shall meet for the
purpose of negotiating in good faith to seek resolution of such dispute.

(B) Executive Committee. If, after a period of five (5) Business Days, the
Operating Committee is unable to resolve the dispute to the satisfaction of the
FDS Companies and Bank, the dispute shall be brought before the Executive
Committee, the members of which shall in good faith seek resolution of such
dispute.

 

65



--------------------------------------------------------------------------------

(C) Appointment of Representatives. If, after a period of five (5) Business
Days, the Executive Committee is unable to resolve the dispute to the
satisfaction of both the FDS Companies and Bank, such unresolved matter shall be
referred to the President of Citi Cards and the President of FDS’s retail
business, whose task it will be to meet for the purpose of negotiating in good
faith to seek resolution of the dispute.

With respect to clauses (A), (B) and (C) above, the location, format, frequency,
duration and conclusion of these discussions shall be left to the discretion of
the Operating Committee, Executive Committee and representatives, respectively.
With respect to clause (C) above, upon agreement, the representatives may
utilize other alternative dispute resolution procedures such as mediation to
assist in the negotiations.

With respect to clauses (A), (B) and (C) above, discussions, documents and
correspondence exchanged among the representatives, or submitted to the
Operating Committee or the Executive Committee for purposes of these
negotiations, shall be treated as confidential information developed for
purposes of settlement, exempt from discovery and production, which shall not be
admissible in the arbitration described below or in any lawsuit without the
concurrence of the Parties. Documents identified in or provided with such
communications, which were not prepared for the purposes of the negotiations,
are not so exempted and may, if otherwise admissible, be admitted in evidence in
the arbitration or lawsuit.

(ii) Formal proceedings for the resolution of the dispute pursuant to
Section 12.3(b) shall not be commenced until the earlier of:

(A) either of the designated representatives concludes in good faith that
amicable resolution through continued negotiation of the dispute does not appear
likely and so states in a notice to the other designated representative or in a
joint declaration signed by each of them; or

(B) twenty (20) Business Days after the appointment of designated
representatives pursuant to Section 12.3(a)(i)(C) above (it being understood
that this period shall be deemed to run notwithstanding any claim that the
process described in this Section 12.3 was not followed or completed).

(iii) This Section 12.3 shall not be construed to prevent a Party from
instituting, and a Party is authorized to institute, formal proceedings earlier
than provided in clause (ii) above, to avoid the expiration of any applicable
limitations period, to preserve a superior position with respect to other
creditors, or as provided in Section 12.3(c).

 

66



--------------------------------------------------------------------------------

(b) Arbitration. If the Parties are unable to resolve a dispute as provided in
Section 12.3(a), then the Parties may agree that such dispute be submitted to
mandatory and binding arbitration. Where the Parties have agreed to arbitrate a
specific matter after it has arisen, the following conditions will apply:

(i) Agreement to Arbitrate. Provided the Parties specifically agree (in their
sole discretion) in writing signed by their authorized representatives
specifically referencing this Section 12.3(b) to submit to arbitration for the
dispute described in such writing, such dispute, claim or controversy relating
in any way to this Agreement shall be settled by arbitration in accordance with
the Commercial Arbitration Rules of the AAA. No damages excluded by or in excess
of any damage limitations set forth in this Agreement shall be awarded. The
arbitrator is prohibited from awarding punitive damages. If such arbitration is
agreed to, notwithstanding the then current specified Commercial Arbitration
Rules of the AAA, the terms of this Agreement, including the terms set forth in
this Section 12.3(b), shall supersede any AAA rule in conflict herewith. In
addition, the arbitrator, in deciding all matters and in fashioning an
appropriate remedy or relief, shall be bound to apply the substantive laws of
the State of Delaware. In no event may any demand for arbitration be made on any
date on or after which the institution of legal or equitable proceedings based
on the applicable dispute would be barred by the applicable statute of
limitations or by any provision of this Agreement.

(ii) Selection of Arbitrator. The Disputing Party shall notify the AAA and the
other Party in writing and shall request that the AAA furnish a list of five
(5) possible arbitrators who shall have substantial experience in the
substantive area of the dispute. Each Party shall have fifteen (15) days to
reject two (2) of the proposed arbitrators. If only one individual has not been
so rejected, he or she shall serve as arbitrator; if two or more individuals
have not been so rejected, unless the Parties have agreed on one of such
individuals to be the arbitrator, the AAA shall select the arbitrator from those
individuals.

(iii) Conduct of Arbitration. Discovery shall be controlled by the arbitrator
and shall be permitted to the extent deemed by the Parties and the arbitrator to
be reasonable in the circumstances. Examples of the types of discovery that may
be permitted include:

 

  (A) interrogatories,

 

  (B) demands to produce documents,

 

  (C) requests for admission, and

 

  (D) depositions of a reasonable number of knowledgeable fact witnesses.

The arbitration hearing shall be commenced within sixty (60) days of the demand
for arbitration. The arbitrator shall control the scheduling so as to process
the matter expeditiously. The Parties may submit written briefs. The times
specified in this Section may be extended upon mutual agreement of the Parties
or by the arbitrator upon a showing of good cause.

(iv) Replacement of Arbitrator. Should the arbitrator refuse or be unable to
proceed with arbitration proceedings as called for by this Section 12.3(b), such
arbitrator shall be replaced by an arbitrator selected by mutual agreement of
the Parties or, failing such agreement, by the AAA from the other four
(4) arbitrators originally proposed by the AAA and not rejected by the Parties,
if any, or if there are no remaining proposed arbitrators who have not been
rejected, by repeating the process of selection described in Section 12.3(b)(ii)
above. If an arbitrator is replaced pursuant to this Section 12.3(b)(iv), then a
rehearing shall take place in accordance with the provisions of this
Section 12.3(b).

 

67



--------------------------------------------------------------------------------

(v) Findings and Conclusions. The arbitrator rendering judgment upon disputes
between the Parties as provided in this Section 12.3(b) shall, after reaching
judgment and award, prepare and distribute to the Parties within thirty
(30) days after the close of hearings, or as soon thereafter as is practicable
in the circumstances, a writing describing the findings of fact and conclusions
of law relevant to such judgment and award and containing an opinion setting
forth the reasons for the giving or denial of any award. The award of the
arbitrator shall be final and binding on the Parties, and judgment thereon may
be entered in any court of competent jurisdiction.

(vi) Place of Arbitration Hearings. The arbitration shall be held at a mutually
agreed upon location or a neutral location determined by the arbitrator if the
Parties do not agree.

(vii) Fees. Each Party shall bear its own costs of these procedures. A Party
seeking discovery shall reimburse the responding Party the costs of production
of documents (to include search time and reproduction costs). The Parties shall
equally split the fees of the arbitration cost, the court reporter’s transcript,
and the arbitrator.

(viii) Confidentiality. The Parties, their representatives and participants and
the arbitrator shall hold the existence, content and result of the arbitration
in confidence, except to the limited extent necessary to enforce a final
settlement agreement or to obtain or enforce a judgment on an arbitration
decision and award.

(c) Litigation.

(i) Immediate Injunctive Relief. If a Party makes a good faith determination
that a breach of the terms of this Agreement by the other Party is such that a
temporary restraining order or other injunctive relief is the only appropriate
and adequate remedy, such Party shall be authorized to seek immediate injunctive
relief without regard to Section 12.3(a) or 12.3(b). If a Party files a pleading
with a court seeking immediate injunctive relief and such pleading is challenged
by the other Party and the injunctive relief sought is not awarded in
substantial part, the Party filing such pleading shall pay all of the costs and
attorneys’ fees of the Party successfully challenging the pleading.

(ii) Litigation in Lieu of Arbitration. So long as no arbitration proceeding has
been commenced by one Party and accepted by the other Party as provided in
Section 12.3(b)(i), after the dispute resolution procedures set forth in
Section 12.3(a) or either of the events set forth in Section 12.3(a)(ii) has
occurred, either Party shall be authorized to initiate litigation in order to
resolve the dispute.

(d) Continued Performance. Subject to Articles XV and XVI, each Party agrees to
continue performing its obligations under this Agreement while any dispute is
being resolved except to the extent the issue in dispute precludes performance
(it being understood and agreed by the Parties that a dispute over payment shall
not be deemed to preclude performance).

 

68



--------------------------------------------------------------------------------

ARTICLE XIII

CONFIDENTIALITY

13.1 General Confidentiality.

(a) For purposes of this Agreement, “Confidential Information” means any of the
following: (i) information that is provided by or on behalf of the FDS
Companies, on the one hand, or Bank, on the other hand, to the other Party or
its agents in connection with the Program (including information provided prior
to the date hereof or the Effective Date); (ii) information about the FDS
Companies or Bank or their Affiliates, or their respective businesses or
employees, that is otherwise obtained by the other Party in connection with the
Program, in each case including: (A) information concerning marketing plans,
objectives and financial results; (B) information regarding business systems,
methods, processes, financing data, programs, products and Value Proposition
terms and features and tests thereof; (C) information unrelated to the Program
obtained by the FDS Companies or Bank in connection with this Agreement,
including by accessing or being present at the business location of the other
Party; and (D) proprietary technical information, including source codes;
(iii) the terms and conditions of this Agreement; and (iv) the Marketing Plan.
The provisions of this Article XIII governing Confidential Information shall not
govern Cardholder Data, FDS Shopper Data or FDS Prospect List, which shall be
governed by the provisions of Article VI.

(b) The restrictions on disclosure of Confidential Information under this 0
shall not apply to information received or obtained by the FDS Companies or
Bank, as the case may be, that: (i) is or becomes generally available to the
public other than as a result of disclosure in breach of this Agreement or any
other confidentiality obligations; (ii) is lawfully received on a
non-confidential basis from a third party authorized to disclose such
information without restriction and without breach of this Agreement; (iii) is
contained in, or is capable of being discovered through examination of, publicly
available records or products; (iv) is required to be disclosed by Applicable
Law (but only to the extent of such required disclosure); provided that the
Party subject to such Applicable Law shall use reasonable efforts to avoid such
disclosure and notify the other Party of any such use or requirement prior to
disclosure of any Confidential Information obtained from the other Party in
order to afford such other Party an opportunity to seek a protective order to
prevent or limit disclosure of the Confidential Information to third parties;
provided, further, that such information shall be disclosed only to the extent
required by such Applicable Law and shall otherwise remain Confidential
Information; or (v) is developed by the FDS Companies or Bank, as the case may
be, without the use of any proprietary, non-public information provided by the
other Party under this Agreement. Nothing herein shall be construed to permit
the Receiving Party (as defined below) to disclose to any third party any
Confidential Information that the Receiving Party is required to keep
confidential under Applicable Law.

(c) The terms and conditions of this Agreement, the Business Plan, the Marketing
Plan and the Budget shall each be the Confidential Information of the FDS
Companies and Bank, and each of the Parties to this Agreement shall be deemed to
be a Receiving Party of each of them.

 

69



--------------------------------------------------------------------------------

(d) If the FDS Companies, on the one hand, or Bank, on the other hand, receive
Confidential Information of the other Party (“Receiving Party”), the Receiving
Party shall do the following with respect to the Confidential Information of the
other Party (“Disclosing Party”): (i) keep the Confidential Information of the
Disclosing Party secure and confidential; (ii) treat all Confidential
Information of the Disclosing Party with the same degree of care as it accords
its own Confidential Information, but in no event less than a reasonable degree
of care; and (iii) implement and maintain commercially reasonable physical,
electronic, administrative and procedural security measures, including
commercially reasonable authentication, access controls, virus protection and
intrusion detection practices and procedures.

(e) Upon reasonable request, the FDS Companies and Bank shall have the right to
review the other Party’s information security standards and shall notify the
other Party prior to materially modifying such procedures.

13.2 Use and Disclosure of Confidential Information.

(a) Each Receiving Party shall use and disclose the Confidential Information of
the Disclosing Party only for the purpose of performing its obligations or
enforcing its rights with respect to the Program or as otherwise expressly
permitted by this Agreement, and shall not accumulate in any way or make use of
such Confidential Information for any other purpose.

(b) Each Receiving Party shall: (i) limit access to the Disclosing Party’s
Confidential Information to those employees, authorized agents, vendors,
consultants, service providers, accountants, advisors and subcontractors who
have a reasonable need to access such Confidential Information in connection
with the Program, the sale of Program Assets or other assets of FDS and its
Affiliates or the establishment of a new Credit Card or other program or
arrangement for an FDS Company, in each case in accordance with the terms of
this Agreement, and (ii) ensure that any Person with access to the Disclosing
Party’s Confidential Information agrees to be bound by confidentiality
provisions consistent with the provisions of this 0.

13.3 Unauthorized Use or Disclosure of Confidential Information. Each Receiving
Party agrees that any unauthorized use or disclosure of Confidential Information
of the Disclosing Party might cause immediate and irreparable harm to the
Disclosing Party for which money damages might not constitute an adequate
remedy. In that event, the Receiving Party agrees that injunctive relief may be
warranted in addition to any other remedies the Disclosing Party may have. In
addition, the Receiving Party agrees promptly to advise the Disclosing Party by
telephone and in writing via facsimile of any security breach that may have
compromised any Confidential Information or of any unauthorized
misappropriation, disclosure or use by any Person of the Confidential
Information of the Disclosing Party which may come to its attention, and to take
all steps at its own expense reasonably requested by the Disclosing Party to
limit, stop or otherwise remedy such breach, misappropriation, disclosure or
use.

13.4 Return or Destruction of Confidential Information. Upon the termination or
expiration of this Agreement, the Receiving Party shall comply with the
Disclosing Party’s reasonable instructions regarding the disposition of the
Disclosing Party’s Confidential Information, which may include return of any and
all the Disclosing Party’s Confidential Information (including any electronic or
paper copies, reproductions, extracts or summaries thereof); provided, however,
that the Receiving Party in possession of tangible

 

70



--------------------------------------------------------------------------------

property containing the Disclosing Party’s Confidential Information may retain
one archived copy of such material, subject to the terms of this Agreement,
which may be used solely for regulatory purposes and may not be used for any
other purpose. Such compliance shall be certified in writing, including a
statement that no copies of Confidential Information have been kept, except as
necessary for regulatory purposes.

ARTICLE XIV

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

14.1 Events of Default. The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an Event of Default
by a Party hereunder:

(a) Such Party shall fail to make a payment of any material amount due and
payable pursuant to this Agreement (other than the settlement of amounts due in
respect of FDS Charge Transaction Data) and such failure shall remain
un-remedied for a period of five (5) Business Days after the non-defaulting
Party shall have given written notice thereof.

(b) Such Party shall fail to perform, satisfy or comply with any obligation,
condition, covenant or other provision contained in this Agreement (other than
failure to comply with any SLAs), and such failure shall remain unremedied for a
period of thirty (30) days after the other Party shall have given written notice
thereof specifying the nature of such failure in reasonable detail; provided
that such failure shall not constitute an Event of Default if either (i) the
defaulting Party shall have initiated and diligently pursued a cure within such
time and such cure is completed within sixty (60) days from the date of written
notice regarding such failure or (ii) such failure has not had and would not
reasonably be expected to have, a material adverse effect on the licensed marks
of the non-defaulting Party, and has not had, and would not reasonably be
expected to have, a material adverse impact on the Program or the non-defaulting
Party.

(c) Any representation or warranty by such Party contained in this Agreement
shall not be true and correct in any respect as of the date when made, and the
Party making such representation or warranty shall fail to cure the event giving
rise to such breach within thirty (30) days after the other Party shall have
given written notice thereof specifying the nature of such breach in reasonable
detail; provided that such breach shall not constitute an Event of Default if
either (i) the defaulting Party shall have initiated and diligently pursued a
cure within such time and such cure is completed within sixty (60) days from the
date of written notice regarding such breach or (ii) such breach has not had,
and would not reasonably be expected to have, a material adverse effect on the
licensed marks of the non-defaulting Party, and has not had, and would not
reasonably be expected to have, a material adverse impact on the Program or the
non-defaulting Party.

 

71



--------------------------------------------------------------------------------

14.2 Defaults by Bank. The occurrence of any one or more of the following events
(regardless of the reason therefor) shall constitute an Event of Default by Bank
hereunder:

(a) Bank fails to settle FDS Charge Transaction Data and make payment in full
therefor within twenty-four (24) hours of the time that such settlement payment
is due pursuant to Section 8.4.

(b) CEBA Bank or Citibank, N.A. shall no longer be solvent or shall fail
generally to pay its debts as they become due or there shall be a substantial
cessation of the regular course of business of CEBA Bank or Citibank, N.A.

(c) The FDIC or any other regulatory authority having jurisdiction over CEBA
Bank or Citibank, N.A. shall order the appointment of a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) of such
entity or of any substantial part of its properties, or order the winding-up or
liquidation of the affairs of such entity, and such order shall not be vacated,
discharged, stayed or bonded within sixty (60) days from the date of entry
thereof.

(d) CEBA Bank or Citibank, N.A. shall (i) consent to the institution of
proceedings specified in paragraph (c) above or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) of such entity or of any substantial part of
its properties, or (ii) take corporate or similar action in furtherance of any
such action.

(e) During the Term, Bank Parent’s senior unsecured debt rating falls to or
below BBB+ according to Standard and Poor’s rating system or to or below Baa1
according to Moody’s Investors’ Service rating system, or any such debt rating
is withdrawn.

(f) Bank shall fail to meet one or more SLAs expressly giving rise to the right
to terminate hereunder.

14.3 Defaults by the FDS Companies. The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an Event
of Default by the FDS Companies hereunder:

(a) FDS or the Equity Holder shall no longer be solvent or shall fail generally
to pay its debts as they become due or there shall be a substantial cessation of
FDS’s regular course of business.

(b) A petition under the U.S. Bankruptcy Code or similar law shall be filed
against FDS and not be dismissed within ninety (90) days.

(c) A decree or order by a court having jurisdiction (i) for relief in respect
of FDS pursuant to Bankruptcy Code or any other applicable bankruptcy or other
similar law, (ii) for appointment of a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) of FDS or of any
substantial part of its properties, or (iii) ordering the winding-up or
liquidation of the affairs of FDS shall, in any such case be entered, and shall
not be vacated, discharged, stayed or bonded within ninety (90) days from the
date of entry thereof.

(d) FDS shall (i) file a petition seeking relief pursuant to the Bankruptcy Code
or any other applicable bankruptcy or other similar law, (ii) consent to the
institution of proceedings pursuant thereto or to the filing of any such
petition or to the appointment

 

72



--------------------------------------------------------------------------------

of or taking possession by a custodian, receiver, liquidator, assignee, trustee
or sequestrator (or similar official) of FDS or any substantial part of its
properties, or (iii) take corporate or similar action in furtherance of any such
action.

14.4 Remedies for Events of Default. In addition to any other rights or remedies
available to the Parties at law or in equity, upon the occurrence of an Event of
Default pursuant to Section 14.1, 14.2 or 14.3, the non-defaulting Party shall
be entitled to collect from the defaulting Party any amount indisputably in
default plus interest based on the Federal Funds Rate.

ARTICLE XV

TERM/TERMINATION

15.1 Term. This Agreement shall continue in full force and effect for ten (10)
years from the last to occur of the Second Closing Date or the Third Closing
Date (the “Initial Term”). The Agreement shall renew automatically without
further action of the Parties for a single three (3) year term (the “Renewal
Term”), unless Bank provides written notice of termination at least one (1) year
prior to the expiration of the Initial Term or an FDS Company provides written
notice of termination at least six (6) months prior to the expiration of the
Initial Term.

15.2 Termination by the FDS Companies Prior to the End of the Initial Term or
Renewal Term. FDS, on behalf of the FDS Companies, may terminate this Agreement
prior to the end of the Initial Term or the Renewal Term, upon written notice
given not more than ninety (90) days after becoming aware of the occurrence of
the relevant event set forth below, in the event of any of the following:

(a) after the occurrence of a Partner Event of Default;

(b) upon thirty (30) days’ prior written notice if (i) there is a Change of
Control of Bank Parent or (ii) one or more Persons that is not an Affiliate of
Bank on the date of this Agreement acquires a direct or indirect controlling
interest in Bank or any other Person conducting a substantial part of the Credit
Card business conducted within the corporate group of Bank Parent or such
corporate group otherwise disposes of or terminates a substantial part of such
Credit Card business;

(c) upon thirty (30) days’ prior written notice if there is a Change of Control
of FDS if the other Party to such Change of Control transaction issues, offers
or otherwise provides (either itself or through Affiliates) or is party to any
contractual arrangement with any other Person to issue, offer or otherwise
provide, any Credit Card in the United States;

(d) upon thirty (30) days’ prior written notice if there is a change in
Applicable Law and (i) such change would limit or otherwise restrict in any
material respect the level of access and use by FDS and its Affiliates of the
Cardholder Data as contemplated by this Agreement and (ii) the restrictions
under Applicable Law on the level of access to or use of Cardholder Data by FDS
and its Affiliates after giving effect to such change would be materially
lessened if FDS and its Affiliates operated the Program themselves

 

73



--------------------------------------------------------------------------------

and/or with a Person other than Bank; provided, however, that prior to
delivering a notice of termination pursuant to this Section 15.2(d), FDS shall
engage in good faith negotiations with Bank to modify the Program in a way that
would preserve at least the same level of access and use of such data for the
benefit of FDS and its Affiliates following the relevant change in Applicable
Law as was permissible prior to the date of this Agreement, such negotiations
not to terminate (in the absence of an agreement between the Parties on any
modification) earlier than thirty (30) days after the earlier of (i) the date on
which one of the Parties delivers a notice to the other that the relevant change
in Applicable Law is likely to occur or (ii) the date on which the relevant
change in Applicable Law takes effect; or

(e) upon termination of the Purchase Agreement by FDS pursuant to Section 10.2
or 10.3.

15.3 Termination by Bank Prior to the End of the Initial Term or Renewal Term.
Bank may terminate this Agreement prior to the end of the Initial Term or the
Renewal Term, upon written notice given not more than ninety (90) days after
becoming aware of the occurrence of the relevant event set forth below, in the
event of any of the following:

(a) after the occurrence of an FDS Event of Default;

(b) upon six months prior written notice following an Adverse Sales Development;
or

(c) upon six months prior written notice following the consummation of a Change
of Control of FDS if both (A) the other Party to such Change of Control issues,
offers or otherwise provides (either itself or through Affiliates) or is party
to any contractual arrangement with any other Person to issue, offer or
otherwise provide, any Credit Card in the United States and (B) the Credit Card
business of such other Party or such other contractual arrangement would have a
material adverse effect on the Program.

15.4 Automatic Termination. Upon termination of the Purchase Agreement without
the occurrence of the First Closing, this Agreement shall automatically
terminate and shall be null and void.

ARTICLE XVI

EFFECTS OF TERMINATION

16.1 General Effects.

(a) All solicitations, marketing and advertising of the Program, other than
acceptance of applications through the FDS Channels in the ordinary course of
business consistent with past practice, shall cease upon the expiration or
termination of this Agreement, except as the Parties may otherwise mutually
agree; provided that the Parties shall continue to operate the Program in
accordance with the terms of this Agreement and service the Accounts in good
faith and in the ordinary course of their respective businesses, subject to the
terms of this Agreement, until the provisions of Sections 16.2 and 16.3 are
satisfied. The Parties shall cooperate to ensure the orderly wind-down or
transfer of the Program.

 

74



--------------------------------------------------------------------------------

(b) Upon the satisfaction of the provisions of Section 16.2 and 16.3, all
obligations of the Parties under this Agreement shall cease, except that the
provisions specified in Section 18.25 shall survive.

16.2 The FDS Companies’ Option to Purchase the Program Assets.

(a) If this Agreement expires or is terminated by either Party for whatever
reason, FDS has the option to purchase, or arrange the purchase by a third party
nominated by FDS (a “Nominated Purchaser”), of the Program Assets from Bank.

(b) The purchase option given by Section 16.2(a) is exercisable by FDS or the
Nominated Purchaser serving notice on Bank no later than sixty (60) days after
the receipt of the information with respect to the Program Assets required to be
delivered by Bank pursuant to Section 16.2(e).

(c) If such purchase option is exercised, FDS or the Nominated Purchaser must
complete the purchase of the Program Assets within one hundred eighty (180) days
after the notice has been given pursuant to Section 16.2(b); provided, however,
that such time period shall be extended as necessary to obtain required
regulatory approvals, rating agency consents, and to complete any interim or
transition servicing obligation agreed to by FDS and Bank. The date of such
completion shall be the “Program Purchase Date.”

(d) In the event that FDS or the Nominated Purchaser exercises the purchase
right, the purchase price shall be as follows:

(i) if the purchase right arises upon the expiration of the Initial Term or any
Renewal Term, then such purchase price for the Program Assets shall be the
Adjusted Fair Market Value of the Program Assets;

(ii) if the purchase right arises as a result of a termination of this Agreement
pursuant to Section 15.2(a), then such purchase price for the Program Assets
shall be the lower of (A) Fair Market Value of the Program Assets (which may be
less than the amount of Cardholder Indebtedness) and (B) the amount of
Cardholder Indebtedness at the time of the purchase excluding written-off
Cardholder Indebtedness (in accordance with the write-off policies then
applicable to the Program);

(iii) if the purchase right arises as a result of a termination of this
Agreement pursuant to Section 15.2(b) or 15.3(b), then such purchase price for
the Program Assets shall be an amount equal to the sum of (A) the Fair Market
Value of the Program Assets (which, for purposes of this clause (iii), shall not
be less than Cardholder Indebtedness excluding written-off Cardholder
Indebtedness (in accordance with the write-off policies then applicable to the
Program)) plus (B) if the termination occurs prior to the third anniversary of
the date hereof and after the System Transition Date, an amount equal to the
aggregate amount of all out-of-pocket costs and expenses incurred by Bank in
connection with the conversion of the Program to the Bank Systems pursuant to
Section 7.4 (the “Conversion Costs”);

 

75



--------------------------------------------------------------------------------

(iv) if the purchase right arises as a result of a termination of this Agreement
pursuant to Section 15.2(c) or 15.3(a), then such purchase price for the Program
Assets shall be an amount equal to the sum of (A) the Fair Market Value of the
Program Assets (which, for purposes of this clause (iv) shall not be less than
Cardholder Indebtedness excluding written-off Cardholder Indebtedness (in
accordance with the write-off policies then applicable to the Program)), plus
(B) from and after the Third Closing Date, the amount set forth in Schedule
16.2(d)(iv), plus (C) if the termination occurs prior to the third anniversary
of the date hereof and after the Systems Transition Date, an amount equal to the
Conversion Costs; provided that in no event shall the sum of the amounts set
forth in clauses (A) and (B) be less than the sum of Cardholder Indebtedness at
the time of the purchase excluding written-off Cardholder Indebtedness (in
accordance with the write-off policies then applicable to the Program)) plus the
Unamortized Premium;

(v) if the purchase right arises as a result of a termination of this Agreement
pursuant to Section 15.2(d), then such purchase price for the Program Assets
shall be an amount equal to the sum of (A) the Fair Market Value of the Program
Assets (which, for purposes of this clause (v), shall not be less than
Cardholder Indebtedness excluding written-off Cardholder Indebtedness (in
accordance with the write-off policies then applicable to the Program)) plus
(B) if the termination occurs prior to the third anniversary of the date hereof
and after the Systems Transition Date, an amount equal to the Conversion Costs;
provided that in no event shall the amount set forth in clause (A) be less than
the sum of Cardholder Indebtedness at the time of the purchase excluding
written-off Cardholder Indebtedness (in accordance with the write-off policies
then applicable to the Program)) plus the Unamortized Premium;

(vi) if the purchase right arises as a result of a termination of this Agreement
pursuant to Section 15.2(e), then such purchase price shall be equal to the sum
of (A) Cardholder Indebtedness at the time of purchase excluding written-off
Cardholder Indebtedness (in accordance with the write-off policies then
applicable to the Program) plus (B) any Premium and Additional Premium paid
prior to such date plus (C) the excess, if any, of (i) the interest on such
Premium and Additional Premium at a rate equal to the Federal Funds Rate over
(ii) the aggregate amount of Pre-Tax Profit (but reduced by the FDS Profit
Share) generated pursuant to this Agreement during the period from the Effective
Date to the date of such purchase, plus (D) the cost (which may be a negative
amount) of unwinding the funding strategy Bank has implemented at the request of
FDS and its Affiliates, unless FDS elects to assume such funding arrangement;
and

(vii) if the purchase right arises as a result of a termination of this
Agreement pursuant to Section 15.3(c), then such purchase price shall be equal
to the sum of (A) Cardholder Indebtedness at the time of purchase excluding
written-off Cardholder Indebtedness (in accordance with the write-off policies
then applicable to the Program) plus (B) the Unamortized Premium.

Notwithstanding anything to the contrary contained in this Agreement, in the
event of a purchase of Program Assets following a termination of this Agreement
upon expiration of the Initial Term or Renewal Term, the purchase price payable
for any Cardholder Indebtedness that was outstanding at the time of the First
Closing Date, Second Closing Date or Third Closing Date, shall be the Fair
Market Value of such Cardholder Indebtedness (without regard to the proviso
contained in the definition thereof).

 

76



--------------------------------------------------------------------------------

(e) The Parties shall use commercially reasonable efforts to minimize
transaction costs and Bank shall provide FDS and the Nominated Purchaser and
their respective representatives reasonable access to the records and accounts
relating to the Program Assets for the purpose of conducting due diligence
investigations to determine whether they wish to purchase the Program Assets and
shall provide as soon as reasonably practicable (but in no event more than
fifteen (15) days) following a request therefor from FDS or its Nominated
Purchaser a master file of the Accounts (which shall include data for at least
the twelve (12) month period preceding the month in which the master file is
requested and shall be updated every thirty (30) days); provided, however, that
Bank shall be entitled to require any Nominated Purchaser to enter into
customary confidentiality arrangements before providing it with such access. The
Parties shall promptly negotiate in good faith and execute a purchase agreement
for the Program Assets to be purchased, which shall contain terms and conditions
substantially similar to those in the Purchase Agreement (if applicable) (and,
if FDS or the Nominated Purchaser elects to purchase the outstanding equity
securities of CEBA Bank that are not owned by FDS or any of its Affiliates,
terms and conditions customary for the sale of such an entity controlled by a
third party). The Parties shall cooperate with one another in connection with
the conversion of the Program Assets to the Systems of the FDS Companies or the
Nominated Purchaser and Bank shall provide reasonable assistance to the FDS
Companies or the Nominated Purchaser in connection with the conversion of the
Program Assets, including the provision of interim services in accordance with
the provisions of this Agreement until such conversion occurs. The Parties shall
not unreasonably withhold or delay execution of such purchase agreement or any
other documents necessary to effectuate such sale. The Parties shall use
reasonable efforts to ensure that the Program Purchase Date occurs as promptly
as reasonably practicable following the execution of such purchase agreement.

16.3 Dedicated Program Personnel. Upon termination or expiration of the Program
for any reason and until the date that is ninety (90) days after Bank ceases to
provide any services hereunder, FDS shall have the right to offer employment to
employees and independent contractors of Bank and any of Bank’s Affiliates that
perform all or substantially all of their work for Bank or its Affiliates in
connection with the Program. Bank shall cooperate with the FDS Companies in
offering employment to such employees and independent contractors and
transitioning such persons to the FDS Companies, including, subject to
Applicable Law, providing reasonably requested information regarding such
persons to the FDS Companies.

16.4 Rights of Bank if Purchase Option Not Exercised. If this Agreement expires
or is terminated and FDS gives written notice that it shall not exercise its
option referred to in Section 16.2 or otherwise fails to exercise its option
within the time period specified in Section 16.2, the FDS Companies shall have
no further rights whatsoever in the Program Assets. In such event, the following
provisions shall apply:

(a) Bank shall have the right at its sole discretion on or after the expiration
or termination of this Agreement to:

(i) issue to Cardholders a replacement or substitute Credit Card (which card
must not bear any FDS Licensed Marks or any other trademarks or source
indicators confusingly similar thereto) with such characteristics as Bank
considers appropriate and with the cost of card re-design and re-issue being
borne by Bank; provided that the replacement or substitute Credit Card shall

 

77



--------------------------------------------------------------------------------

not be issued in cooperation with any business referred to in Schedule 2.5 in
any MSA within which the FDS Companies are still operating stores; provided,
further, that the FDS Companies shall be permitted to add an enclosure to the
last two (2) Billing Statements (with respect to each of the Private Label
Accounts and the General Purpose Accounts) to the effect that the Program has
been terminated;

(ii) subject to Applicable Law, notify Cardholders that Bank shall cease
providing credit under the Accounts and require repayment of all amounts
outstanding on all Accounts until all associated receivables have been repaid;

(iii) sell the Accounts and associated receivables to a third party purchaser,
other than a competitor of FDS and its Affiliates (which shall include those
companies listed on Schedule 2.5), selected by Bank at a price agreed between
Bank and the purchaser; or

(iv) any combination of (i), (ii) and (iii).

(b) If this Agreement expires or is terminated and FDS gives written notice that
it shall not exercise its option referred to in Section 16.2 or otherwise fails
to exercise its option within the time period specified in Section 16.2, the FDS
Companies shall provide reasonable assistance in connection with the conversion
of any Program Assets resident on FDS Systems to Bank Systems, including
provision of interim services in accordance with the provisions of this
Agreement until such conversion occurs, which shall not be later than one
hundred eighty (180) days after FDS gives written notice that it shall not
exercise its option referred to in Section 16.2 or after the time period for FDS
to exercise such option shall have expired. The Parties shall bear their
respective costs and expenses of any such conversion and the transitioning of
services performed by the FDS Companies to Bank.

(c) Within sixty (60) days after FDS gives written notice that it shall not
exercise its option referred to in Section 16.2 or after the time period for FDS
to exercise such option shall have expired, Bank shall no longer use any of the
FDS Licensed Marks (or any other trademarks or source indicators confusingly
similar thereto) and must rebrand the FDS Credit Cards; provided that Bank may
use the FDS Licensed Marks to communicate with Cardholders in connection with
the billing and collection of Accounts and as otherwise required by Applicable
Law for up to one hundred eighty (180) days after such written notice or
expiration.

ARTICLE XVII

INDEMNIFICATION

17.1 FDS Indemnification of Bank. From and after the Effective Date, FDS shall
indemnify and hold harmless Bank, its Affiliates, and its respective officers,
directors and employees from and against and in respect of any and all losses,
liabilities, damages (direct and indirect), costs and expenses of whatever
nature, including reasonable attorneys’ fees and expenses, which are caused or
incurred by, result from, arise out of or relate to:

(a) any FDS Company’s negligence or recklessness or willful misconduct
(including acts and omissions) in performing its obligations under this
Agreement;

 

78



--------------------------------------------------------------------------------

(b) any breach by an FDS Company of any of the terms, covenants,
representations, warranties or other provisions contained in this Agreement;
provided that a breach of any SLA set forth in Schedule 7.3 shall be subject to
the remedies set forth in such Schedule;

(c) any actions or omissions of Bank taken or not taken at an FDS Company’s
written request or direction pursuant to this Agreement except where Bank would
have been otherwise required to take such action (or refrain from acting) absent
the request or direction of the FDS Companies;

(d) dishonest or fraudulent acts by an FDS Company, or any of its Affiliates,
agents or employees, in connection with the Program (except to the extent
charged back pursuant to Section 8.5);

(e) the sale of any FDS Goods and Services in an FDS Channel or any failure by
the FDS Companies or their Affiliates to satisfy any of their obligations to
third parties with respect to the sale by them to such third parties of FDS
Goods and Services;

(f) any Solicitation Materials (i) distributed by an FDS Company and not
approved by the Operating Committee or (ii) provided by Bank;

(g) any claim, suit or proceeding by any Governmental Authority or other third
party arising out of the failure of FDS or any of its Affiliates to comply with
Applicable Law in connection with the Program or the Operating Procedures,
unless such failure was the result of any action taken or not taken by FDS or
such Affiliate at the written request or direction of Bank or any of its
Affiliates;

(h) the FDS Companies’ Inserts or Billing Statement messages; and

(i) allegations by a third party that the use of the FDS Licensed Marks or the
FDS Systems constitutes infringement, misappropriation, dilution or other
violation of any Intellectual Property right of such third party.

17.2 Bank Indemnification of the FDS Companies. From and after the Effective
Date, Bank shall indemnify and hold harmless the FDS Companies, their Affiliates
and their respective officers, directors and employees from and against and in
respect of any and all losses, liabilities, damages, costs and expenses of
whatever nature, including reasonable attorneys’ fees and expenses, which are
caused or incurred by, result from, arise out of or relate to:

(a) its obligations under this Agreement;

(b) any breach by Bank or any of its Affiliates, employees or agents of any of
the terms, covenants, representations, warranties or other provisions contained
in this Agreement or any Credit Card Agreement; provided that a breach of any
SLA set forth in Schedule 7.3 shall be subject to the remedies set forth in such
Schedule;

(c) any actions or omissions by any of the FDS Companies taken or not taken at
the written request or direction of Bank or any of its Affiliates pursuant to
this Agreement, except where the FDS Companies would have been otherwise
required to take such action (or refrain from acting) absent such request or
direction;

 

79



--------------------------------------------------------------------------------

(d) dishonest or fraudulent acts by Bank, or any of its Affiliates, agents or
employees, in connection with the Program;

(e) any failure by Bank or its Affiliates to satisfy any of their obligations to
Cardholders with respect to the Program pursuant to the terms of the applicable
Credit Card Agreements;

(f) any Account Documentation and Solicitation Materials approved by the
Operating Committee and used by any of the FDS Companies in that form that fails
to comply with Applicable Law;

(g) any claim, suit or proceeding by any third party (i) arising out of the
failure of Bank or any of its Affiliates to comply with Applicable Law in
connection with the Program unless such failure was the result of any action
taken or not taken by Bank or such Affiliate at the specific written request or
direction of the FDS Companies or (ii) to the extent arising out of the
“Citigroup Privacy Promise for Consumers”;

(h) Bank’s Inserts or Billing Statement messages;

(i) allegations by a third party that the use of the Bank Licensed Marks or the
Bank Systems constitutes infringement, misappropriation, dilution or other
violation of any Intellectual Property right of such third party; and

(j) any capital or guarantee obligations of FDS Bank or its Affiliates with
respect to the CEBA Bank required by law under Section 38 of the Federal Deposit
Insurance Act.

17.3 Procedures.

(a) An Indemnified Party (as defined in Section 17.3(b)) shall promptly give the
Indemnifying Party (as defined in Section 17.3(b) notice of any matter (other
than any third party claim, suit or action) upon determining that such matter
has or may give rise to any right of indemnification pursuant to Article XVII
hereof; provided that the failure by the Indemnified Party to give prompt notice
of any such matter shall not limit the liability of the Indemnifying Party
hereunder, except that this provision shall not be deemed to limit the
Indemnifying Party’s rights to recover from the Indemnified Party to the extent
of any loss, cost or expense which it can establish resulted directly from such
failure to give prompt notice.

(b) In case any third party claim is made, or any third party suit or action is
commenced, against a Party (the “Indemnified Party”), the Indemnified Party
shall promptly give the other Party (the “Indemnifying Party”) notice thereof
upon making a determination that such third party claim, suit or action may give
rise to a right of indemnification under Article XVII hereof and the
Indemnifying Party shall be entitled to participate in the defense thereof and,
with prior written notice to the Indemnified Party given not later than twenty
(20) days after the delivery of the applicable notice from the Indemnified
Party, to assume, at the Indemnifying Party’s expense, the defense thereof, with
counsel reasonably satisfactory to such Indemnified Party. After notice from the

 

80



--------------------------------------------------------------------------------

Indemnifying Party to such Indemnified Party of its election so to assume the
defense thereof, the Indemnifying Party shall not be liable to such Indemnified
Party under this Section for any attorneys’ fees or other expenses subsequently
incurred by such Indemnified Party in connection with the defense thereof, other
than reasonable costs of investigation.

(c) The Indemnified Party shall have the right to employ its own counsel if the
Indemnifying Party elects to assume such defense, but the fees and expenses of
such counsel shall be at the Indemnified Party’s expense, unless (i) the
employment of such counsel has been authorized in writing by the Indemnifying
Party, (ii) the Indemnifying Party has not employed counsel to take charge of
the defense within twenty (20) days after delivery of the applicable notice or,
having elected to assume such defense, thereafter ceases its defense of such
action, or (iii) the Indemnified Party has reasonably concluded that there may
be defenses available to it which are different from or additional to those
available to the Indemnifying Party (in which case the Indemnifying Party shall
not have the right to direct the defense of such action on behalf of the
Indemnified Party), in any of which events the attorneys’ fees and expenses of
counsel to the Indemnified Party shall be borne by the Indemnifying Party.

(d) The Indemnifying Party shall promptly notify the Indemnified Party if the
Indemnifying Party desires not to assume, or participate in the defense of, any
such third party claim, suit or action.

(e) The Indemnified Party or Indemnifying Party may at any time notify the other
of its intention to settle or compromise any third party claim, suit or action
against the Indemnified Party in respect of which payments may be sought by the
Indemnified Party hereunder, and (i) the Indemnifying Party may settle or
compromise any such claim, suit or action solely for the payment of money
damages for which the Indemnified Party will be fully indemnified hereunder, but
shall not agree to any other settlement or compromise without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
withheld (it being agreed that any failure of an Indemnified Party to consent to
any settlement or compromise involving relief other than monetary damages shall
not be deemed to be unreasonably withheld), and (ii) the Indemnified Party may
settle or compromise any such third party claim, suit or action solely for an
amount not exceeding one thousand dollars ($1,000), but shall not settle or
compromise any other matter without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld.

17.4 Notice and Additional Rights.

(a) If an Indemnified Party fails to give prompt notice of any third party claim
being made or any third party suit or action being commenced upon determining
that such claim, suit or action has or may give rise to any right of
indemnification pursuant to Article XVII, such failure shall not limit the
liability of the Indemnifying Party; provided, however, that this provision
shall not be deemed to limit the Indemnifying Party’s rights to recover from the
Indemnified Party to the extent of any loss, cost or expense which it can
establish resulted directly from such failure to give prompt notice.

 

81



--------------------------------------------------------------------------------

(b) Except as otherwise provided in the Agreement (including with respect to
SLAs and risk management penalties), this Article XVII shall constitute the
Parties’ exclusive remedy for any of the matters addressed herein or other claim
arising out of or relating to this Agreement; provided, however, that this
provision shall not impair the ability of any Party to obtain specific
performance or other equitable relief.

(c) Notwithstanding anything to the contrary in this Agreement, no Party shall
be liable to the other for punitive or exemplary damages relating to or arising
out of this Agreement, or any breach thereof or any of the transactions provided
for therein, unless the Indemnified Party shall have become liable to a third
party for any such amounts.

ARTICLE XVIII

MISCELLANEOUS

18.1 Securitization. Bank shall have the right to securitize or participate the
Cardholder Indebtedness and the Accounts or any part thereof, by themselves or
as part of a larger offering at any time, and, subject to Article XIII, shall
have the right, to make all disclosures and filings associated with any such
securitization or participation in accordance with Applicable Law and required
by the terms of the securitization agreements (and, in the latter case, subject
to appropriate confidentiality arrangements to the extent disclosure of
Cardholder Data is required). Bank shall not securitize or participate the
Cardholder Indebtedness in any manner that would not permit such arrangements to
be unwound or that would not allow removal or substitution of the Program Assets
in order to permit the FDS Companies to purchase the Program Assets pursuant to
Article XVI. Without limiting the foregoing, Bank will structure any
securitization or participation such that if FDS provides written notice to Bank
in accordance with the provisions of this Agreement of FDS’s exercise of its
purchase option hereunder in accordance with Article XVI hereof, the
securitization or participation arrangements will not impair FDS’s rights to
purchase the Accounts and the Gross Receivables arising thereunder or require
the FDS Companies to assume, directly or indirectly, any obligation under any
such securitization or participation. To the extent any of the FDS Licensed
Marks are used in any securitization documents, such marks shall not be used in
a way that adversely affects any of the FDS Companies or the FDS Licensed Marks.

18.2 Assignment. None of the FDS Companies, on the one hand, and Bank, on the
other hand, shall assign this Agreement or any of their rights or obligations
hereunder without the prior written consent of the other Party; provided,
however, that, immediately following the First Closing, Bank shall assign this
Agreement, and all of the rights and obligations contained herein (including
licenses granted herein, notwithstanding any contrary limitation on sub-license
rights) to CEBA Bank upon written notice to FDS Bank without any FDS Companies’
consent, provided, however, that the indemnification obligations set forth in
Article XVII shall not be assigned to the CEBA Bank but shall remain obligations
of Citibank, N.A. and Citibank, N.A. shall remain directly liable therefor
(regardless of whether the Person whose actions give rise to such
indemnification obligations is “Bank”, CEBA Bank, Citibank, N.A. or any other
Person); provided , further, that the assigning party shall remain obligated and
liable to the FDS Companies without diminution of such obligation or liability
(or the other party’s rights or benefits) by virtue of such assignment; and
provided, further, that FDS Bank may assign this Agreement and all of its rights
and obligations hereunder to FDS or any Subsidiary of FDS.

 

82



--------------------------------------------------------------------------------

18.3 Sale or Transfer of Accounts. Except as otherwise provided in this
Agreement, including as set forth in Sections 18.1 or 18.2, Bank shall not sell
or transfer in whole or in part the Accounts.

18.4 Subcontracting. Except as set forth in Section 3.2(d)(vi), it is understood
and agreed that, in fulfilling its obligations under this Agreement, no Person
other than a Party hereto or its Affiliates may perform such Party’s functions;
provided that, to the extent any of the FDS Companies subcontract or outsource
to any third party any services to be provided hereunder by the FDS Companies as
of the date hereof, the FDS Companies and their Affiliates may continue to
subcontract or outsource such services to any third party. Each Party hereto
shall be responsible for functions performed by such Affiliates or other Persons
to the same extent the Party would be responsible if it performed such functions
itself.

18.5 Amendment. Except as provided herein, this Agreement may not be amended
except by a written instrument signed by Bank and each of the FDS Companies.

18.6 Non-Waiver. No delay by a Party hereto in exercising any of its rights
hereunder, or partial or single exercise of such rights, shall operate as a
waiver of that or any other right. The exercise of one or more of a Party’s
rights hereunder shall not be a waiver of, or preclude the exercise of, any
rights or remedies available to such Party under this Agreement or in law or at
equity. Any waiver by a Party shall only be made in writing and executed by a
duly authorized officer of such Party.

18.7 Severability. In case any one or more of the provisions contained herein
shall be invalid, illegal or unenforceable in any respect under any law, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, and this Agreement
shall be reformed, construed and enforced as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein and there had been contained herein instead such valid, legal and
enforceable provisions as would most nearly accomplish the intent and purpose of
such invalid, illegal or unenforceable provision.

18.8 Waiver of Jury Trial and Venue.

(a) Each Party hereby waives all right to trial by jury in any action or
proceeding to enforce or defend any rights under this Agreement.

(b) Each Party hereby irrevocably submits to the jurisdiction of the United
States District Court for the District of Delaware or, if such federal
jurisdiction is unavailable, in the state courts of the State of Delaware over
any action arising out of this Agreement, and each Party hereby irrevocably
waives any objection which such Party may now or hereafter have to the laying of
improper venue or forum non conveniens. Each Party agrees that a judgment in any
such action or proceeding may be enforced in other jurisdictions by suit on the
judgment or in any manner provided by law. Any and all service of process and
any other notice in any such suit, action or proceeding with respect to this
Agreement shall be effective against a Party if given as provided herein.

 

83



--------------------------------------------------------------------------------

18.9 Governing Law; Compliance with Law.

(a) This Agreement and all rights and obligations hereunder, including matters
of construction, validity and performance, shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
to be performed within such State and applicable federal law.

(b) Each Party shall comply in all material respects with Applicable Law in
connection with its activities and the exercise of its rights and performance of
its obligations hereunder.

18.10 Specific Performance. The Parties agree that money damages would not be a
sufficient remedy for any breach of Article VI, X or XIII or the failure of a
Party to perform any of its material obligations hereunder, and that, in
addition to all other remedies, each Party will be entitled to seek specific
performance and to seek injunctive or other equitable relief as a remedy for any
such breach or failure to perform its material obligations hereunder. Each Party
waives any requirements for the securing or posting of any bond in connection
with such remedy.

18.11 Captions. Captions of the articles and sections of this Agreement are for
convenient reference only and are not intended as a summary of such articles or
sections and do not affect, limit, modify or construe the contents thereof.

18.12 Notices. Any notice, approval, acceptance or consent required or permitted
under this Agreement shall be in writing to the other Party and shall be deemed
to have been duly given when delivered in person or, if sent by United States
registered or certified mail, with postage prepaid, or by a nationally
recognized overnight delivery service, when received, addressed as follows:

 

If to the FDS Companies:  

c/o Federated Department Stores, Inc.

7 West Seventh Street

Cincinnati, Ohio 45202

Attention: Vice Chair – Finance

Facsimile: (513) 579-7462

With a copy to:  

c/o Federated Department Stores, Inc.

7 West Seventh Street

Cincinnati, Ohio 45202

Attention: General Counsel

Facsimile: (513) 579-7354

With a copy to:  

FDS Bank

9111 Duke Boulevard

Mason, Ohio 45040

Attention: President

Facsimile: (513) 573-2720

 

84



--------------------------------------------------------------------------------

If to Bank:  

Citibank, N.A.

701 E. 60th North

Sioux Falls, South Dakota 57104

Attention: David Zimbeck

Facsimile: (605) 330-6745

With a copy to:  

Citicorp Commerce Solutions

Attention: General manager

Four Parkway North

Deerfield, Illinois 60015

Fax: (847) 579-3259

With a copy to:  

Citigroup Inc.

Attention: M&A Legal

425 Park Ave. 4th Floor

New York, New York 10043

Fax: (212) 793-6072

18.13 Coordination of Consents and Approvals. With respect to any consent or
approval to be given by the FDS Companies, FDS may give consents or approvals on
behalf of the other FDS Company and Bank shall be entitled to rely on any such
consent or approval of FDS acting on behalf of any or all of the FDS Companies.
With respect to any consent or approval to be given by Bank, Bank may give such
consents or approvals.

18.14 Further Assurances. The FDS Companies and Bank agree to produce or execute
such other documents or agreements as may be reasonably necessary or desirable
for the execution and implementation of this Agreement and the consummation of
the transactions specified herein and to take all such further action as the
other Party may reasonably request in order to give evidence to the consummation
of the transactions specified herein.

18.15 No Joint Venture. Nothing contained in this Agreement (including use of
the term “Partner”) shall be deemed or construed by the Parties or any third
party to create the relationship of principal and agent, partnership, joint
venture or of any association between the FDS Companies and Bank, and no act of
either Party shall be deemed to create any such relationship. The FDS Companies
and Bank each agree to such further actions as the other may reasonably request
to evidence and affirm the non-existence of any such relationship.

18.16 Press Releases. The FDS Companies, on the one hand, and Bank, on the other
hand, each shall obtain the prior written approval of the other Party with
regard to the substance and timing of any press release which announces the
execution of this Agreement or the transactions specified herein, which prior
approval shall not unreasonably be withheld. At all times thereafter, the FDS
Companies and Bank, prior to issuing any press releases concerning this
Agreement or the transactions specified herein, shall consult with each other
concerning the proposed substance and timing of such releases and give due
consideration to the comments of the other Party relating thereto. The foregoing
notwithstanding, it is understood that neither Party shall be required to obtain
any prior consent, but shall consult with each other to the extent practicable,
with regard to (a) filings, press releases and other announcements as may be
required by Applicable Law or the applicable rules and regulations of any
governmental agency or stock exchange and (b) publications prepared solely by
and for employees of any of the FDS Companies or Bank, or their respective
Affiliates.

 

85



--------------------------------------------------------------------------------

18.17 No Set-Off. The FDS Companies and Bank agree that each Party has waived
any right to set-off, combine, consolidate or otherwise appropriate and apply
(i) any assets of the other Party held by the Party or (ii) any indebtedness or
other liabilities at any time owing by the Party to the other Party, as the case
may be, against or on account of any obligations owed by the other Party under
this Agreement, except as expressly set forth herein.

18.18 Conflict of Interest. Each Party hereto, in performing it obligations
hereunder, shall establish and maintain appropriate business standards,
procedures and controls. Each Party shall review such standards, procedures and
controls with reasonable frequency during the Term including those related to
the activities of its employees and agents in their relations with the
employees, agents and representatives of the other Party hereto and with other
third parties.

18.19 Third Parties. There are no third-party beneficiaries to this Agreement.
Except for the Indemnified Parties with respect to indemnity claims pursuant to
Article XVII, the Parties do not intend: (i) the benefits of this Agreement to
inure to any third party; or (ii) any rights, claims or causes of action against
a Party to be created in favor of any person or entity other than the other
Party.

18.20 Force Majeure. If performance of any service or obligation under this
Agreement is prevented, restricted, delayed or interfered with by reason of
labor disputes, strikes, acts of God, floods, lightning, severe weather,
shortages of materials, rationing, utility or communication failures,
earthquakes, war, revolution, acts of terrorism, civil commotion, acts of public
enemies, blockade, embargo or any law, order, proclamation, regulation,
ordinance, demand or requirement having legal effect of any government or any
judicial authority or representative of any such government, or any other act
whatsoever, whether similar or dissimilar to those referred to in this clause,
which are beyond the reasonable control of a Party and could not have been
prevented by reasonable precautions (each, a “Force Majeure Event”), then such
Party shall be excused from such performance to the extent of and during the
period of such Force Majeure Event. A Party excused from performance pursuant to
this Section 18.20 shall exercise all reasonable efforts to continue to perform
its obligations hereunder, including by implementing its disaster recovery and
business continuity plan as provided in Section 7.3(e), and shall thereafter
continue with reasonable due diligence and good faith to remedy its inability to
so perform except that nothing herein shall obligate either Party to settle a
strike or other labor dispute when it does not wish to do so. Notwithstanding
the foregoing, if a condition constituting a Force Majeure Event with respect to
Bank, on the one hand, or an FDS Company on the other hand, exists for more than
thirty (30) consecutive days (or five (5) consecutive days in the case of any
Force Majeure Event affecting any payment obligation hereunder), this provision
shall cease to apply and all rights and remedies of the other Party shall be
reinstated as if this provision had not applied.

18.21 Entire Agreement. This Agreement, together with the Schedules hereto which
are expressly incorporated herein by reference, and the Purchase Agreement,
supersedes any other agreement, whether written or oral, that may have been made
or entered into by the FDS Companies and Bank (or by any officer or employee of
any such Parties) relating to the matters specified herein, and constitutes the
entire agreement by the Parties related to the matters specified herein or
therein.

 

86



--------------------------------------------------------------------------------

18.22 Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns. This Agreement is the product of negotiation by the Parties having the
assistance of counsel and other advisers. It is the intention of the Parties
that this Agreement not be construed more strictly with regard to one Party than
with regard to the other.

18.23 Counterparts/Facsimiles. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one and the same
instrument, but in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart. Any facsimile of an
executed counterpart shall be deemed an original.

18.24 Financial Statements. If, at any time during the Term, FDS is no longer
required to publicly file financial statements pursuant to the Exchange Act or
otherwise, FDS shall promptly deliver to Bank quarterly and annual financial
statements in form and substance similar to those required pursuant to the
Exchange Act, as reasonably requested by Bank from time to time.

18.25 Survival. Upon the expiration or termination of this Agreement, the
Parties shall have the rights and remedies described herein. Upon such
expiration or termination, all obligations of the Parties under this Agreement
shall cease, except that the obligations of the Parties pursuant to
Section 3.4(e) (Partner Program Team), Article VI (Cardholder Information),
Section 8.5 (Bank’s Right to Charge Back), Article X (Intellectual Property),
Article XII (Access, Audit and Dispute Resolution), Article XIII
(Confidentiality), Article XVI (Effects of Termination), Article XVII
(Indemnification), Section 18.8 (Waiver of Jury Trial and Venue) and 18.9
(Governing Law; Compliance with Law) shall survive the expiration or termination
of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

87



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed as of the date first above written.

 

CITIBANK, N.A. By:   /s/ Ray Quinlan   Name: Ray Quinlan   Title: Executive Vice
President FEDERATED DEPARTMENT STORES, INC. By:   /s/ Ronald W. Tysoe   Name:
Ronald W. Tysoe   Title: Vice Chair FDS BANK By:   /s/ Teresa Huxel   Name:
Teresa Huxel   Title: President and Chief Financial Officer FACS GROUP, INC. By:
  /s/ Amy Hanson   Name: Amy Hanson   Title: President



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

Approved Ancillary Products

 

PROGRAM NAME

    

STATUS

    

TYPE

Auto Advantage Gold

     active      club

Great Fun Club

     active      club

Privacy Guard

     active      club

Clever Club Children’s Club

     runoff      club

Complete Home

     runoff      club

Creditline

     runoff      club

CUC Dine

     runoff      club

CUC Warranty

     runoff      club

Digital Plus Club

     runoff      club

Encore Travel

     runoff      club

Hotline

     runoff      club

Hotline Club

     runoff      club

Just For Me Club

     runoff      club

Roadgard

     runoff      club

Travelers Advantage

     runoff      club

TRW Credentials

     runoff      club

Womansense/Childsense

     runoff      club

Balboa - Renter’s Insurance

     active      insurance

Hospital Accident Protection

     active      insurance

Income Protector Plus

     active      insurance

Progeny Accident Protection Plan

     active      insurance

Progeny Accidental Death Coverage

     active      insurance

Progeny HAP/ HAP Ins.

     active      insurance

Progeny Hospital Indemnity

     active      insurance

Progeny Term Life Insurance

     active      insurance

Sign & Drive/ Auto Accident Ins.

     active      insurance

Beneficial

     runoff      insurance

CCS

     runoff      insurance

Comm Travel/ABIG AD&D

     runoff      insurance

Coverdell AD&D

     runoff      insurance

Credit Comm/CPS

     runoff      insurance

First Colony Life

     runoff      insurance

GEFA HAPI Ins/Aegon Plan Plus

     runoff      insurance

GEFA Health Extras

     runoff      insurance

GEFA Heart/Cancer/Stroke

     runoff      insurance

GEFA Juvenile Life

     runoff      insurance

InterAmerica

     runoff      insurance

iTrust Fraud Alert

     runoff      insurance

TSG Auto

     runoff      insurance

TSG CSP

     runoff      insurance



--------------------------------------------------------------------------------

PROGRAM NAME

    

STATUS

    

TYPE

TSG Dental

     runoff      insurance

Bonus AD

     active      Major Ins.

Debt Cancellation

     active      Major Ins.

Accountgard

     runoff      Major Ins.

AD&D

     runoff      Major Ins.



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

Bank Licensed Marks

LOGO [g70650g29d04.jpg]



--------------------------------------------------------------------------------

SCHEDULE 1.1(c)

FDS Credit Cards

 

    

Co-Branded
Credit Card

  

Private Label
Credit Card

Star Rewards

     

Macy’s Red

   X    X

Macy’s Gold

   X    X

Macy’s Platinum

   X    X

Macy’s Elite

   X    X

FAMILY OF CARDS

     

MACYS PREMIER

      X

MACYS PRESIDENTS CLUB

      X

MACYS PREMIER Visa

   X   

MACYS PRESIDENTS CLUB Visa

   X   

BON-MARCHE VISA *

   X   

THE BON-MACYS VISA *

   X   

BON-MACYS VISA *

   X   

BON-MARCHE REWARDS VISA *

   X   

BON-MACYS REWARDS *

      X

THE BON-MARCHE PREFERRED *

      X

THE BON-MARCHE PREMIER *

      X

THE BON-MARCHE PREMIER PLUS *

      X

THE BON-MARCHE PREMIER VISA *

   X   

BURDINES Premier *

      X

BURDINES PREFERRED *

      X

BURDINES Premier Plus *

      X

BURDINES MACYS VISA *

   X   

BURDINES MACYS Premier *

      X

BURDINES MACYS PREFERRED *

      X

BURDINES MACYS PREMIER PLUS *

      X

BURDINES MACYS PREMIER PLUS VISA *

   X   

RICH’s Premier *

      X

RICH’s Premier Advantage *

      X

RICH’s Premier VISA Advantage *

   X   

LAZARUS Premier *

      X

LAZARUS Premier Advantage *

      X

LAZARUS Premier VISA Advantage *

   X   

GOLDSMITH’S Premier *

      X

GOLDSMITH’S Premier Advantage *

      X

GOLDSMITH’S Premier VISA Advantage *

   X   



--------------------------------------------------------------------------------

Bloomingdale’s

     

BLOOMINGDALE’S VISA

   X   

BLOOMINGDALE’S PREMIER VISA

   X   

BLOOMINGDALE’S ULTIMATE PREMIER

      X

BLOOMINGDALE’S ULTIMATE PREMIER VISA

   X   

SAV cards

     

LAZARUS-MACYS SELECT

   X   

GOLDSMITH’S-MACYS SELECT

   X   

RICH’S-MACY’S SELECT

   X   

BURDINES SELECT

   X   

BON-MACYS CASCADE VISA

   X   

BLOOMINGDALES

   X   

MACYS OPTIONS VISA

   X   

Wedding Channel.com

   X    X

Employee Card (has all name plates on it)

     

MACY*S, Burdines, RICH’S, Lazarus, The Bon Marche, Goldsmith’s, Bloomingdale’s

      X

[redacted]

 

* [redacted]



--------------------------------------------------------------------------------

SCHEDULE 1.1(e)

FDS Licensed Marks

 

Trademark

   Registration No.

BURDINES (SM)

   1,799,777

THE BON (SM)

   1,154,284

THE BON MARCHE

   2,129,644

RICH’S (SM)

   1,126,482

LAZARUS (SM)

   1,422,340

GOLDSMITH’S (SM)

   1,843,309

BON-MACY’S

   78/481569

LAZARUS-MACY’S

   78/481586

RICH’S-MACY’S

   78/481602

GOLDSMITH’S-MACY’S

   78/481620

BURDINES-MACY’S

   78/481634

MACY’S

   78,333

MACY’S

   355,755

MACY’S

   360,801

MACY’S

   922,972

MACY’S

   355,446

BLOOMINGDALE’S (SM)

   1,581,982

BLOOMINGDALE’S

   945,425

BLOOMINGDALE’S

   1,999,984

BLOOMINGDALE’S

   2,010,033



--------------------------------------------------------------------------------

SCHEDULE 1.1(f)

High Collar and Low Collar

“High Collar” means (i) with respect to the Finance Charge Reversal Percentage
applicable to the Private Label Accounts, [redacted].

“Low Collar” means (i) with respect to the Finance Charge Reversal Percentage
applicable to the Private Label Accounts, [redacted].



--------------------------------------------------------------------------------

SCHEDULE 1.1(g)

Partner Servicing Charge and FDS Servicing Charge

Partner Servicing Charge

For each Fiscal Month, [redacted].

FDS Servicing Charge

For each Fiscal Month [redacted].



--------------------------------------------------------------------------------

Schedule 1.1(i)

Pre-Tax Profit, FDS Profit Share, Program Expenses and Program P&L

“FDS Profit Share” means the sum of: [redacted]

The attached form of Program P&L shall be prepared on a monthly basis in
accordance with this definition of FDS Profit Share.

“Pre-Tax Adjusted ROAA” equals [redacted].

“Pre-Tax Profit” means the sum of: [redacted].

“Program Expenses” means the sum of the following (without duplication):
[redacted].



--------------------------------------------------------------------------------

Schedule 1.1(j)

Transition Plan

The Transition Plan will take into consideration all necessary components,
including the following components:

 

Component

  

Description

Transition Team & Responsibilities   

•        Designation of managers responsible for developing and executing the
Transition Plan (along with interview process as necessary)

 

•        Establish project management protocol (e.g., meetings, progress
reports, etc.)

Milestones/Priorities   

•        Identification of the major milestones and priorities that constitute
the Transition Plan including, but not limited to any transfer of operational
functions, integration or transfer of management responsibilities, establishment
of data sharing protocols, planning and diligence for a potential systems
conversion, linkage to planned retail and credit strategies for May Co., etc.

Timing   

•        Denotation of key dates for each major milestone of the Transition Plan
considering the FDS Marketing Plan, seasonality of FDS’ business, systems freeze
periods, the May Co. integration plan, etc.

Estimated Costs   

•        Budget estimates for each milestone of the Transition Plan and for the
Transition Plan, in aggregate

Human Resources   

•        [redacted].

Transition Risk Mitigation   

•        [redacted].

Customer Impact Analysis and Communication Plan   

•        Identification of all major implications for FDS customers and
cardholders and a review of how the Transition Plan will mitigate risk to the
customer (quality monitoring, testing plans, etc.)

 

•        Develop a comprehensive cardholder communication plan (notifications,
documentation, etc.)

Store Impact Analysis and Communication Plan   

•        Identification of all major implications for FDS stores and how the
Transition Plan will mitigate risk to the stores (e.g., any POS impact, etc.)

 

•        Develop a comprehensive communication plan for the stores
(documentation, training, etc.)



--------------------------------------------------------------------------------

SCHEDULE 1.1(k)

Unamortized Premium

Note: to be updated as of each of the First Closing, the Second Closing and the
Third Closing.

[redacted].

($ in 000s)

 

Period Ending on
Anniversary of
Effective Date Set
Forth Below   Unamortized
Premium with
respect to the FDS
Assets     Unamortized
Premium with
respect to the
GE/Macy’s Assets     Unamortized
Premium with
respect to the
May Assets     Unamortized
Premium   May-05         Jun-05         Jul-05         Aug-05   [redacted ]     
  [redacted ]  Sep-05   [redacted ]        [redacted ]  Oct-05   [redacted ]   
    [redacted ]  Nov-05   [redacted ]        [redacted ]  Dec-05   [redacted ] 
      [redacted ]  Jan-06   [redacted ]        [redacted ]  Feb-06   [redacted
]        [redacted ]  Mar-06   [redacted ]        [redacted ]  Apr-06  
[redacted ]        [redacted ]  May-06   [redacted ]    [redacted ]    [redacted
]    [redacted ]  Jun-06   [redacted ]    [redacted ]    [redacted ]   
[redacted ]  Jul-06   [redacted ]    [redacted ]    [redacted ]    [redacted ] 
Aug-06   [redacted ]    [redacted ]    [redacted ]    [redacted ]  Sep-06  
[redacted ]    [redacted ]    [redacted ]    [redacted ]  Oct-06   [redacted ] 
  [redacted ]    [redacted ]    [redacted ]  Nov-06   [redacted ]    [redacted
]    [redacted ]    [redacted ]  Dec-06   [redacted ]    [redacted ]   
[redacted ]    [redacted ]  Jan-07   [redacted ]    [redacted ]    [redacted ] 
  [redacted ]  Feb-07   [redacted ]    [redacted ]    [redacted ]    [redacted
]  Mar-07   [redacted ]    [redacted ]    [redacted ]    [redacted ]  Apr-07  
[redacted ]    [redacted ]    [redacted ]    [redacted ]  May-07   [redacted ] 
  [redacted ]    [redacted ]    [redacted ]  Jun-07   [redacted ]    [redacted
]    [redacted ]    [redacted ]  Jul-07   [redacted ]    [redacted ]   
[redacted ]    [redacted ]  Aug-07   [redacted ]    [redacted ]    [redacted ] 
  [redacted ] 



--------------------------------------------------------------------------------

Period Ending on
Anniversary of
Effective Date Set
Forth Below   Unamortized
Premium with
respect to the FDS
Assets     Unamortized
Premium with
respect to the
GE/Macy’s Assets     Unamortized
Premium with
respect to the
May Assets     Unamortized
Premium   Sep-07   [redacted ]    [redacted ]    [redacted ]    [redacted ] 
Oct-07   [redacted ]    [redacted ]    [redacted ]    [redacted ]  Nov-07  
[redacted ]    [redacted ]    [redacted ]    [redacted ]  Dec-07   [redacted ] 
  [redacted ]    [redacted ]    [redacted ]  Jan-08   [redacted ]    [redacted
]    [redacted ]    [redacted ]  Feb-08   [redacted ]    [redacted ]   
[redacted ]    [redacted ]  Mar-08   [redacted ]    [redacted ]    [redacted ] 
  [redacted ]  Apr-08   [redacted ]    [redacted ]    [redacted ]    [redacted
]  May-08   [redacted ]    [redacted ]    [redacted ]    [redacted ]  Jun-08  
[redacted ]    [redacted ]    [redacted ]    [redacted ]  Jul-08   [redacted ] 
  [redacted ]    [redacted ]    [redacted ]  Aug-08   [redacted ]    [redacted
]    [redacted ]    [redacted ]  Sep-08   [redacted ]    [redacted ]   
[redacted ]    [redacted ]  Oct-08   [redacted ]    [redacted ]    [redacted ] 
  [redacted ]  Nov-08   [redacted ]    [redacted ]    [redacted ]    [redacted
]  Dec-08   [redacted ]    [redacted ]    [redacted ]    [redacted ]  Jan-09  
[redacted ]    [redacted ]    [redacted ]    [redacted ]  Feb-09   [redacted ] 
  [redacted ]    [redacted ]    [redacted ]  Mar-09   [redacted ]    [redacted
]    [redacted ]    [redacted ]  Apr-09   [redacted ]    [redacted ]   
[redacted ]    [redacted ]  May-09   [redacted ]    [redacted ]    [redacted ] 
  [redacted ]  Jun-09   [redacted ]    [redacted ]    [redacted ]    [redacted
]  Jul-09   [redacted ]    [redacted ]    [redacted ]    [redacted ]  Aug-09  
[redacted ]    [redacted ]    [redacted ]    [redacted ]  Sep-09   [redacted ] 
  [redacted ]    [redacted ]    [redacted ]  Oct-09   [redacted ]    [redacted
]    [redacted ]    [redacted ]  Nov-09   [redacted ]    [redacted ]   
[redacted ]    [redacted ]  Dec-09   [redacted ]    [redacted ]    [redacted ] 
  [redacted ]  Jan-10   [redacted ]    [redacted ]    [redacted ]    [redacted
]  Feb-10   [redacted ]    [redacted ]    [redacted ]    [redacted ]  Mar-10  
[redacted ]    [redacted ]    [redacted ]    [redacted ]  Apr-10   [redacted ] 
  [redacted ]    [redacted ]    [redacted ]  May-10   [redacted ]    [redacted
]    [redacted ]    [redacted ]  Jun-10   [redacted ]    [redacted ]   
[redacted ]    [redacted ]  Jul-10   [redacted ]    [redacted ]    [redacted ] 
  [redacted ]  Aug-10   [redacted ]    [redacted ]    [redacted ]    [redacted
] 



--------------------------------------------------------------------------------

Period Ending on
Anniversary of
Effective Date Set
Forth Below   Unamortized
Premium with
respect to the FDS
Assets     Unamortized
Premium with
respect to the
GE/Macy’s Assets     Unamortized
Premium with
respect to the
May Assets     Unamortized
Premium   Sep-10   [redacted ]    [redacted ]    [redacted ]    [redacted ] 
Oct-10   [redacted ]    [redacted ]    [redacted ]    [redacted ]  Nov-10  
[redacted ]    [redacted ]    [redacted ]    [redacted ]  Dec-10   [redacted ] 
  [redacted ]    [redacted ]    [redacted ]  Jan-11   [redacted ]    [redacted
]    [redacted ]    [redacted ]  Feb-11   [redacted ]    [redacted ]   
[redacted ]    [redacted ]  Mar-11   [redacted ]    [redacted ]    [redacted ] 
  [redacted ]  Apr-11   [redacted ]    [redacted ]    [redacted ]    [redacted
]  May-11   [redacted ]    [redacted ]    [redacted ]    [redacted ]  Jun-11  
[redacted ]    [redacted ]    [redacted ]    [redacted ]  Jul-11   [redacted ] 
  [redacted ]    [redacted ]    [redacted ]  Aug-11   [redacted ]    [redacted
]    [redacted ]    [redacted ]  Sep-11   [redacted ]    [redacted ]   
[redacted ]    [redacted ]  Oct-11   [redacted ]    [redacted ]    [redacted ] 
  [redacted ]  Nov-11   [redacted ]    [redacted ]    [redacted ]    [redacted
]  Dec-11   [redacted ]    [redacted ]    [redacted ]    [redacted ]  Jan-12  
[redacted ]    [redacted ]    [redacted ]    [redacted ]  Feb-12   [redacted ] 
  [redacted ]    [redacted ]    [redacted ]  Mar-12   [redacted ]    [redacted
]    [redacted ]    [redacted ]  Apr-12   [redacted ]    [redacted ]   
[redacted ]    [redacted ]  May-12   [redacted ]    [redacted ]    [redacted ] 
  [redacted ]  Jun-12   [redacted ]    [redacted ]    [redacted ]    [redacted
]  Jul-12   [redacted ]    [redacted ]    [redacted ]    [redacted ]  Aug-12  
[redacted ]    [redacted ]    [redacted ]    [redacted ]  Sep-12   [redacted ] 
  [redacted ]    [redacted ]    [redacted ]  Oct-12   [redacted ]    [redacted
]    [redacted ]    [redacted ]  Nov-12   [redacted ]    [redacted ]   
[redacted ]    [redacted ]  Dec-12   [redacted ]    [redacted ]    [redacted ] 
  [redacted ]  Jan-13   [redacted ]    [redacted ]    [redacted ]    [redacted
]  Feb-13   [redacted ]    [redacted ]    [redacted ]    [redacted ]  Mar-13  
[redacted ]    [redacted ]    [redacted ]    [redacted ]  Apr-13   [redacted ] 
  [redacted ]    [redacted ]    [redacted ]  May-13   [redacted ]    [redacted
]    [redacted ]    [redacted ]  Jun-13   [redacted ]    [redacted ]   
[redacted ]    [redacted ]  Jul-13   [redacted ]    [redacted ]    [redacted ] 
  [redacted ]  Aug-13   [redacted ]    [redacted ]    [redacted ]    [redacted
]  Sep-13   [redacted ]    [redacted ]    [redacted ]    [redacted ] 



--------------------------------------------------------------------------------

Period Ending on
Anniversary of
Effective Date Set
Forth Below   Unamortized
Premium with
respect to the FDS
Assets     Unamortized
Premium with
respect to the
GE/Macy’s Assets     Unamortized
Premium with
respect to the
May Assets     Unamortized
Premium   Oct-13   [redacted ]    [redacted ]    [redacted ]    [redacted ] 
Nov-13   [redacted ]    [redacted ]    [redacted ]    [redacted ]  Dec-13  
[redacted ]    [redacted ]    [redacted ]    [redacted ]  Jan-14   [redacted ] 
  [redacted ]    [redacted ]    [redacted ]  Feb-14   [redacted ]    [redacted
]    [redacted ]    [redacted ]  Mar-14   [redacted ]    [redacted ]   
[redacted ]    [redacted ]  Apr-14   [redacted ]    [redacted ]    [redacted ] 
  [redacted ]  May-14   [redacted ]    [redacted ]    [redacted ]    [redacted
]  Jun-14   [redacted ]    [redacted ]    [redacted ]    [redacted ]  Jul-14  
[redacted ]    [redacted ]    [redacted ]    [redacted ]  Aug-14   [redacted ] 
  [redacted ]    [redacted ]    [redacted ]  Sep-14   [redacted ]    [redacted
]    [redacted ]    [redacted ]  Oct-14   [redacted ]    [redacted ]   
[redacted ]    [redacted ]  Nov-14   [redacted ]    [redacted ]    [redacted ] 
  [redacted ]  Dec-14   [redacted ]    [redacted ]    [redacted ]    [redacted
]  Jan-15   [redacted ]    [redacted ]    [redacted ]    [redacted ]  Feb-15  
[redacted ]    [redacted ]    [redacted ]    [redacted ]  Mar-15   [redacted ] 
  [redacted ]    [redacted ]    [redacted ]  Apr-15   [redacted ]    [redacted
]    [redacted ]    [redacted ]  May-15   [redacted ]    [redacted ]   
[redacted ]    [redacted ]  Jun-15   [redacted ]    [redacted ]    [redacted ] 
  [redacted ]  Jul-15   [redacted ]    [redacted ]    [redacted ]    [redacted
]  Aug-15   [redacted ]    [redacted ]    [redacted ]    [redacted ]  Sep-15  
[redacted ]    [redacted ]    [redacted ]    [redacted ]  Oct-15   [redacted ] 
  [redacted ]    [redacted ]    [redacted ]  Nov-15   [redacted ]    [redacted
]    [redacted ]    [redacted ]  Dec-15   [redacted ]    [redacted ]   
[redacted ]    [redacted ]  Jan-16   [redacted ]    [redacted ]    [redacted ] 
  [redacted ]  Feb-16   [redacted ]    [redacted ]    [redacted ]    [redacted
]  Mar-16   [redacted ]    [redacted ]    [redacted ]    [redacted ]  Apr-16  
[redacted ]    [redacted ]    [redacted ]    [redacted ]  May-16


and thereafter

  [redacted ]    [redacted ]    [redacted ]    [redacted ] 



--------------------------------------------------------------------------------

SCHEDULE 1.1(l)

Marketing Commitments

Additional Marketing Commitment:

 

  •  

For the period from the Effective Date through the end of Fiscal Year 2005, (FDS
Accounts only) - $[redacted]

 

  •  

For Fiscal Year 2006:

[redacted]

 

  •  

For Fiscal Year 2007 and thereafter:

[redacted]

FDS Marketing Commitment:

 

  •  

For the period from the Effective Date through the end of Fiscal Year 2005, (FDS
Accounts only) - $[redacted]

 

  •  

For Fiscal Year 2006:

[redacted]

 

  •  

For Fiscal Year 2007 and thereafter:

[redacted]



--------------------------------------------------------------------------------

SCHEDULE 1.1(m)

Funding Costs

“Funding Costs” or “FC” means

FC = ((Total Portfolio – Fixed Funding) x VR) + (Fixed Funding x FR)

provided that, with respect to any settlement period, funding costs shall be
equal to the product of FC multiplied by a fraction, the numerator of which
shall be the actual days in the fiscal period and the denominator of which shall
be 360.

“Fixed Funding” means a predetermined dollar amount of funding determined by
FDS; FDS shall give notice of such initial dollar amount to Bank no later than
thirty (30) days prior to each of the First Closing Date, the Second Closing
Date and the Third Closing Date. [redacted].

“Fixed Rate” or “FR” shall mean an initial startup caterpillar (ladder) of 1, 2,
3, 4 and 5 year money (equally distributed) based on the swap offer rates as set
forth on Bloomberg page IRSB for USD (except in the case of 1 year money which
shall be based on the 12 month USD LIBOR rate as set forth on Bloomberg page LR)
at or around 10 A.M. on the last Business Day immediately preceding each of the
First Closing Date, the Second Closing Date and the Third Closing Date, as
applicable (and if such rate is not so reported, such offered rate as reported
in another publication reasonably acceptable to the Parties). Any additional
traunches related to portfolio seasonality and growth, as well as all maturing
traunches, will be funded at the 5 year swap offer rate as set forth on
Bloomberg page IRSB for USD at or around 10 A.M. on the last Business Day
immediately preceding the date of measurement (and if such rate is not so
reported, such offer rate as reported in another publication reasonably
acceptable to the Parties). All rates/indexes shall be converted to actual days
over 360 days basis prior to interest calculation.

“Total Portfolio” means the sum of Cardholder Indebtedness under all Accounts.

“Variable Rate” or “VR” shall mean the annual rate of interest determined by
Bank as being the rate available for LIBOR One Month loans, as set forth in the
Money Rates section of The Wall Street Journal, on the last Business Day
immediately preceding the date of measurement (and if such rate is not so
reported, such offered rate as reported in another publication reasonably
acceptable to the Parties). All rates/indexes shall be converted to actual days
over 360 days basis prior to interest calculation.



--------------------------------------------------------------------------------

SCHEDULE 1.1(n)

Interim Services

The FDS Companies shall perform, until the applicable Services Transition Date,
the following services (the “Interim Services”):

 

  (i) implement all Risk Management Policies;

 

  (ii) in accordance with Sections 7.2 and 7.3, process remittances from
Cardholders;

 

  (iii) in accordance with Sections 7.2 and 7.3, prepare, process and mail
Credit Card Documentation, Inserts, privacy policy notices, change in terms
notices and other communications to Cardholders, and provide the FDS Companies
with adequate supplies of Credit Card Applications;

 

  (iv) in accordance with Sections 7.2 and 7.3, handle collection and recovery
efforts in respect of Accounts other than Early Age Collection efforts; and

 

  (v) each other service to be performed by Bank pursuant to the Agreement that
the Parties agree in writing shall be performed by the FDS Companies.



--------------------------------------------------------------------------------

SCHEDULE 2.2

Right of First Offer

“Right of First Offer” means that if FDS desires to transfer any Significant
Portfolio to a third party pursuant to Section 2.3(b), FDS shall first provide
notice to Bank of such proposed transfer, including proposed terms and
conditions of such transfer, and Bank shall have thirty (30) days from receipt
of such notice to make an offer to purchase the Significant Portfolio on such
terms and conditions. If Bank elects to make such an offer during such time
period, FDS shall negotiate in good faith with Bank to arrive at an agreement.
In the event that FDS and Bank fail to reach agreement on the principal terms
thereof within thirty (30) days from the date of Bank’s initial proposal to FDS,
FDS shall be free to transfer such Significant Portfolio without Bank’s
participation; provided that FDS shall not transfer such Significant Portfolio
upon financial terms that are in the aggregate less favorable to FDS than the
terms and conditions included in the initial notice to Bank (without first
re-offering the Significant Portfolio to Bank in accordance with this Right of
First Offer).



--------------------------------------------------------------------------------

SCHEDULE 2.3(a)

Purchase Procedures for Small Portfolio

(a) FDS shall provide written notice to Bank, within thirty (30) days following
the date of consummation of the transaction resulting in the acquisition of the
Small Portfolio. Following such notice, promptly upon request of Bank and
following receipt of a duly executed confidentiality agreement, FDS shall
provide such portfolio information as is reasonably required by Bank to allow
for its valuation of the Small Portfolio.

(b) Within thirty (30) days after receipt of the notice referred to in clause
(a) above, Bank shall provide a written offer (the “Initial Offer”) to FDS
specifying the price that Bank is willing to pay for the Small Portfolio, which
price (the “Portfolio Price”) shall be expressed as (1) the full face value of
the Gross Receivables in the Small Portfolio plus (2) the aggregate dollar
amount, if any, above or below such Gross Receivables amount proposed to be paid
(the “Premium/Discount”); provided, however, that Bank shall be permitted to
conduct confirmatory due diligence on the Small Portfolio solely for the purpose
of ascertaining the Portfolio Price (it being understood that any such
determination of Portfolio Price shall reflect (i) the anticipated future
performance of the Small Portfolio under the Agreement assuming the existing
economics contemplated by the Program Agreement and (ii) the impact of any
contingent liabilities associated with the Small Portfolio). If FDS, in its sole
discretion, determines that the Initial Offer is acceptable to it, FDS shall
notify Bank in writing within fifteen (15) days of receipt of the Initial Offer
that it accepts such offer.

(c) In the event FDS rejects the Initial Offer, FDS and Bank each shall choose
its own appraiser, who shall be retained at such Party’s expense, to determine
the value of the Small Portfolio (which value shall be expressed as a Portfolio
Price as referenced above). The appraisers shall be instructed that the
Portfolio Price shall reflect (i) the anticipated future performance of the
Small Portfolio under the Agreement assuming the existing economics contemplated
by the Program Agreement and (ii) the impact of any contingent liabilities
associated with the Small Portfolio. FDS will, promptly upon request and upon
receipt of a duly executed confidentiality agreement from the applicable
appraiser, release such information regarding the Small Portfolio as such
appraiser may reasonably require for its valuation. If the Premiums/Discounts
comprising the Portfolio Prices determined by each appraiser differ by less than
percent (5%) of the lesser of the two Premiums/Discounts determined by each
appraiser, the Premium/Discount shall be equal to the average of the two
Premiums/Discounts in the initial appraisals.

If the Premiums/Discounts determined by the two appraisers differ by five
percent (5%) or greater than percent (5%) of the lesser of the two
Premiums/Discounts determined by each appraiser, the two appraisers performing
the initial appraisal shall select a third appraiser (with the expense of such
appraiser to be shared equally by FDS and Bank) who shall value the Small
Portfolio. The highest and lowest valuations among the Initial Offer and the
three appraisals shall then be eliminated and the Premium on the purchase price
shall equal the average of the two remaining valuations.



--------------------------------------------------------------------------------

SCHEDULE 2.5

Partner Exclusivity

[redacted]

The restrictions set forth in Sections 2.5 and 3.4(e) shall not apply to the
extent any of the foregoing retailers are owned by FDS or any of its Affiliates.
Additionally, the restrictions in Section 2.5 shall not apply in the event that
Bank or any of its Affiliates or any of Bank’s Credit Card program partners
shall acquire, by merger, purchase or otherwise, any person that issues, offers
or markets Credit Cards bearing any of the foregoing names or is a party to any
program, agreement or arrangement that provides for any such issuance at the
time of such acquisition.



--------------------------------------------------------------------------------

SCHEDULE 3.2(e)(ii)(D)

Citi Cards Risk Management Policy Concerns to be Addressed

During the 12 Fiscal Month Period Following the Effective Date

[redacted]



--------------------------------------------------------------------------------

SCHEDULE 3.2(f)

FDS Matters

[redacted]



--------------------------------------------------------------------------------

SCHEDULE 3.2(g)

Partner Matters

[redacted]



--------------------------------------------------------------------------------

SCHEDULE 3.2(g)(iv)

Certain Cardholder Terms

 

  •  

APR (standard, promotional, default, debt management agencies, as well as FCI
calculation methodology - fixed or variable, frequency and floor)

 

  •  

Late Fee - dollar amount and methodology of assessment

 

  •  

Over limit Fee - dollar amount and methodology of assessment

 

  •  

Grace Period - number of days

 

  •  

Minimum Payment Requirement – dollar amount and methodology of assessment

 

  •  

NSF/Returned Check Fee - dollar amount and methodology of assessment

 

  •  

Minimum Finance Charge - dollar amount and methodology of assessment

 

  •  

ISF (International Service Fee) - dollar amount and methodology of assessment

 

  •  

Cash Advance Fee - dollar amount and methodology of assessment

 

  •  

Pay by phone Fee - dollar amount and methodology of assessment

 

  •  

Annual Fee - dollar amount and methodology of assessment

 

  •  

Statement Reproduction Fee

 

  •  

Replacement Card Fee - dollar amount and methodology of assessment

 

  •  

Balance Transfer Fee - dollar amount and methodology of assessment

 

  •  

Inactive Cardholder Fee - dollar amount and methodology of assessment

 

  •  

Method of computing Average Daily Balance

 

  •  

Additional Pricing Terms that change with customer behavior (i.e., Universal
Default)



--------------------------------------------------------------------------------

SCHEDULE 4.1(b)

Operating Procedures

See attached Operating Procedures.

During the initial 18 months after the Effective Date, Bank may propose changes
to the Operating Procedures to conform the Program to procedures/practices
followed by Bank with respect to its other credit card programs (or partner
programs as appropriate). In connection with any such proposal, Bank shall
provide to the Operating Committee a description of such changes (including the
proposed timing thereof), information with respect to the expected impact on the
operation of the Program and other information reasonably requested by the
Operating Committee. The Operating Committee shall consider such changes in good
faith and shall not unreasonably withhold consent to such changes that do not
adversely impact the FDS Channels or servicing thereof, the Loyalty Program or
the customer experience; provided that, in each such case, Bank shall bear the
cost of any such change, which cost shall not be a Program Expense.

Following the initial 18 months after the Effective Date, changes to Operating
Procedures will be subject to the approval of the Operating Committee and
appropriate expense treatment.



--------------------------------------------------------------------------------

SCHEDULE 4.2(a)(iv)

Early Age Collections1

Delinquency Status

 

     Month 1    Month 2    Month 3      Bill
Date    Due
Date    Bill
Date    Due
Date    Bill
Date    Due
Date    1st    25th    1st    25th    1st    25th

# of Days

   0    25    30    55    60    85

FDS

   Bucket 1    Bucket 2    Bucket 3

Bucket

   0 ~ 30    31 ~ 60    61 ~ 90

FDS

   ------0 ~ 90 days: Bucket 1, 2, & 3-------

To Service (“Early Age Collections”)

                 

 

1

Any advancement in age occurs when a required payment is not posted to the
account record prior to the next month’s billing.



--------------------------------------------------------------------------------

SCHEDULE 4.6(b)

Risk Management Policies

I. General Strategy

Risk Management manages both the proprietary portfolios and bankcard portfolios
for FDS Bank and GECCCC owned accounts. Though each is managed separately, some
specific customer derogatory data and customer profile data from co-branded
accounts are utilized and visible between portfolios to hedge risk and improve
overall portfolio management.

Account Management/Authorizations

Proprietary Algorithm (transaction decision tree)

[redacted]

Bankcard Algorithm (Visa co-brand)

[redacted]

Account Management/Line Management

Proprietary Guideline Management

[redacted]

Bankcard Line Management

[redacted]

Exception Policies

Employee Accounts

[redacted]

VIPs

[redacted]

Score Card Usage

Listed below are general overviews of models currently in use for the
Proprietary and Visa portfolio. Each portfolio is managed separately from one
another with [redacted]. Empirically derived scorecards are used throughout the
life cycle of both portfolios. These scorecards are updated on a scheduled basis
to ensure the most current score is used to decision the account.

Proprietary

[redacted]

Bankcard (Visa)

[redacted]

II. New Account / Acquisition Policy Overview

Applications submitted by FDS retail division, in the normal course of business,
adhere to the following process:

[redacted]



--------------------------------------------------------------------------------

The bureau data returned also is classified into the following bureau sizes:

[redacted]

III. FDS Bank – Proprietary Authorization Process Policy Overview

Transactions submitted by FDS retail division in the normal course of business,
adhere to the following process:

[redacted]

BASE Algorithm

[redacted]

502 Delinquent / Over-Guideline Table

[redacted]

Current Accounts (Days Delinquent value is less than 7):

[redacted]

Past-Due Accounts (Days Delinquent value is greater than 6):

[redacted]

FDS Bank – Visa Authorization Process Policy Overview

BASE Algorithm

[redacted]

Over- Limit Table

[redacted]

Current Accounts (Days Delinquent value is less than 7):

[redacted]

Past-Due Accounts (Days Delinquent value is greater than 6):

[redacted]

Cash Advance / Quasi Cash Rules

[redacted]

IV. FDS Bank Card Reissue Criteria

[redacted]

Card Level/Product type specific reissue criteria:

The additional criteria are exclusive to the product type and listed below.
[redacted]



--------------------------------------------------------------------------------

Gold, Platinum and Elite Visa

[redacted]

Gold, Platinum or Elite Visa

FICO score cut at reissue

 

     Score cut  

Bloomingdales

   [redacted ] 

Macy’s

   [redacted ] 

Red Visa

There is no minimum spending on the proprietary required for the Red level Visa.

Red Visa

FICO score cut at reissue

 

     Score cut  

Bloomingdales

   [redacted ] 

Macy’s

   [redacted ] 

Stand Alone Visa (SAV)

SAV is a replacement card for inactive proprietary customers with a single Visa
credit line. An expiration period of 2 years is assigned on all reissued cards.
All SAV accounts must meet score criteria and have had at least $1.00 spending
during those 2 years to be reissued.

SAV Visa

FICO score cut at reissue

 

     Score-cut  

Bloomingdales

   [redacted ] 

Macy’s

   [redacted ] 



--------------------------------------------------------------------------------

SCHEDULE 4.6(c)(i)

Risk Management Targets

Private Label - New Account Acquisition

 

1. New Accounts – Score cut/Pass Rate (excluding Internet Applications)

Current score and guideline ranges: [redacted]

 

2. New Account Guideline Ranges (Systemically set):

Current score and guideline ranges: [redacted]

 

  •  

Guideline ranges are noted. [redacted]

 

  •  

Exceptions include: [redacted]

 

3. Internet – New Account Guideline Assignment Target

 

  •  

Guideline ranges from [redacted]

 

NA Score   Target
Macy’s Guideline   Target
Bloomingdale’s Guideline [redacted]   [redacted]   [redacted]

[redacted]

 

4. Pre-screened Applications-Exception

[redacted]

Private Label – Systemic and Manual Credit Transaction Authorizations

 

1. Private Label- Credit Authorizations

 

  •  

Authorizations overall auto-approval rate:

 

Target:

   [redacted]

 

  •  

Authorizations referral rate:

 

Target:

   [redacted]

 

2. Private Label- Guideline Distribution

[redacted]



--------------------------------------------------------------------------------

  •  

Composition of Accounts by Credit Guideline (All account types):

TOTAL PRIVATE LABEL - REVOLVING

 

Guideline Range

  

% of Accounts

  

Target Avg Guideline

[redacted]

   [redacted]    [redacted]

[redacted]

Visa/Cobrand – New Account Acquisition

 

1. New Account Pass Rate Targets

[redacted]

 

2. Visa New Account Acquisition

 

  •  

Limit Assignment Distribution for POS opened Visa:

 

NA Score

  

Limit Range

  

Avg Limit Target

[redacted]

   [redacted]    [redacted]

 

3. Visa Account Limit Distribution Targets

VISA (Excl. SAV)

 

Limit Range

  

% of Accounts

  

Target Avg Limit

[redacted]

   [redacted]    [redacted]

[redacted]

 

4. Visa - Credit Authorizations

 

  •  

Authorizations overall approval rate:

 

Target

   [redacted]

 

5. Visa – Cash Authorizations

 

  •  

Cash approval rate:

 

Current

   [redacted ]     [redacted ] 

Targets

   [redacted ]     [redacted ] 

 

  •  

[redacted].

Fraud Prevention-Visa

 

Visa False/Positive Ratios:

   Target    False/positive ratios prior to blocking account    [redacted ] 
False/positive ratios prior to blocking a transaction    [redacted ] 

Attachments

The following current decision matrices are in place: [redacted]

May Accounts. [redacted]



--------------------------------------------------------------------------------

Application of Schedule 4.6(c)(ii). In the event of conflict between this
Schedule 4.6(c)(i) and Schedule 4.6(c)(ii), Schedule 4.6(c)(ii) shall control.



--------------------------------------------------------------------------------

PROPRIETARY ACCOUNTS - Exceptions

New Accounts - Credit Line Assignment & Cutoff Strategy

 

Canadian Addresses           Puerto Rico Store     FICO Score   ALL
DIVISIONS       FICO Score     [redacted]   [redacted]     [redacted]  
[redacted] No Hit/Thin File Line Assignment - Market Max NO HIT
Market Max
SCORE   ALL Divs
(Excl MCF)   MCF
(Burdines)   NO HIT Market
Max SCORE   BLOOMIES
9/04 Forward [redacted]   [redacted]   [redacted]   [redacted]   [redacted]
Internet Line Assignment - New Bureau Score BUREAU
SCORE   Macy’s       Bloomingdale’s     [redacted]   [redacted]     [redacted]  



--------------------------------------------------------------------------------

Macy’s Acquisition Score (Bureau Score) Cutoff and Line Distribution

[redacted]



--------------------------------------------------------------------------------

Bloomingdale’s Acquisition Score (Bureau Score) Cutoff and Line Distribution

[redacted]



--------------------------------------------------------------------------------

Proprietary POS INCREASE Logic

[redacted]



--------------------------------------------------------------------------------

POS VISA CUTOFF and LINE ASSIGNMENT TABLE (Applicants 18-20 years of Age)

[redacted]



--------------------------------------------------------------------------------

POS VISA CUTOFF and LINE ASSIGNMENT TABLE (Applicants over 20 years of Age)

[redacted]



--------------------------------------------------------------------------------

PROPRIETARY ACCOUNTS (FDS AND GECC)

Increase/Decrease Logic at Billing

PART 1 - Increase Logic at Billing:

 

Current GL

  Behav. Score   Risk Score   All other Divs
New GL   MCF (Burdines)
New GL

[redacted]

PART 2 - Decrease Logic at Billing (changes specific to MCF (Burdines) in Bold
and Italics).

Time on Books 0-12

 

Comp

  Age 0   Age 1   Age 2   Age 3   Age 4+ [redacted]          

Time on Books 13+

 

Comp

  Age 0   Age 1   Age 2   Age 3   Age 4+ [redacted]          



--------------------------------------------------------------------------------

General Exclusions from Both Increases and Decreases

[redacted]

Exclusions from Increases Only

[redacted]

Exclusions from Decreases Only

[redacted]



--------------------------------------------------------------------------------

SCHEDULE 4.6(c)(ii)

Risk Management Penalties

(a) Penalties associated with the failure to achieve the targets set forth in
this Schedule shall be determined on the basis of the measurement period
specified with respect to each target (with respect to each target, the
“Measurement Period”) beginning with the first Fiscal Month or Fiscal Quarter,
applicable, following the Effective Date. The Fiscal-Monthly report delivered
pursuant to Section 4.6(c) (the “Risk Management Report”) shall set forth the
applicable metrics with respect to each target for the applicable Fiscal Month
and the full Measurement Period.

(b) If a target specified below is not achieved in any Measurement Period
(measured as of the end of the applicable Measurement Period) (with respect to
each target, a “First Failure”), Bank shall report within five (5) Business Days
of receipt of the Risk Management Report to the FDS Companies the reasons for
such failure and as soon as practicable thereafter (and in no event later than
the thirtieth (30th) day following delivery of the Risk Management Report)
implement a remediation plan designed to correct and prevent recurrence of such
failure(s). [redacted]

(c) The parties agree to meet and discuss potential adjustments to the targets
specified in this Schedule one year after the Effective Date or earlier, if
mutually agreed upon. Any adjustments to the specified targets will only be made
with the mutual agreement of the parties.

(d) [redacted]

(e) [redacted]

(f) [redacted]

 

1. New Account Approval Rate Target: [redacted]

 

  •  

Measurement Period: Rolling Fiscal Quarter measured against Target

 

  •  

Penalty: [redacted]

 

2. New Account Guideline Distribution Targets: See Chart Below

 

  •  

Measurement Period: Fiscal Quarter

 

  •  

Penalty: [redacted]

 

NA Score

  

Guideline
Range

  

Actual Avg
Guideline Target

[redacted]

   [redacted]    [redacted]

[redacted]



--------------------------------------------------------------------------------

3. Private Label Authorizations Auto Approval Rate Target: [redacted]

 

  •  

Measurement Period: Fiscal Month

 

  •  

Penalty: [redacted]

 

4. Private Label Authorizations Referral Rate Target: [redacted]

 

  •  

Measurement Period: Fiscal Month

 

  •  

Penalty: [redacted]

 

5. Existing Private Label Account Guideline Distribution Targets: See Chart
Below

 

  •  

Measurement Period: Fiscal Quarter

 

  •  

Penalty: [redacted]

TOTAL PRIVATE LABEL - REVOLVING

 

Guideline Range

 

% of Accounts

 

Target Avg Guideline

[redacted]

 

[redacted]

 

[redacted]

[redacted]

 

6. Existing Private Label Account Guideline Distribution Targets

 

  •  

Target of [redacted]

 

  •  

Target of [redacted]

 

  •  

Measurement Period: Fiscal Quarter

 

  •  

Penalty: [redacted]

 

7. Visa Pass Rate Targets: [redacted]

 

  •  

Measurement Period: Fiscal Quarter or by Program (Prescreen, Upgrades,
Reissues). To begin after the Targets have been established.

 

  •  

Penalty: [redacted]

 

8. Monthly Visa New Account Guideline Distribution Targets: See Chart Below

 

  •  

Measurement Period: Fiscal Quarter

 

  •  

Penalty: [redacted]

 

NA Score

 

Limit Range

 

Avg Limit Target

[redacted]

 

[redacted]

 

[redacted]

[redacted]

 

9. Quarterly Existing Visa Account Limit Distribution Targets: See chart below.

 

  •  

Measurement Period: Fiscal Quarter

 

  •  

Penalty: [redacted]



--------------------------------------------------------------------------------

VISA (Excl. SAV)

 

Limit Range

 

% of Accounts

 

Target Avg Limit

[redacted]   [redacted]   [redacted]

[redacted]

 

10. Quarterly Existing Visa Account Limit Distribution Targets;

 

  •  

Target of [redacted]

 

  •  

Target of [redacted]

 

  •  

Measurement Period: Fiscal Quarter

 

  •  

Penalty: [redacted]

 

11. Visa Authorizations Approval Rate Target: [redacted]

 

  •  

Measurement Period: Fiscal Month

 

  •  

Penalty: [redacted]

 

12. Internet - New Account Guideline Assignments / Private Label Target: See
Chart Below

 

  •  

Measurement Period: Fiscal Quarter

 

  •  

Penalty: [redacted]

 

NA Score

 

Target
Macy’s
Guideline

 

Target
Bloomingdale’s
Guideline

 

Overall Target

[redacted]   [redacted]   [redacted]  

[redacted]

 

13. Visa CASH Authorizations Approval Rate Target: [redacted]

 

  •  

Measurement Period: Fiscal Quarter

 

  •  

Penalty: [redacted]

 

14. Monthly Visa Fraud Prevention-False/Positive Ratio Targets: See Chart Below

 

  •  

Measurement Period: Fiscal Quarter

 

  •  

Targets will be measured against actual Quarter performance, of which reporting
will be lagged between 30 and 60 days.

 

  •  

Penalty: [redacted]

 

     Target     Penalty if
over   Target false/positive ratios prior to blocking account    [redacted ]   
[redacted ]  Target false/positive ratios prior to blocking a trans    [redacted
]    [redacted ] 

[redacted]



--------------------------------------------------------------------------------

15. May Accounts

[redacted]



--------------------------------------------------------------------------------

SCHEDULE 4.6(c)(iii)

Underwriting and Risk Management

If the targets set forth in Schedule 4.6(c)(ii) are not achieved with respect to
any measurement period set forth on Schedule 4.6(c)(ii) with respect to the
applicable target, [redacted]. The Parties agree that the basis for each of the
target measurements will be calculated using the same parameters as was used to
determine the targets. The targets in Schedule 4.6(c)(ii) were calculated using
first Fiscal Quarter 2005 actual data, unless otherwise noted under the specific
target. If Bank does not make any such adjustments (except as otherwise provided
in Schedule 4.6(c)(ii)), or if such adjustments fail to result in such targets
being achieved in the first measurement period following such cure period,
[redacted].



--------------------------------------------------------------------------------

SCHEDULE 4.7

Cardholder Terms

 

  •  

See attached Cardholder Terms

 

  •  

Grandfathered terms: Purchase trigger requirement for Macy’s proprietary
customers for new terms in IA, ME, NC, WI, MT and MN



--------------------------------------------------------------------------------

SCHEDULE 4.8(a)

Loyalty Programs

 

I. Federated supports 2 Loyalty Programs which are tied to Credit Card usage for
its brands – Macy’s Star Rewards and the Bloomingdale’s Insider Program

Macy’s Star Rewards (with 4 levels – Red, Gold, Platinum and Elite), was
launched in March 2005, All cards that have an incremental level of benefits
(Gold on up) carry an annual expiration date.2 Red VISA cards have expiration
dates dating from approximately 2 years from date of issuance Red proprietary
cards do not carry an expiration date. Benefits by level are illustrated in the
chart below.

 

      Macy’s    Macy’s/
VISA    Macy’s    Macy’s/
VISA    Macy’s    Macy’s/
VISA    Macy’s    Macy’s/
VISA       RED - $0-499    GOLD - $500-$999    PLATINUM - $1,000-$2,499    ELITE
$2,500 +

Cardholder only savings event

   *    *    *    *    *    *    *    *

Advance notice of sales

   *    *    *    *    *    *    *    *

Merchandise Star Rewards – Buy 6 get 1 free (bra, panty, hosiery)

   *    *    *    *    *    *    *    *

Flexible payment plans*

   *    *    *    *    *    *    *    *

Priority 800# customer service

         *    *    *    *    *    *

Exclusive offers by mail

         4 per year    4 per year    8 per year    8 per year    12 per year   
12 per year

 

2

Gold, Platinum and Elite cards issued during the year have an expiration date
that could, based on month of issuance, carry an expiration date of March in the
first full year subsequent to date of issuance.



--------------------------------------------------------------------------------

      Macy’s    Macy’s/
VISA    Macy’s    Macy’s/ VISA    Macy’s    Macy’s/ VISA    Macy’s   
Macy’s/VISA       RED - $0-499    GOLD - $500-$999    PLATINUM - $1,000-$2,499
   ELITE $2,500 +

Earn Reward Certificates when you shop at Macy’s

            1.5% on
purchases
(with qtrly.
double
reward
opportunities)       3% on
purchases
(with qtrly.
double
reward
opportunities)    2% on
purchases
(with qtrly.
double
reward
opportunities)
(customer call
to activate)    3% on
purchases
(with qtrly.
double
reward
opportunities)

Earn Reward Certificates when you shop outside Macy’s

            1% on
purchases       1% on
purchases       1% on
purchases

Complimentary services (gift wrap, basic alterations, local delivery)

               12 per year    12 per year    18 per year    18 per year

Accepted wherever VISA credit cards are accepted

      *       *       *       *

No annual Fee

   *    *    *    *    *    *    *    *             Rewards Plus
opportunities
for out
of store
shopping       Rewards Plus
opportunities
for out
of store
shopping       Rewards Plus
opportunities
for out
of store
shopping



--------------------------------------------------------------------------------

Bloomingdale’s Insider Program

Bloomingdale’s Insider Program was launched in 1999, and provides increasing
benefits and access to store service the more a customer spends.

 

Premier

$0 - $999

  

Premier Visa

$0 - $999

  

Premier Plus Visa

$1,000 - $2,499

  

Ultimate Premier

$2,500 +

  

Ultimate Premier Visa

$2,500 +

Exclusive travel and entertainment offers    Exclusive travel and entertainment
offers    Premier Benefits +    Premier Benefits +    Premier Plus Visa Benefits
+       Reward Certificates to use like cash toward Bloomingdale’s purchases –
3% on in store purchases and 1% on Visa purchases outside the store    Reward
Certificates to use like cash toward Bloomingdale’s purchases – 3% on in store
purchases – customers call to activate    Reward Certificates to use like cash
toward Bloomingdale’s purchases – 3% on in store purchases and 1% on Visa
purchases outside the store       Ultimate access to events and offers created
just to Ultimate Premier Insiders    Ultimate access to events and offers
created just to Ultimate Premier Insiders    Ultimate access to events and
offers created just for Ultimate Premier Insiders Insider Preview Days with
extra savings just for card users    Insider Preview Days with extra savings
just for card users    Insider Preview Days with extra savings just for card
users    Insider Preview Days with extra savings just for card users    Insider
Preview Days with extra savings just for card users       Double and Triple
Rewards events which allow you to earn 6% and 9% of Bloomingdale’s purchases   
Double and Triple Rewards events which allow you to earn 6% and 9% of
Bloomingdale’s purchases    Double and Triple Rewards events which allow you to
earn 6% and 9% of Bloomingdale’s purchases       Ultimate Insider Hotline, an
exclusive toll-free customer service line    Ultimate Insider Hotline, an
exclusive toll-free customer service line    Ultimate Insider Hotline, an
exclusive toll-free customer service line      

Unlimited free deluxe

gift wrap on Bloomingdale’s purchases

   Unlimited free deluxe gift wrap on Bloomingdale’s purchases   

Unlimited free deluxe

gift wrap on Bloomingdale’s purchases

     

Online access to additional offers for

Visa cardholders

     

Online access to additional offers for

Visa cardholders

      12 Free Gift Wraps per year on Bloomingdale’s purchases    12 Free Gift
Wraps per year on Bloomingdale’s purchases    12 Free Gift Wraps per year on
Bloomingdale’s purchases      

Free Local Delivery, excluding furniture,

rugs and mattresses

   Free Local Delivery, excluding furniture, rugs and mattresses   

Free Local Delivery, excluding furniture,

rugs and mattresses

Insider Shoe Club    Insider Shoe Club    Insider Shoe Club    Insider Shoe Club
   Insider Shoe Club Insider Dining Club    Insider Dining Club    Insider
Dining Club    Insider Dining Club    Insider Dining Club Free catalogs and
newsletters    Free catalogs and newsletters    Free catalogs and newsletters   
Free catalogs and newsletters    Free catalogs and newsletters No Annual Fee   
No Annual Fee    No Annual Fee    No Annual Fee    No Annual Fee    Visa Line of
Credit    Visa Line of Credit       Visa Line of Credit



--------------------------------------------------------------------------------

II. In addition to the benefits of Macy’s Star Rewards and Bloomingdale’s
Insider Program, multiple other tests are in market or in development for test
or rollout in 2005 as follows:

 

  •  

[redacted]

 

III. Macy’s also has a Bridal Loyalty Program, tied to card usage/enrollment –
Macy’s Registry Star Rewards. This program is targeted both at the bridal couple
and the guests.

Benefits are as follows

 

  •  

10% on pre-occasion spending at Macy’s with a Macy’s card

 

  •  

5% on what the guests buy the couple from the Macy’s registry

 

  •  

10% completion discount on registry purchases

After the wedding, the couple receives an electronic gift card with the value of
10% on pre-occasion spending with the Macy’s card, plus 5% of what their guests
purchased at Macy’s from the couple’s registry.

 

IV. Funding for Loyalty Programs

(a) There shall be included on each Monthly Settlement Sheet, and Bank shall pay
to the FDS Companies pursuant thereto, [redacted].

(b) “Earned Amounts” means [redacted]

(c) “Assumed Redemption Percentage” means (i) until January 28, 2006, the
percentage set forth for each Cardholder Level listed below, and (ii) thereafter
shall be the actual redemption percentage for the previous Fiscal Year.

 

%

  

Cardholder Level

  

%

  

Cardholder Level

[redacted]    Macy’s Elite Visa    [redacted]    Bloomingdale’s Ultimate Premier
Visa [redacted]    Macy’s Platinum Visa    [redacted]    Bloomingdale’s Premier
Visa [redacted]    Macy’s Gold Visa      

(d) [redacted]

(e) [redacted]



--------------------------------------------------------------------------------

SCHEDULE 4.8(b)(i)

Payment Plans

 

1. Revolving Credit. No interest if customers pay in full within 25 days. If
full payment not received, interest assessed on balance. Minimum payment of
$5.00 or 2.5%, whichever is greater.

 

2. Regular. Same as Revolving Credit, except the Systems and the Billing
Statement always show the minimum due to be the balance; no finance charge or
late fees are ever assessed regardless of the delinquency status.

 

3. Deferred Credit Payment Plans.

 

Deferred
Credit
Payment
Plans

  

Departments
Eligible for Use

  

Deferral Period

   Minimum
Purchase
Required*  

Down

Payment

Required

  

Minimum

Payment

Required

  

Interest

Penalty If Not

Paid In Full

Prior to End

of Deferral

3 Month

DPI1

  

Bedding Dept.

(# 671)

  

90 Days from

purchase date3

   $300   None    None    None

3 Month

DPI1

  

Furn./Flr. Cov.

Licensed Depts.2

  

90 Days from

purchase date

   $5005   None    None    None

6 Month

DPI

  

Bedding Dept.

(# 671)

  

180 Days from

purchase date3

   $500   None    None    None

6 Month

DPI

  

Furn./Flr. Cov.

Licensed Depts. 2

  

180 Days from

purchase date

   $7505   None    None    None

SEAT

(12 mo.)

  

Home Depts.

Licensed Depts.

  

12 Months from

purchase date

   $1000  

25% of

Purchase

Price

  

Standard 2.5%

of Avg. Daily

Balance

  

Accrued

interest will be

charged on unpaid

balance from date of purchase

12 Pay4

  

Decorative

Table Top

Depts.

  

12 Months from

purchase date

   $200   None   

12 Equal

Payments

(Price / 12)

   None

 

* Minimum purchase requirements for 3/6 month DPI and SEAT account types are set
at $499 ($299 bedding), $749 ($499 bedding) and SEAT $999 on the FACS’ system
tables to accommodate merchandise marketed $1 below stated minimum. Sales tax
and delivery fees and warranties are not included when qualifying a customer to
meet the stated minimums.

 

1

DPI is deferred payment and interest.

 

2

Licensed departments that use free credit offers will be charged the appropriate
cost rate to sales.

 

3

Assumes customer bills on the same day the deferral period has ended. (If the
customer’s next billing cycle closes after the deferral period has ended, the
customer may benefit from additional deferred days until the billing occurs.)

 

4

12 Pay account type does not require a systemic table update, therefore, no
communication to FACS is necessary when account is used for decorative tabletop
departments. Minimum purchase may vary per division (i.e. Macy’s West uses
$300). Jewelry minimum purchase for Macy’s East is $500 (effective Aug. 2002).
Jewelry minimum purchase for Macy’s West is $750 (effective Oct. 2003)

 

5

Increased minimum purchase requirements implemented August 2001 home sale
(effective July for Bloomingdale’s).



--------------------------------------------------------------------------------

SCHEDULE 4.8(b)(ii)

If percentage of Average Private Label Interest Free Receivables to Average
Private Label Receivables:

[redacted]

The Parties agree that the thresholds set forth in this Schedule with respect to
the May Accounts (as defined in the Purchase Agreement) shall be based on the
same range as the thresholds set forth in this Schedule [redacted]. After such
time as the May Accounts have been fully transitioned to the Federated brands
and strategies, as applicable, and operated on terms consistent with the
Federated policies and procedures, the transitional thresholds set forth in the
previous sentence shall no longer be applicable and the thresholds set forth in
this Schedule shall apply to all Accounts; provided that [redacted].



--------------------------------------------------------------------------------

SCHEDULE 5.4(a)

Additional Marketing Support

 

(i) [redacted]

 

(ii) [redacted]

 

(iii) provide such reasonable assistance to FDS and its Affiliates as FDS may
request in connection with the training of personnel of FDS and its Affiliates
regarding the Program, including providing training materials;

 

(iv) collaborate with the FDS Companies to identify and test marketing
initiatives (using Bank’s resources);

 

(v) [redacted]

 

(vi) [redacted]

 

(vii) facilitate marketing opportunities for FDS and its Affiliates with Bank’s
other partners and clients on mutually agreeable terms;

 

(viii) [redacted]

 

(ix) [redacted]

 

(x) [redacted]



--------------------------------------------------------------------------------

SCHEDULE 5.6

FACS Marketing Plan – 2005

Primary objective - drive Federated retail sales through credit and loyalty
tactics

Specific 2005 Goals:

 

  •  

Active Customer Management – [redacted]

 

  •  

Customer Acquisition – [redacted]

 

  •  

Star Rewards Loyalty Launch (including 4/8/12 loyalty mailings, online
interface)

 

  •  

Statement redesign implementation

 

  •  

Groundwork for Bloomingdale’s Loyalty Relaunch in Spring 2006

 

  •  

[redacted]*

 

Budget - Fall 2005 – [redacted]

  

$M

  

[redacted]

   [redacted]

 

Budget - Fall 2005 – [redacted]*

  

$M

  

[redacted]

   [redacted]

 

* [redacted]



--------------------------------------------------------------------------------

SCHEDULE 6.2(b)

Program Privacy Policy

See attached Program Privacy Policy.



--------------------------------------------------------------------------------

SCHEDULE 7.3

Services and Service Level Standards

Definitions

The following terms shall have the following meanings when used in this Schedule
7.3:

[redacted]

“Abandon Rate” means the rate to “offered” calls where a customer hangs up after
the call has been queued to an agent.

“ASA” means the average speed to answer a call queued to an agent either
directly or after the customer has used the automated voice response
application.

“Call Blockage” means calls which are denied access to the switch due to inbound
trunk capacity exceeding maximum level.

“Conforming Payments” means Payments received in a single envelope, with a
single billhead and a single check (no staples/no tape).

[redacted]

[redacted]

“Non-Conforming Payments” means any payments which are not Conforming Payments.

[redacted]

“Presidential Disputes” means written inquiries addressed to a retail division
principal or inquiries from the OTS, FTC, Attorney Generals, or Better Business
Bureau.

[redacted]

“Reg Z Correspondence” means inquires directed to the referenced Reg Z PO Box on
the back of the customer’s billing statement. Currently, PO Box 8066 (Prop) and
PO Box 8108 (VISA).

“Telephone ASA (Cardholder)” means calls initiated by a Cardholder, including
calls initiated by a Cardholder either directly via DID or alternatively via
1-800 number access.

“Telephone ASA (Stores)” means calls initiated by a Cardholder from a store
courtesy phone or a call placed by a store associate from the selling floor.



--------------------------------------------------------------------------------

“Written Correspondence” means inquires directed to the General Correspondence
PO Box or those pieces received from the payment center.

SLAs

 

Category I Standards

  

Target

[redacted]

   [redacted]

Category II Standards

  

Target

[redacted]

   [redacted]

Category III Standards

  

Target

[redacted

   [redacted]

SLA Compliance Measurement and Penalties

(a) General. Compliance with SLAs shall be determined on a quarterly basis (the
“Measurement Period”) beginning with the first full three Fiscal-Month period
following the Effective Date. The Fiscal-Monthly report delivered pursuant to
Section 7.3(a) following the end of a Measurement Period shall set forth
information for the SLA performance information for the applicable Fiscal Month
and the full Measurement Period. Each SLA is measured on an average basis over
the Measurement Period.

(b) Category III SLAs.

 

  (i) If the FDS Companies [redacted]

 

  (ii) If the FDS Companies [redacted]

 

  (iii) If the FDS Companies [redacted]

 

  (iv) [redacted]

(c) Category II SLAs.



--------------------------------------------------------------------------------

  (i) If the FDS Companies [redacted]

 

  (ii) If the FDS Companies [redacted]

 

  (iii) If the FDS Companies [redacted]

 

  (iv) [redacted]

(d) Category I SLAs.

 

  (i) If the FDS Companies [redacted]

 

  (ii) If the FDS Companies [redacted]

 

  (iii) If the FDS Companies [redacted]

 

  (iv) [redacted]

(e) Collections. The Collections related service levels defined in Schedule 7.3
will be in effect as of the Effective Date. The metrics will be reviewed by the
parties between now and the Effective Date [redacted]



--------------------------------------------------------------------------------

SCHEDULE 7.4(b)

Internet Services

Bank shall provide secure data feeds into FDS Systems designated by FDS from
time to time, in formats agreed to by the Parties in advance from time to time,
and shall provide the necessary data feeds and website content, to enable the
websites branded with the FDS Licensed Marks and maintained by or on behalf of
FDS or any of its Affiliates to display the following information and offer the
following functions and features to be performed on-line through such websites:

 

  (a) on-line access to Credit Card Applications for the FDS Credit Cards
branded with the applicable FDS Licensed Marks and the capabilities to permit
persons to complete and submit such Credit Card Applications and receive
authorizations in real-time on-line;

 

  (b) [redacted]

 

  (c) access to Cardholder Account information, Billing Statements and unbilled
Account activity;

 

  (d) [redacted]

 

  (e) email response to inquiries submitted via email to a designated website
email address(es);

 

  (f) VIP recognition of on-line users;

 

  (g) Loyalty Programs rewards status;

 

  (h) status messaging; and

 

  (i) all other features and functionality available on websites branded with
the FDS Licensed Marks and maintained by or on behalf of FDS or any of its
Affiliates with respect to the Business prior to the Systems Transition Date.



--------------------------------------------------------------------------------

SCHEDULE 9.2(a)

Monthly Settlement Sheet

The following items will be included in the Monthly Settlement Sheet (in a form
agreed upon by the Parties from time to time):

 

  •  

the calculation of Pre-tax Profit and the other amounts and estimates set forth
on Schedule 1.1(i) for the applicable period;

 

  •  

[redacted]

 

  •  

[redacted]

 

  •  

[redacted]; and

 

  •  

all other information required to determine the payments to be made by the
Parties pursuant to this Agreement in respect of such Fiscal Month.



--------------------------------------------------------------------------------

SCHEDULE 9.2(b)

Quarterly Settlement Sheet

The following item will be included in the Quarterly Settlement Sheet (in a form
agreed upon by the Parties from time to time):

 

  •  

[redacted]

 

  •  

[redacted]; and

 

  •  

all other information required to determine the payments to be made by the
Parties pursuant to this Agreement in respect of such Fiscal Quarter or the last
Fiscal Month of such Fiscal Quarter, as the case may be.



--------------------------------------------------------------------------------

SCHEDULE 9.2(c)

Year-End Settlement Sheet

The following items will be included in the Year-End Settlement Sheet (in a form
agreed upon by the Parties from time to time):

 

  •  

the calculation of Pre-tax Profit and the other amounts and estimates set forth
on Schedule 1.1(i) for the applicable period;

 

  •  

all amounts payable pursuant to Section 9.4(c);

 

  •  

[redacted]; and

 

  •  

all other information required to determine the payments to be made by the
Parties pursuant to this Agreement in respect of the last Fiscal Month or the
last Fiscal Quarter, as the case may be, of such Fiscal Year and any annual
payments to be made in respect of such Fiscal Year.



--------------------------------------------------------------------------------

SCHEDULE 9.3(a)

FDS Compensation

(for each Fiscal Month)

(a) Net Credit Sale Share. The sum of:

 

  (i) with respect to the prior Fiscal Month, an amount equal to [redacted]; and

 

  (ii) with respect to the prior Fiscal Month, an additional amount equal to
[redacted]

(b) New Account Payments. The sum of:

 

  (i) an amount equal to [redacted];

 

  (ii) an amount equal to [redacted];

 

  (iii) an amount equal to [redacted]; and

 

  (iv) an amount equal to [redacted].

(c) FDS Profit Share. An amount equal to (i) the FDS Profit Share in respect of
the period from the beginning of the then-current Fiscal Year through the end of
the preceding Fiscal [redacted].

(d) Marketing Reimbursement. [redacted]

(e) In-Store Payment Reimbursement. An amount equal to [redacted]

(f) Account Application SPIF Reimbursement. With respect to the prior Fiscal
Month, an amount equal[redacted]

(g) FDS Services. [redacted]

(h) Value Proposition Payments. [redacted]

(i) Card Association Payments. [redacted]



--------------------------------------------------------------------------------

SCHEDULE 9.4(a)

Budget

In M’s

[redacted]

Notes:

[redacted]



--------------------------------------------------------------------------------

SCHEDULE 9.4(c)

Expense Categories

 

Expense Category

  

Responsibility

Bank’s servicing expenses (in accordance with Schedule 1.1(g))

   [redacted]

FDS Companies’ servicing expenses (in accordance with Schedule 1.1(g))

   [redacted]

Bad debt expenses

   [redacted]

Bad Debt Reserve

Note: [redacted]

   [redacted]

Funding Costs

   [redacted]

VISA Reward Expenses

   [redacted]



--------------------------------------------------------------------------------

SCHEDULE 11.1(c)

Conflicts; Defaults; Etc.

Requisite Regulatory Approvals

 

  •  

HSR, if applicable.

 

  •  

Bank Merger Act with respect to each of the First Purchase and Assumption, the
Second Purchase and Assumption and the Third Purchase and Assumption.

 

  •  

OTS approval with respect to each of the First Purchase and Assumption, the
Second Purchase and Assumption and the Third Purchase and Assumption.

 

  •  

OCC approval and OTS approval with respect to the purchase of the CEBA Equity
Interests.

Third Party Consents

 

  •  

Software License Agreement between Pitney Bowes docSense, Inc. as licensor, and
FACS and Federated Systems Group, Inc. (“FSG”) as licensee, dated as of
March 18, 2003. [Contract to be amended to permit the activities contemplated by
the Program Agreement.]

 

  •  

Master Software Agreement between Exstream Software, Inc. as licensor, and FACS
and FSG as licensee, dated January 1, 2003. [Contract to be amended to permit
the activities contemplated by the Program Agreement.]

 

  •  

Professional Services Agreement between Prinova Technologies, Inc. and FACS,
dated August 4, 2004, and related Statements of Work and Support Services
Agreement. [Contract to be amended to permit the activities contemplated by the
Program Agreement.]

 

  •  

IT Services Agreement between Xerox Global Services, Inc. and its parent company
Xerox Corporation (jointly, “XGS”) and FACS, dated as of November 24, 2004, and
related Statement of Work and EOMS Software Ver 8.     Master License and
Support Agreement. [Contract to be amended to permit the activities contemplated
by the Program Agreement.]

 

  •  

Services Agreement for Custom Scoring Models between Experian Information
Solutions, Inc. and FACS dated June 7, 2004, as amended. [Contract to be amended
to permit the activities contemplated by the Program Agreement.]

 

  •  

FACS GROUP, INC. AGREEMENT between FACS and Fair, Isaac and Company,
Incorporated (“FICO”) signed June 26 and June 30, 1998 (prop behavior
scorecard). [Contract to be amended to permit the activities contemplated by the
Program Agreement.]



--------------------------------------------------------------------------------

  •  

FINGERHUT CORPORATION TRIAD SOFTWARE SYSTEM LICENSE AGREEMENT between Fingerhut
Corporation (“Fingerhut”) and FICO signed August 7 and 13, 1997, as assigned by
Fingerhut to FACS in Assignment and Assumption Agreement between Fingerhut,
FACS, and FICO dated May 24, 2000, as amended. [Contract to be amended to permit
the activities contemplated by the Program Agreement.]

 

  •  

Master Customer Agreement between HNC Software, Inc. and FSG dated as of
March 29, 2001. [Contract to be amended to permit the activities contemplated by
the Program Agreement.]

 

  •  

Assurant contracts:

 

  o FACS Program Agreement effective March 1, 1977 between FACS and American
Bankers Insurance Company of Florida, American Bankers Life Assurance Company of
Florida, and Bankers American Life Assurance Company (collectively, “ABIG”), as
amended. [run off]

 

  o FACS and ABI Alliance Agreement effective February 1, 1998 between FACS and
ABIG

 

  o FACS and ABI Accidental Death Program Agreement effective March 1, 1998
between FACS and ABIG. [run off]

 

  o Insurance Service Agreement effective July 1, 2002 among Fortis Benefits
Insurance, FACS, iTrust Insurance Agency, Inc. (“iTrust”), and FACS Insurance
Agency, Inc. (“FACS Insurance Agency”).

 

  o FACS and RMI Membership Program Agreement, effective May 1, 1998 between
Roadgard Motor Club, Inc. and FACS. [run off]

 

  o FACS and Womensense Service Expense Reimbursement Agreement, effective
September 1, 1998, between Consumer Assist Network Association, Inc., d/b/a/
WomenSense and FACS. [run off]

 

  •  

Marketing Agreement dated as of February             , 2002 between FACS and
FDSB and Trilegiant Corporation, as amended.

 

  •  

Revenue Enhancements Products Agreement between FACS, iTrust, and National Union
Fire Insurance Company of Pittsburgh, PA dated as of October 1, 2002.

 

  •  

Joint Marketing Agreement dated June __, 2001 between FACS and FDSB and Progeny
Marketing Innovations LLC (f/k/a FISI*Madison L.L.C.), as amended

 

  •  

Consumer Credit Information and Credit Card Fraud Alert Registry Service
Agreement between CreditComm Service LLC and FACS dated April 5, 1999. [run off]



--------------------------------------------------------------------------------

  •  

Perpetual License Agreement, by and between Group 1 Software, Inc. and Federated
Systems Group, Inc. dated March 30, 1990 and Addenda #2-11

 

  •  

Software License Agreement by and between Vanguard Integrity Professionals and
Federated Systems Group, Inc. dated September 29, 1997

 

  •  

License Agreement, by and between The Systems Center, Inc. and The Sabre Group,
dated June 28, 1988

 

  •  

Software Program Product License Agreement, by and between Software Engineering
of America and The Sabre Group, dated October 15, 1987

 

  •  

Software Program Product License Agreement, by and between Software Engineering
of America and The Sabre Group, dated August 28, 1989

 

  •  

Proprietary Software License Agreement, by and between Advanced Software
Technologies Company, Ltd. and The Sabre Group dated January 28, 1988

 

  •  

CPU License Agreement, by and between Levi, Ray & Shoup, Inc. and Federated
Systems Group, Inc. dated March 11, 1998

 

  •  

Software License and Services Agreement, by and between LBSS, Inc. and Federated
Systems Group, Inc. dated November 3, 2000

 

  •  

Permanent License Agreement for Proprietary Software Products and Maintenance,
by and between Compuware Corporation and The Sabre Group, dated March 28, 1986

 

  •  

Enterprise Addendum, by and between Compuware Corporation and Federated Systems
Group, Inc., dated August 31. 2001 and Enterprise Schedule No. 1



--------------------------------------------------------------------------------

SCHEDULE 11.1(d)

Litigation

 

Date Served

  

Case Name

        John W. Morrow vs. The Bon Marche and FACS Group, Inc.    [redacted]
2/4/2004    Barbara Kelly v. Bloomingdale’s, Inc.    [redacted] 6/16/2003   
Carlos M. Benitez, Jr. vs. Experian Corp. y/o Experian Inc, Equifax Corp y/o
Equifax Inc, Trans Union Corp y/o Trans Union Inc, Macys de Puerto Rico, et al
   [redacted] 7/27/2004    Elizabeth A. Olson v. The Bon, Inc. and FACS Group   
[redacted] 1/10/2005    Huguette A. Flambert Riboul v. Macy’s    [redacted]
7/31/2002    Emily J. Moskowitz vs. Bloomingdale’s, Inc    [redacted] 3/1/2005
   Felix R. Gonzalez v. Experian Information Solutions, Inc., FDS National Bank,
et. al.    [redacted] 12/3/2004    Kenneth J. Warren vs. FACS Group, Inc.   
[redacted] 3/9/2005    Benjamin Chiang vs. Rich’s Department Stores, Inc. d/b/a/
Rich’s-Macy’s    [redacted] 3/9/2005    Ava Lee vs. Rich’s Department Stores,
Inc. d/b/a/ Rich’s-Macy’s    [redacted] 1/11/2005    Laura Morales v. Burdines,
Inc. and Premier Recovery, Inc.    [redacted] 3/2/2005    Shaunda N. Williams v.
Trans Union LLC, Belden Jewelers, a Division of Sterling Jewelers, Inc., W.S.
Badcock Corporation, dba Badcock Home Furnishing Centers, Burdines, A Division
of Federated Systems Group, Inc.    [redacted]



--------------------------------------------------------------------------------

Feb. 2005    Ignacio Agustin Gomez v. Macy’s Department Stores, Inc., et al   
[redacted] 5/2/2005    William C. Roberts v. FDS Bank, Federated Dept. Stores,
Macy’s East    [redacted]



--------------------------------------------------------------------------------

SCHEDULE 11.1(g)

2005 YTD Portfolio and Operational Enhancements and Changes

 

a. New loyalty program for Macy’s (“STAR Rewards”)

  i. New card designs and overall card structure

 

  ii. Statement re-design (including rewards certificate on statement)

 

  iii. [redacted]

 

  iv. On-line activation capability on macy’s.com

 

  v. “STAR Rewards” marketing collateral

 

b. Change in hours of operation for Customer Service

 

  i. Extended hours (nights and weekends) for home calls – July 2005

 

  ii. New hours include all store hours availability for home calls

 

c. [redacted]

 

  i. [redacted]

 

d. [redacted]

 

  i. [redacted]

 

  ii. [redacted]

 

e. [redacted]

 

  i. [redacted]

 

f. Fraud prevention referrals for STAR Rewards launch

 

  i. [redacted]

 

  ii. [redacted]

 

  iii. [redacted]

 

g. International Service Fee Assessment planned for July 2005

 

h. On-line EZ-Pay capabilities accessible on macy’s.com

 

  i. Effective in March, 2005

 

i. Language of Preference capabilities

 

  i. Ability for customer to request statements and credit correspondence to be
delivered in Spanish

 

  ii. Available during Spring season 2005

 

j. [redacted]

 

  i. [redacted]



--------------------------------------------------------------------------------

SCHEDULE 16.2(d)(i)

Adjusted Fair Market Value

“Adjusted Fair Market Value” means [redacted]



--------------------------------------------------------------------------------

SCHEDULE 16.2(d)(iv)

Penalty Amounts

[redacted]



--------------------------------------------------------------------------------

SCHEDULE 16.2(e)

Fair Market Value

“Fair Market Value” means the value determined in accordance with the procedures
specified in Schedule 16.2(e)(i) (including the use of the assumptions set forth
in Schedule 16.2(e)(ii)); provided that [redacted]



--------------------------------------------------------------------------------

SCHEDULE 16.2(e)(i)

Fair Market Value Procedures

In the event FDS or the Nominated Purchaser exercises the repurchase right, each
of FDS and Bank shall promptly nominate an independent appraiser (each, an
“Independent Appraiser”) and provide written notice of such nomination to the
other within 30 days of delivery to Bank of the exercise notice from FDS. Within
fifteen days of the receipt of such nomination by the other Party, each of FDS
and Bank shall advise the other Party that they either accept or challenge the
other Party’s selection of Independent Appraiser. In the event that either Party
objects to the Independent Appraiser nominated by the other Party, the Parties
will negotiate in good faith to resolve such difference and, in the event that
no resolution is obtained within fifteen days after the date of notice of any
objection to any nominated Independent Appraiser is given, such dispute shall be
resolved pursuant to Section 12.3 of the Agreement. If both of the nominated
Independent Appraisers are acceptable, each of FDS and Purchaser shall promptly
retain their respective nominated Independent Appraisers and provide such
information to both Independent Appraisers as is necessary to permit each of the
Independent Appraisers to provide a determination of the fair market value of
the Program Assets (the “Appraised Value”) as of a date selected by the Parties
for such purpose (which date will be not later than 45 days after the date on
which the Parties have agreed on the designation of the Independent Appraisers);
provided, that the information provided to both Independent Appraisers shall be
identical. Such appraisals shall be performed on the basis of the assumptions
set forth in Schedule 16.2(e)(ii). [redacted].



--------------------------------------------------------------------------------

SCHEDULE 16.2(e)(ii)

Certain Assumptions

 

1. Each Party shall cause its Independent Appraiser to appraise the value of the
Program Assets in accordance with standard valuation methodology commonly used
by purchasers of Credit Card portfolios and generally accepted in the
marketplace for a purchase of a Credit Card portfolio of a size and type
comparable to the Program.

 

2. The appraisal of the Program Assets shall also be conducted in accordance
with the following assumptions and principals:

 

  (i) [redacted]; and

 

  (ii) [redacted].

 

3. [redacted]